Exhibit 10    


Execution Version
















































SERIES A PREFERRED UNIT PURCHASE AGREEMENT
among
NEXTERA ENERGY PARTNERS, LP
and
THE PURCHASERS PARTY HERETO
JUNE 20, 2017




Active.21674869.11

--------------------------------------------------------------------------------






TABLE OF CONTENTS










Page
ARTICLE I
DEFINITIONS
1
 
 
 
Section 1.01
Definitions
1
Section 1.02
Accounting Procedures and Interpretation
6
 
 
 
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
6
 
 
 
Section 2.01
Sale and Purchase
6
Section 2.02
Closing
7
Section 2.03
Mutual Conditions
7
Section 2.04
Conditions to Each Purchaser’s Obligations
7
Section 2.05
Conditions to the Partnership’s Obligations
8
Section 2.06
Deliveries at the Closing
8
Section 2.07
Independent Nature of Purchasers’ Obligations and Rights
10
Section 2.08
Further Assurances
10
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES AND


 
COVENANTS RELATED TO THE PARTNERSHIP
10
 
 
 
Section 3.01
Existence
10
Section 3.02
Capitalization and Valid Issuance of Units
11
Section 3.03
Ownership of the Material Subsidiaries
12
Section 3.04
NEP SEC Documents
12
Section 3.05
Financial Statements
12
Section 3.06
Independent Registered Public Accounting Firm
13
Section 3.07
No Material Adverse Change
13
Section 3.08
No Registration Required
13
Section 3.09
No Restrictions or Registration Rights
13
Section 3.10
Litigation
13
Section 3.11
No Default
13
Section 3.12
No Conflicts
13
Section 3.13
Authority; Enforceability
14
Section 3.14
Approvals
14
Section 3.15
Distribution Restrictions
14
Section 3.16
Investment Company Status
14
Section 3.17
Certain Fees
15
Section 3.18
Labor and Employment Matters
15
Section 3.19
Insurance
15



Active.21674869.11

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Section 3.20
Internal Controls
15
Section 3.21
Disclosure Controls and Procedures
15
Section 3.22
Sarbanes-Oxley
15
Section 3.23
Listing and Maintenance Requirements
15
Section 3.24
Environmental Compliance
15
Section 3.25
ERISA Compliance
16
Section 3.26
Tax Returns; Taxes
16
Section 3.27
Permits
17
Section 3.28
Required Disclosures and Descriptions
17
Section 3.29
Title to Property
17
Section 3.30
Rights-of-Way
17
Section 3.31
Form S-3 Eligibility
18
Section 3.32
Anti-Corruption
18
Section 3.33
Money Laundering Laws
18
Section 3.34
Sanctions
18
Section 3.35
Related Party Transactions
18
Section 3.36
No Side Agreements
19
Section 3.37
No Other Subsidiaries
19
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS
19
 
 
Section 4.01
Existence
19
Section 4.02
Authorization, Enforceability
19
Section 4.03
No Breach
19
Section 4.04
Certain Fees
19
Section 4.05
Unregistered Securities
19
Section 4.06
Sufficient Funds
20
Section 4.07
No Side Agreements
20
Section 4.08
No Prohibited Trading
21
 
 
 
ARTICLE V
COVENANTS
21
Section 5.01
Conduct of Business
21
Section 5.02
Listing of Units
21
Section 5.03
Cooperation; Further Assurances
21
Section 5.04
Lock-up Agreement
21
Section 5.05
Use of Proceeds
22
Section 5.06
Exercise of Voting and Limited Partnership Rights
22
Section 5.07
Change of Control
22
 
 
 



Active.21674869.11

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES
23
 
 
 
Section 6.01
Indemnification by the Partnership
23
Section 6.02
Indemnification by the Purchasers
23
Section 6.03
Indemnification Procedure
24
Section 6.04
Tax Characterization
24
 
 
 
ARTICLE VII
TERMINATION
24
 
 
 
Section 7.01
Termination
24
Section 7.02
Certain Effects of Termination
25
 
 
 
ARTICLE VIII
MISCELLANEOUS
25
 
 
 
Section 8.01
Expenses
25
Section 8.02
Interpretation
25
Section 8.03
Survival of Provisions
26
Section 8.04
No Waiver: Modifications in Writing
26
Section 8.05
Binding Effect
26
Section 8.06
Non-Disclosure
26
Section 8.07
Communications
27
Section 8.08
Removal of Legend
27
Section 8.09
Entire Agreement
28
Section 8.10
Governing Law: Submission to Jurisdiction
28
Section 8.11
Waiver of Jury Trial
28
Section 8.12
Exclusive Remedy
28
Section 8.13
No Recourse Against Others
29
Section 8.14
No Third-Party Beneficiaries
29
Section 8.15
Execution in Counterparts
29



SCHEDULE A - Purchaser Allocations
SCHEDULE B - Material Subsidiaries
SCHEDULE C - Subsidiaries
SCHEDULE D - Financing Agreements
SCHEDULE E - Tax
SCHEDULE F - Covered Affiliates
SCHEDULE G - Terms of Amendment to the Amended and Restated Master Services
Agreement




EXHIBIT A - Form of Opinion of Squire Patton Boggs (US) LLP
EXHIBIT B - Form of Statement of Preferences
EXHIBIT C - Form of Registration Rights Agreement
EXHIBIT D - Form of General Partner Waiver
EXHIBIT E - Form OpCo Partnership Agreement Amendment


Active.21674869.11

--------------------------------------------------------------------------------






TABLE OF CONTENTS








SERIES A PREFERRED UNIT PURCHASE AGREEMENT
This SERIES A PREFERRED UNIT PURCHASE AGREEMENT, dated as of June 20, 2017 (this
“Agreement”), is entered into by and among NEXTERA ENERGY PARTNERS, LP, a
Delaware limited partnership (the “Partnership”), and the purchasers set forth
in Schedule A hereto (the “Purchasers”).
WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, the Purchased Units (as
defined below), in accordance with the provisions of this Agreement; and
WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Conversion Units (as defined below).
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS


Section 1.01.    Definitions. As used in this Agreement, the following terms
have the meanings indicated:


“Additional Preferred Units” means, with respect to each Purchaser, a number of
additional Series A Preferred Units such that, when multiplying the number of
such Series A Preferred Units by the Series A Preferred Unit Purchase Price, the
result is less than or equal to the amount under the “Remaining Unfunded
Commitment Amount” column set forth opposite such Purchaser’s name on Schedule
A, with any fractional Series A Preferred Units being rounded to the nearest
whole number of Series A Preferred Units.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) the Partnership Entities, on the one
hand, and any Purchaser, on the other, shall not be considered Affiliates and
(b) any fund or account managed, advised or subadvised, directly or indirectly,
by a Purchaser or its Affiliates shall be considered an Affiliate of such
Purchaser.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Anti-Corruption Laws” has the meaning specified in Section 3.32.
“Base Preferred Units” means, with respect to each Purchaser, the number of
Series A Preferred Units set forth opposite such Purchaser’s name on the notice
delivered by the Partnership to the Purchasers in connection with the Initial
Closing, which notice shall be delivered not less than twelve (12) Business Days
prior to the Initial Closing, with any fractional Series A Preferred Units being
rounded to the nearest whole number of Series A Preferred Units; provided that,
with respect to each Purchaser, when multiplying the number of such Series A
Preferred Units by the Series A Preferred Unit Purchase Price, the result shall
not exceed the amount under the “Commitment Amount” column set forth opposite
such Purchaser’s name on Schedule A.
“BlackRock Purchaser” means Nasa A Holdings LP, a Delaware limited partnership.
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Florida are authorized or required by Law or other governmental action to
close.
“Closing” means the Initial Closing or a Subsequent Closing, as applicable.


1
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








“Closing Date” means the date on which a Closing occurs.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the United States Securities and Exchange Commission.
“Commitment Amount” means, with respect to each Purchaser, the amount set forth
opposite such Purchaser’s name on Schedule A.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Confidentiality Agreements” means the confidentiality agreements entered into
by the Partnership and each of the Purchasers or their Affiliates, as
applicable, in connection with the transactions contemplated hereby, as may be
amended from time to time.
“Consent” has the meaning specified in Section 3.14.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, or obligation, whether written or oral.
“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units or PIK Units.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Drop-Dead Date” means December 31, 2017.
“Environmental Law” has the meaning specified in Section 3.24.
“ERISA” has the meaning specified in Section 3.25.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“Funding Obligation” means, with respect to a particular Purchaser, an amount
equal to the Series A Preferred Unit Purchase Price multiplied by the number of
Purchased Units to be purchased by such Purchaser on a Closing Date pursuant to
Section 2.01.
“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the financial statements of the
Partnership prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such financial statements.
“General Partner” means NextEra Energy Partners GP, Inc., a Delaware corporation
and the general partner of the Partnership.
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership Entities or any of their respective
Properties.
“Hazardous Materials” has the meaning specified in Section 3.24.


2
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








“Indemnified Party” has the meaning specified in Section 6.03(b).
“Indemnifying Party” has the meaning specified in Section 6.03(b).
“Initial Closing” means the consummation of the purchase and sale of the Base
Preferred Units.
“Initial Closing Date” means the date the Initial Closing is consummated
pursuant to Section 2.02(a).
“Knowledge” means, with respect to the Partnership or the NEP Parties, the
actual knowledge of Mark Patten and Daniel Lotano in their capacity as employees
of NextEra Energy Resources, LLC.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.
“Letter Agreement” means the letter agreement, dated as of the date of this
Agreement, among the Partnership and the Purchasers.
“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.
“Management Services Agreement” means the Amended and Restated Management
Services Agreement, dated as of March 10, 2017, among the NEP OpCo, the
Partnership, NEP OpCo GP and NextEra Energy Management Partners, LP, as amended.
“Material Adverse Effect” means any change, event or effect that, individually
or together with any other changes, events or effects, has had or would
reasonably be expected to have a material adverse effect on (a) the business,
Properties, assets, liabilities, financial condition, or results of operations
of the NEP Entities, taken as a whole or (b) the ability of any of the
Partnership Entities, as applicable, to perform its obligations under the
Transaction Documents; provided, however, that a Material Adverse Effect shall
not include any adverse effect on the foregoing to the extent such adverse
effect results from, arises out of, or relates to (i) a general deterioration in
the economy or changes in the general state of the markets or industries in
which any of the Partnership Entities operates (including, for the avoidance of
doubt, adverse changes (A) in commodity prices, (B) in capital spending by
participants or their customers in the renewable energy or natural gas energy
sector, and (C) otherwise associated with changes in the renewable or natural
gas energy sector and the resulting effect on the Partnership Entities, taken as
a whole), except, with respect to this clause (i), to the extent that such NEP
Entities, taken as a whole, are adversely affected in a disproportionate manner
as compared to other industry participants, (ii) any deterioration in the
condition of the capital markets or any inability on the part of the NEP
Entities to access the capital markets, (iii) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
a national emergency, acts of war (whether or not declared) or the occurrence of
any other calamity or crisis, including acts of terrorism, hurricane, flood,
tornado, earthquake or other natural disaster, (iv) any change in accounting
requirements or principles imposed upon the NEP Entities or their respective
businesses or any change in applicable Law, or the interpretation thereof, (v)
any change in the credit rating and/or outlook of any of the NEP Entities or any
of their securities (except that the underlying causes of any such changes may
be considered in determining whether a Material Adverse Effect has occurred),
(vi) changes in the market price or trading volume of the Common Units (except
that the underlying causes of any such changes may be considered in determining
whether a Material Adverse Effect has occurred) or (vii) any failure of the
Partnership to meet any internal or external projections, forecasts or estimates
of revenue or earnings for any period (except that the underlying causes of any
such failures may be considered in determining whether a Material Adverse Effect
has occurred).
“Material Subsidiaries” means the Subsidiaries of the Partnership listed on
Schedule B attached hereto.\ 
“Money-Laundering Laws” has the meaning specified in Section 3.33.


3
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS










“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) (or successor to such Section) of the Securities
Exchange Act) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.
“NEP Entities” means, collectively, the Partnership and the NEP Subsidiaries.
“NEP Execution Date SEC Documents” means the NEP SEC Documents publicly
available and filed with or furnished to the Commission after January 1, 2017
and prior to the date of this Agreement.
“NEP OpCo” means NextEra Energy Operating Partners, LP, a Delaware limited
partnership.
“NEP OpCo GP” means NextEra Energy Operating Partners GP, LLC, a Delaware
limited liability company.
“NEP Parties” means, collectively, the General Partner and the Partnership.
“NEP SEC Documents” means the Partnership’s forms, registration statements,
reports, schedules, statements, and exhibits filed by it under the Exchange Act
or the Securities Act, as applicable.
“NEP Subsidiaries” means, collectively, the Subsidiaries listed on Schedule C
attached hereto.
“NYSE” means the New York Stock Exchange.
“OpCo Partnership Agreement Amendment” has the meaning specified in Section
2.06(a)(iii).
“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.
“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of July 1, 2014, as amended
from time to time in accordance with the terms thereof (including, as the
context requires, by the Statement of Preferences).
“Partnership Entities” means, collectively, the General Partner and the NEP
Entities.
“Partnership Related Parties” has the meaning specified in Section 6.02.
“Permits” has the meaning specified in Section 3.27.
“Permitted Loan” means any bona fide loans or other extensions of credit entered
into by a holder of record of Series A Preferred Units or any of its affiliates
with one or more financial institutions and secured by a pledge, hypothecation
or other grant of security interest in Series A Preferred Units, Conversion
Units, Common Units, and/or related assets and/or cash, cash equivalents and/or
letters of credit.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Piggyback Registration” has the meaning given such term in the Registration
Rights Agreement.
“PIK Units” means any additional Series A Preferred Units issued by the
Partnership to the Purchasers as in-kind distributions pursuant to the Statement
of Preferences.


4
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).
“Purchased Units” means, collectively, any Base Preferred Units and Additional
Preferred Units that the Partnership requires the Purchasers to purchase on any
Closing Date pursuant to Section 2.01.
“Purchaser Related Parties” has the meaning specified in Section 6.01.
“Purchasers” has the meaning specified in the introductory paragraph of this
Agreement.
“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Initial Closing, between the Partnership and the Purchasers,
substantially in the form attached hereto as Exhibit C.
“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.
“Rights-of-Way” has the meaning specified in Section 3.30.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Series A Preferred Unit Purchase Price” means $39.2253.
“Series A Preferred Units” means the Partnership’s Series A Convertible
Preferred Units, as more fully described in the Statement of Preferences.
“Special Voting Units” has the meaning specified in Section 3.02(a).
“Statement of Preferences” has the meaning specified in Section 2.06(a)(ii).
“Subsequent Closing” has the meaning specified in Section 2.02(b).
“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof; (b)
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.
“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.
“Taxes” means any and all domestic or foreign, federal, state, local or other
taxes, customs, duties, levies, governmental fees or other like assessments or
charges of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
Governmental Authority, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, and including any liability in respect of any items
described above as a transferee or successor, pursuant to Section 1.1502-6 of
the Treasury Regulations (or any similar provisions of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
Contract.


5
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








“Third-Party Claim” has the meaning specified in Section 6.03(b).
“Total Funding Obligation” means the aggregate amount of Funding Obligations of
all of the Purchasers participating in a Closing.
“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business or, if such Common Units are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.
“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Statement of Preferences, the OpCo Partnership Agreement
Amendment, the Letter Agreement and any and all other agreements or instruments
executed and delivered to the Purchasers by the Partnership or the General
Partner hereunder or thereunder, as applicable.
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of the Treasury Regulations shall include any
corresponding provisions of succeeding, similar or substitute temporary or final
Treasury Regulations.
Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Partnership and certificates and reports as to
financial matters required to be furnished to the Purchasers hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.


ARTICLE II
AGREEMENT TO SELL AND PURCHASE


Section 2.01 Sale and Purchase.


(a)Subject to the terms and conditions hereof, at the Initial Closing, each
Purchaser hereby agrees to purchase from the Partnership a number of Series A
Preferred Units equal to the Base Preferred Units for such Purchaser.


(b)Subject to the terms and conditions hereof, at the Initial Closing, the
Partnership hereby agrees to issue and sell to each Purchaser no less than the
Base Preferred Units for such Purchaser. Following the Initial Closing, Schedule
A shall be revised to reflect the remaining unfunded Commitment Amount, if any,
of each Purchaser.


(c)The Purchasers shall purchase each Purchased Unit for a cash purchase price
equal to the Series A Preferred Unit Purchase Price per Series A Preferred Unit.


(d)If following the Initial Closing, there remains any unfunded Capital
Commitment, at any time prior to the date twelve (12) Business Days prior to the
Drop-Dead Date, the Partnership shall request in writing (such request, a
“Funding Call”) that the Purchasers purchase and the Purchasers shall (subject
to the terms and conditions hereof) so purchase, all Additional Preferred Units
for a cash purchase price per Series A Preferred Unit equal to the Series A
Preferred Unit Purchase Price, which shall equal the total unfunded Commitment
Amount of each Purchaser. Such Funding Call shall be irrevocable and delivered
to the Purchasers not less than twelve (12) Business Days in advance of the date
the Purchasers are requested to purchase the Additional Preferred Units.
Notwithstanding anything to the contrary in this Agreement, in no event shall
any Purchaser be required to purchase Additional Preferred Units if the
aggregate amount paid by such Purchaser for all Series A Preferred Units
purchased by such Purchaser pursuant
to this Agreement (taking into account the Additional Preferred Units subject to
the pending Funding Call) exceeds or would exceed the sum of such Purchasers’
Commitment Amount.




6
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








(e)    Notwithstanding anything herein to the contrary, prior to a Closing, a
Purchaser may assign its rights and obligations hereunder to one or more
Affiliates of such Purchaser and each such Affiliate shall be deemed to be a
Purchaser hereunder and Schedule A shall be revised to reflect any changes
resulting from such assignment; provided that the foregoing shall not relieve a
Purchaser from any of its obligations hereunder to the extent not fulfilled by
the Affiliate to which such rights and obligations are assigned.


Section 2.02 Closing.


(a)    The Initial Closing shall take place (i) on a date specified by the
Partnership in a notice to the Purchaser on a date following the satisfaction or
waiver of the conditions set forth in Section 2.03, Section 2.04 and Section
2.05 (other than those conditions that by their nature are to be satisfied at
the Initial Closing, but subject to the fulfillment or waiver of those
conditions at the Initial Closing) but shall take place (A) no earlier than
twelve (12) Business Days after receipt by the Purchasers of such notice and (B)
no later than the Drop-Dead Date or (ii) at such other time and place as the
Partnership and the Purchasers may agree.


(b)    The consummation of any subsequent purchases of Additional Preferred
Units contemplated by Section 2.01(d) of this Agreement (each, a “Subsequent
Closing”) shall take place at a time and on a date not later than the Drop-Dead
Date specified by the Partnership, which shall be no earlier than twelve (12)
Business Days after the date the applicable Funding Call is delivered to the
Purchasers and later than the second Business Day after the conditions set forth
in Section 2.03, Section 2.04 and Section 2.05 (other than those conditions that
by their nature are to be satisfied at the Closing, but subject to the
fulfillment or waiver of those conditions at the Closing) shall be satisfied or
waived in accordance with this Agreement. For the avoidance of doubt, the
Partnership may not require more than one Subsequent Closing hereunder.


(c)    The Parties agree that the Partnership shall be required to deliver a
Funding Call for the Purchasers’ full unfunded Commitment Amount no later than
twelve (12) Business Days prior to the Drop-Dead Date (or if the Initial Closing
has not yet occurred, a notice of the type specified in the definition of Base
Preferred Units for the full Commitment Amount of the Purchasers), and to the
extent such Funding Call or notice has not been delivered by such date, such
Funding Call or notice shall be deemed to have been given) and the Closing shall
occur on the Drop Dead Date subject to the satisfaction or waiver of the
conditions set forth in Section 2.03, Section 2.04 and Section 2.05 on such
date.


(d)    Each Closing shall take place at the offices of Squire Patton Boggs (US)
LLP, 4900 Key Tower, 127 Public Square, Cleveland, Ohio 44114 (or such other
location as agreed to by the Partnership and the Purchasers).


Section 2.03 Mutual Conditions. The respective obligations of each party to
consummate the purchase and sale of the Purchased Units at a Closing shall be
subject to the satisfaction, on or prior to each applicable Closing Date, of
each of the following conditions (any or all of which may be waived by a party
on behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):


(a)no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
that temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal; and


(b)there shall not be pending any suit, action or proceeding by any Governmental
Authority seeking to restrain, preclude, enjoin or prohibit the transactions
contemplated by this Agreement.


Section 2.04 Conditions to Each Purchaser’s Obligations. The obligation of a
Purchaser to consummate its purchase of Purchased Units at a Closing shall be
subject to the satisfaction on or prior to the applicable Closing Date of each
of the following conditions (any or all of which may be waived by the applicable
Purchaser with respect to itself in writing, in whole or in part, to the extent
permitted by applicable Law):


7
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS










(a)the representations and warranties of the Partnership contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties contained in Section 3.01, Section 3.02, Section
3.03, Section 3.13, Section 3.16 or Section 3.17 or other representations and
warranties that are qualified by materiality or Material Adverse Effect, which,
in each case, shall be true and correct in all respects) when made and as of the
applicable Closing Date (except that representations and warranties made as of a
specific date shall be required to be true and correct as of such date only);


(b)the Partnership shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the applicable
Closing Date;


(c)the NYSE shall have authorized, upon official notice of issuance, the listing
of the Conversion Units;


(d)no notice of delisting from NYSE shall have been received by the Partnership
with respect to the Common Units;


(e)there shall not have occurred a Material Adverse Effect; and


(f)the Partnership shall have delivered, or caused to be delivered, to the
Purchaser the Partnership’s closing deliveries described in Section 2.06(a), as
applicable.


Section 2.05 Conditions to the Partnership’s Obligations. The obligation of the
Partnership to consummate the sale and issuance of the Purchased Units to each
Purchaser at a Closing shall be subject to the satisfaction on or prior to such
applicable Closing Date of each of the following conditions (any or all of which
may be waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):


(a)    the representations and warranties of such Purchaser contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are qualified by materiality, which, in each
case, shall be true and correct in all respects) when made and as of the
applicable Closing Date (except that representations and warranties made as of a
specific date shall be required to be true and correct as of such date only);


(b)    such Purchaser shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the applicable
Closing Date; and


(c)    such Purchaser shall have delivered, or caused to be delivered, to the
Partnership the Purchaser’s closing deliveries described in Section 2.06(b), as
applicable.


Section 2.06 Deliveries at the Closing.


(a)    Deliveries of the Partnership. At each Closing (except as otherwise
indicated), the Partnership shall deliver, or cause to be delivered, to the
Purchasers with respect to the Series A Preferred Units to be sold and purchased
on such Closing Date:


(i)An opinion from Squire Patton Boggs (US) LLP, counsel for the Partnership, in
substantially the form attached hereto as Exhibit A, which shall be addressed to
the Purchasers and dated the applicable Closing Date;
(ii)At the Initial Closing, a fully executed copy of the Second Amended and
Restated Agreement of Limited Partnership of the Partnership, substantially in
the form attached hereto as Exhibit B (the “Statement of Preferences”);




8
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








(iii)    At the Initial Closing, a fully executed copy of the Series A
Convertible Preferred Units Amendment to First Amended and Restated Agreement of
Limited Partnership of NEP OpCo, substantially in the form attached hereto as
Exhibit E (the “OpCo Partnership Agreement Amendment”);


(iv)    At the Initial Closing, a fully executed copy of an amendment, or
amendment and restatement, as applicable, of the Management Services Agreement,
which incorporates the terms set forth on Schedule G hereto;


(v)    At the Initial Closing, an executed counterpart of the Registration
Rights Agreement;


(vi)    A fully executed “Supplemental Listing Application” approving the
Conversion Units relating to the Purchased Units for listing by NYSE;


(vii)    A fully executed waiver of the General Partner with respect to certain
of its and its Affiliates’ rights under the Partnership Agreement, in
substantially the form attached hereto as Exhibit D;


(viii)    Evidence of issuance of the Purchased Units credited to book-entry
accounts maintained by the transfer agent of the Partnership, bearing a
restrictive notation meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under this Agreement,
the Partnership Agreement or the Delaware LP Act and applicable federal and
state securities Laws and those created by the Purchasers;


(ix)    An officer’s certificate of the Partnership, dated the applicable
Closing Date, certifying as to and attaching (A) the certificate of limited
partnership of the Partnership, (B) the Partnership Agreement, (C) resolutions
authorizing the execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated thereby, including the issuance of
the Purchased Units, the PIK Units and the Conversion Units and (D) the
incumbency of the officers authorized to execute the Transaction Documents on
behalf of the Partnership or the General Partner, as applicable, setting forth
the name and title and bearing the signatures of such officers;


(x)    A certificate of the Secretary of State of each applicable state, dated
within ten Business Days prior to the applicable Closing Date, to the effect
that the General Partner, the Partnership and each Material Subsidiary is in
good standing (or certificate of similar import) in its jurisdiction of
formation;


(xi)    An officer’s certificate of the Partnership, dated as of the applicable
Closing Date, certifying, in their applicable capacities, to the effect that the
conditions set forth in Section 2.04(a) and Section 2.04(b) have been satisfied;


(xii)    A cross-receipt executed by the Partnership and delivered to the
Purchasers certifying as to the amounts that it has received from the
Purchasers; and


(xiii)    Such other documents relating to the transactions contemplated by this
Agreement as the Purchasers or their respective counsel may reasonably request.


(b)    Deliveries of Each Purchaser. At each Closing (except as otherwise
indicated), each Purchaser shall deliver or cause to be delivered to the
Partnership:


(i)At the Initial Closing, a counterpart of the Registration Rights Agreement,
which shall have been duly executed by such Purchaser;


(ii)    A cross-receipt executed by such Purchaser and delivered to the
Partnership certifying that it has received from the Partnership the number of
Purchased Units to be received by such Purchaser in connection with the
applicable Closing;


(iii)    A certificate of an authorized officer of such Purchaser, dated the
applicable Closing Date, in his or her applicable capacity, to the effect that
the conditions set forth in Section 2.05(a) and Section 2.05(b) have been
satisfied;


9
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS










(iv)    Payment of such Purchaser’s Funding Obligation payable by wire transfer
of immediately available funds to an account designated in advance of the
applicable Closing Date by the Partnership;


(v)    A properly executed Internal Revenue Service Form W-9 from such Purchaser
(or, in the case of a Purchaser which is disregarded for U.S. federal income tax
purposes, such Purchaser’s regarded owner); and


(vi)    Such other documents relating to the transactions contemplated by this
Agreement as the Partnership or its counsel may reasonably request.


Section 2.07 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The failure of any Purchaser to
perform, or waiver by the Partnership of such performance, under any Transaction
Document shall not excuse performance by any other Purchaser or the Partnership,
and the waiver by any Purchaser of performance of the Partnership under any
Transaction Document shall not excuse performance by the Partnership with
respect to any other Purchaser. Notwithstanding the foregoing, if any Purchaser
fails to fully satisfy its obligation (i) to purchase Base Preferred Units or
Additional Preferred Units hereunder or (ii) indemnify any Purchaser Related
Party pursuant to Section 6.02, the BlackRock Purchaser shall be liable for and
fully perform such obligation and Schedule A shall be revised to reflect any
changes resulting from the BlackRock Purchaser satisfying any obligation of
another Purchaser to purchase Base Preferred Units or Additional Preferred Units
hereunder. Nothing contained herein or in any other Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.


Section 2.08 Further Assurances. From time to time after the date hereof,
without further consideration, the Partnership and each Purchaser shall use
their commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.


ARTICLE III
REPRESENTATIONS AND WARRANTIES AND
COVENANTS RELATED TO THE PARTNERSHIP


The Partnership represents and warrants to and covenants with the Purchasers as
follows:
Section 3.01 Existence.


(a)    Each of the NEP Parties and the Material Subsidiaries has been duly
formed and is validly existing as a limited partnership, corporation or limited
liability company, as the case may be, and is in good standing under the Laws of
its jurisdiction of incorporation or formation, as the case may be, with full
corporate, limited partnership or limited liability company power and authority
to own, lease and operate its Properties and to conduct its business as
described in the NEP Execution Date SEC Documents and (i) to execute and deliver
this Agreement and the other Transaction Documents to which such Partnership
Entity is a party and consummate the transactions contemplated hereby and
thereby, (ii) in the case of the Partnership, to issue, sell and deliver the
Purchased Units and (iii) in the case of the General Partner, to act as the
general partner of the Partnership.


(b)    Each of the NEP Parties and the Material Subsidiaries is duly qualified
to do business as a foreign limited partnership or limited liability company, as
the case may be, and is in good standing in each jurisdiction where the
ownership or lease of its Properties or the conduct of its business requires
such qualification, except for any failures to be so qualified and in good
standing that would not, individually or in the aggregate, (i) constitute a
Material Adverse Effect or (ii) subject the limited partners of the Partnership
to any material liability or disability.


10
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS










(c)    The Organizational Documents of each of the NEP Parties and the Material
Subsidiaries have been, and in the case of the Statement of Preferences and OpCo
Partnership Agreement Amendment, once executed pursuant to Section 2.06(a)(ii)
will be, duly authorized, executed and delivered by any Partnership Entity party
thereto (and, in the case of the Organizational Documents of the General
Partner, by all parties thereto) and are, and in the case of the Statement of
Preferences and OpCo Partnership Agreement Amendment, once executed pursuant to
Section 2.06(a)(ii) will be, valid and legally binding agreements of the
applicable NEP Party or Material Subsidiary, enforceable against such NEP Party
or Material Subsidiary thereto in accordance with their respective terms;
provided, that, with respect to each such agreement, the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law).


Section 3.02 Capitalization and Valid Issuance of Units.


(a)As of the date hereof, the issued and outstanding limited partner interests
of the Partnership consist of 54,250,995 Common Units and 101,440,000 special
voting units (as defined in the Partnership Agreement, the “Special Voting
Units”). All outstanding Common Units and Special Voting Units and the limited
partner interests represented thereby have been duly authorized and validly
issued in accordance with the Partnership Agreement and are fully paid (to the
extent required under the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware LP Act). As of the date hereof, there are no,
and as of the applicable Closing Date, there will be no, limited partner
interests of the Partnership that are senior to or pari passu with, in right of
distribution, the Series A Preferred Units.


(b)The General Partner is the sole general partner of the Partnership, with a
non-economic general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all Liens, except for restrictions on transferability
contained in the Delaware LP Act or the Partnership Agreement.


(c)The Purchased Units and the limited partner interests represented thereby
will be duly authorized by the Partnership pursuant to the Partnership Agreement
prior to each Closing and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than (i)
restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities Laws, (ii) with respect to each
Purchaser’s Purchased Units and the limited partners interests represented
thereby, such Liens as are created by such Purchaser and (iii) such Liens as
arise under the Partnership Agreement or the Delaware LP Act.


(d)Except for any such preemptive rights that have been waived or will be waived
prior to each Closing, there are no persons entitled to statutory, preemptive or
other similar contractual rights to subscribe for the Purchased Units; and,
except (i) for the Purchased Units to be issued pursuant to this Agreement, (ii)
for awards issued pursuant to the Partnership’s or the General Partner’s
long-term incentive plans or (iii) as disclosed in the NEP Execution Date SEC
Documents, no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, partnership securities or ownership interests in the Partnership
are outstanding.


(e)Upon issuance in accordance with this Agreement and the Partnership
Agreement, the PIK Units and the Conversion Units will be duly authorized,
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than (i)
restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities Laws, (ii) with respect to each
Purchaser’s PIK Units and Conversion Units, such Liens as are created by such
Purchaser and (iii) such Liens as arise under the Partnership Agreement or the
Delaware LP Act.




11
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








Section 3.03 Ownership of the Material Subsidiaries. All of the outstanding
shares of capital stock or other equity interests of each Material Subsidiary
owned directly or indirectly by the Partnership, free and clear of all Liens,
except restrictions on transferability in the Organizational Documents of such
Material Subsidiary (a) have been duly authorized and validly issued (in
accordance with the Organizational Documents of such Material Subsidiary), and
are fully paid (in the case of an interest in a limited partnership or limited
liability company, to the extent required under the Organizational Documents of
such Material Subsidiary) and nonassessable (except as such nonassessability may
be affected by the applicable Law of such Material Subsidiary’s jurisdiction of
formation), and (b) except as set forth on Schedule B (which schedule may be
updated for developments subsequent to the date hereof prior to each Closing
that are in the ordinary course of business and not adverse to the Partnership).
The Partnership indirectly owns the applicable membership interests set forth on
Schedule B of the Material Subsidiaries that are not wholly-owned. As of the
date hereof, the Subsidiaries of the Partnership other than the Material
Subsidiaries would not have, individually or in the aggregate, accounted for (i)
more than 10% of the total assets of the NEP Entities, taken as a whole, as of
the most recent fiscal year end or (ii) more than 10% of the net income of the
NEP Entities taken as a whole, for the most recent fiscal year.


Section 3.04 NEP SEC Documents. Since January 1, 2017, the Partnership’s forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act have been filed with the Commission on a timely
basis. The NEP SEC Documents, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness), except to the extent
corrected by a subsequent NEP SEC Document, (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made in the case of any such documents
other than a registration statement, not misleading and (b) complied as to form
in all material respects with the applicable requirements of the Exchange Act
and the Securities Act, as the case may be.


Section 3.05 Financial Statements.


(a)The historical financial statements (including the related notes and
supporting schedule) contained or incorporated by reference in the NEP SEC
Documents, (i) comply as to form in all material respects with the applicable
accounting requirements under the Securities Act and the Exchange Act (except
that certain supporting schedules are omitted), (ii) present fairly in all
material respects the financial position, results of operations and cash flows
of the entities purported to be shown thereby on the basis stated therein at the
respective dates or for the respective periods and (iii) have been prepared in
accordance with GAAP consistently applied throughout the periods involved, in
each case except to the extent disclosed therein. The other financial
information of the Partnership Entities, including non-GAAP financial measures,
if any, contained or incorporated by reference in the NEP SEC Documents has been
derived from the accounting records of the Partnership Entities, and fairly
presents in all material respects the information purported to be shown thereby.
Nothing has come to the attention of the Partnership that has caused it to
believe that the statistical and market-related data included in the NEP SEC
Documents is not based on or derived from sources that are reliable and accurate
in all material respects as of the date on which the applicable NEP SEC
Documents were filed.
(b)Since the date of the most recent balance sheet of the Partnership audited by
the Partnership’s auditor, (i) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the NEP SEC
Documents fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto in all material respects and (ii) based on an annual
evaluation of disclosure controls and procedures, the Partnership is not aware
of (A) any significant deficiencies in the design or operation of internal
controls over financial reporting that are reasonably likely to adversely affect
the ability of the Partnership to record, process, summarize and report
financial information, or any material weaknesses in internal controls over
financial reporting of the Partnership or (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls over financial reporting of the Partnership.


Section 3.06 Independent Registered Public Accounting Firm. Deloitte & Touche
LLP, which has audited the financial statements contained or incorporated by
reference in the NEP SEC Documents, is an independent registered public
accounting firm with respect to the Partnership and the General Partner within
the meaning of the Securities Act and the applicable rules and regulations
thereunder adopted by the Commission and the Public Company Accounting Oversight
Board (United States). Deloitte & Touche LLP has not resigned or been dismissed
as independent registered public accountants of the Partnership as a result of
or in connection with any disagreement with the Partnership or any matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedure.


12
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








Section 3.07. No Material Adverse Change. Since December 31, 2016, except as
described in the NEP Execution Date SEC Documents, there has not been any
Material Adverse Effect.


Section 3.08. No Registration Required. Assuming the accuracy of the
representations and warranties of the applicable Purchaser contained in Article
IV, the issuance and sale of the Purchased Units to such Purchaser pursuant to
this Agreement is exempt from registration requirements of the Securities Act,
and neither the Partnership nor, to the Partnership’s Knowledge, any Person
acting on its behalf, has taken nor will take any action hereafter that would
cause the loss of such exemption.


Section 3.09. No Restrictions or Registration Rights. Except as described in the
Partnership Agreement, the NEP Execution Date SEC Documents or this Agreement,
(a) there are no restrictions upon the voting or transfer of, any equity
securities of the Partnership, (b) and except for such rights that have been
waived or as expressly set forth in the Registration Rights Agreement, neither
the offering nor sale of the Purchased Units as contemplated by this Agreement
gives rise to any rights for or relating to the registration of any Purchased
Units or other securities of the Partnership, and (c) the Partnership has not
granted registration rights to any Person other than the Purchasers that would
provide such Person priority over the Purchasers’ rights with respect to any
Piggyback Registration.


Section 3.10. Litigation. Except as described in the NEP Execution Date SEC
Documents, there are no actions, suits, claims, investigations, orders,
injunctions or proceedings pending or, to the Knowledge of the NEP Parties,
threatened or contemplated, to which the Partnership Entities or any of their
respective directors or officers is or would be a party or to which any of their
respective Properties is or would be subject at law or in equity, before or by
any Governmental Authority, or before or by any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation,
NYSE), which would, individually or in the aggregate, if resolved adversely to
any Partnership Entity, constitute a Material Adverse Effect, or which challenge
the validity of any of the Transaction Documents or the right of either of the
Partnership or the General Partner to enter into any of the Transaction
Documents or to consummate the transactions contemplated thereby.


Section 3.11. No Default. No Partnership Entity is in breach or violation of or
in default under (nor has any event occurred that, with notice, lapse of time or
both, would result in any breach or violation of, constitute a default under or
give the holder of any indebtedness (or a person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (a) any of its Organizational Documents, (b) any
Contract to which it is a party or by which it or any of its Properties may be
bound or affected, (c) any Law, (d) any rule or regulation of any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of NYSE) or (e) any
decree, judgment or order applicable to it or any of its Properties, except in
the case of clauses (b) through (e) for any such breaches, violations or
defaults that are described in the NEP Execution Date SEC Documents or that
would not, individually or in the aggregate, constitute a Material Adverse
Effect.


Section 3.12. No Conflicts. The issuance and sale by the Partnership of the
Purchased Units, the application of the proceeds thereof, the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated thereby will not conflict with, result in any
breach or violation of, constitute a default under (or constitute any event
that, with notice, lapse of time or both, would result in any breach or
violation of, constitute a default under or give the holder of any indebtedness
(or a person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a part of such indebtedness
under), or result in the creation or imposition of a Lien on any Property or
assets of any Partnership Entity pursuant to (a) the Organizational Documents of
any of the Partnership Entities, (b) any Contract to which any of the
Partnership Entities is a party or by which any of the Partnership Entities or
any of their respective Properties may be bound or affected, (c) any Law, (d)
any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the rules
and regulations of NYSE), or (e) any decree, judgment or order applicable to any
of the Partnership Entities or any of their respective properties, except in the
cases of clauses (b) through (e) for any such conflicts, breaches, violations or
defaults that would not, individually or in the aggregate, constitute a Material
Adverse Effect.


Section. 3.13 Authority; Enforceability. The Partnership has all requisite power
and authority under the Partnership Agreement and the Delaware LP Act to issue,
sell and deliver the Purchased Units in accordance with and upon the terms and
conditions set forth in this Agreement and the Partnership Agreement. All
limited partnership action required to be taken by the Partnership Entities or
any of their partners or members for the authorization, issuance, sale and
delivery of the Purchased Units, the execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated thereby shall
have been validly taken. No approval from the holders of outstanding Common
Units is required under the Partnership Agreement or the rules of the NYSE in
connection with the Partnership’s


13
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








issuance and sale of the Purchased Units to the Purchasers. Each of the
Transaction Documents has been duly and validly authorized and has been or, with
respect to the Transaction Documents to be delivered at the Initial Closing,
will be, validly executed and delivered by the Partnership or the General
Partner, as the case may be, and, to the Knowledge of the NEP Parties, the other
parties thereto. Each of the Transaction Documents constitutes, or will
constitute, the legal, valid and binding obligations of the Partnership or the
General Partner, as the case may be, and, to the Knowledge of the NEP Parties,
each of the parties thereto, in each case enforceable in accordance with its
terms; provided that, with respect to each such agreement, the enforceability
thereof may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar Laws from time to time in effect
affecting creditors’ rights and remedies generally and by general principles of
equity (regardless of whether such principles are considered in a proceeding in
equity or at law).


Section 3.14 Approvals. No approval, authorization, consent, waiver, license,
qualification, written exemption from, or order of or filing with any
Governmental Authority, or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the NYSE),
or approval of the security holders of the Partnership Entities (each, a
“Consent”), is required in connection with the issuance and sale of the
Purchased Units by the Partnership, the execution, delivery and performance of
this Agreement and the other Transaction Documents by the Partnership Entities
party hereto or thereto and the consummation by the Partnership Entities of the
transactions contemplated hereby or thereby, other than Consents (a) required by
the Commission in connection with the Partnership’s obligations under the
Registration Rights Agreement, (b) required under the state securities or “Blue
Sky” Laws, (c) that have been, or prior to the Initial Closing Date will be,
obtained and (d) Consents, the absence or omission of which would not,
individually or in the aggregate, have a Material Adverse Effect.


Section 3.15 Distribution Restrictions. Except as disclosed in the NEP Execution
Date SEC Documents, neither NEP OpCo nor any NEP Subsidiary is currently
prohibited, or as a result of the transactions contemplated by this Agreement,
will be prohibited, directly or indirectly, from making distributions with
respect to its equity securities, from paying any distributions to any other
Partnership Entity, from repaying to the Partnership any loans or advances, or
from transferring any property or assets to the Partnership or any other
Partnership Entity except for (A) restrictions on distributions under applicable
Law or (B) as described in or contemplated by the financing agreements set forth
on Schedule D attached hereto (which schedule may be updated for developments
subsequent to the date hereof prior to each Closing that are in the ordinary
course of business and not adverse to the Partnership).


Section 3.16 Investment Company Status. None of the Partnership Entities is, and
upon the issuance and sale of the Purchased Units as herein contemplated and the
application of the net proceeds therefrom, none of the Partnership Entities will
be, an “investment company” or an entity “controlled” by an “investment company”
as such terms are defined in the Investment Company Act of 1940, as amended.


Section 3.17 Certain Fees. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission from the Purchasers with
respect to the sale of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Partnership. The Partnership agrees that it will indemnify and
hold harmless the Purchasers from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by the NEP Entities or alleged to have been incurred by the
NEP Entities in connection with the sale of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.


Section 3.18 Labor and Employment Matters. No labor dispute with the employees
of any of the Partnership Entities engaged exists or, to the Knowledge of the
NEP Parties, is imminent, and to the Knowledge of the NEP Parties, there are no
existing or imminent labor disturbance by the employees of any of the
Partnership Entities’ principal suppliers, manufacturers, customers or
contractors, which, in either case, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


Section 3.19 Insurance. The Partnership Entities carry or are entitled to the
benefits of insurance relating to the business of the Partnership, with
financially sound and reputable insurers, in such amounts and covering such
risks as are generally deemed reasonably adequate and customary for their
business including, without limitation, policies covering real and personal
property owned or leased by the Partnership Entities against theft, damage,
destruction, acts of vandalism, flood and earthquakes. The NEP Parties have no
reason to believe that the Partnership Entities will not be able (A) to renew
existing insurance coverage as and when such policies expire or (B) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct the business of the Partnership as now conducted and at a cost that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


14
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS










Section 3.20 Internal Controls. Except as described in the NEP Execution Date
SEC Documents, the Partnership, taken as a whole, maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorization, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets, (c) access to assets is permitted only in accordance with
management’s general or specific authorization and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.


Section 3.21 Disclosure Controls and Procedures. (a) To the extent required by
Rule 13a-15 under the Exchange Act, the Partnership has established and
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15(e) under the Exchange Act), (b) such disclosure controls and procedures
are designed to ensure that the information required to be disclosed by the
Partnership in the reports to be filed or submitted under the Exchange Act is
accumulated and communicated to management of the Partnership, including the
principal executive officer and principal financial officer of the General
Partner, as appropriate, to allow timely decisions regarding required disclosure
to be made and (c) to the extent required by Rule 13a-15 under the Exchange Act,
such disclosure controls and procedures are effective in all material respects
to perform the functions for which they were established.


Section 3.22 Sarbanes-Oxley. The Partnership is in compliance in all material
respects with all provisions of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder or implementing the provisions thereof that
are in effect and with which the Partnership is required to comply.


Section 3.23 Listing and Maintenance Requirements. The Common Units are listed
on NYSE, and the Partnership has not received any notice of delisting. The
issuance and sale of the Purchased Units and issuance of the Conversion Units do
not contravene NYSE rules and regulations.


Section 3.24 Environmental Compliance. Except as described in NEP Execution Date
SEC Documents or except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Partnership
Entities (A) are conducting and have conducted their businesses, operations and
facilities in compliance with Environmental Laws (as defined below); (B) have
duly obtained, possess, maintain in full force and effect and have fulfilled and
performed all of their obligations under any and all permits, licenses or
registrations required under Environmental Law (“Environmental Permits”); (C)
have not received any written notice from a governmental authority or any other
third party alleging any violation of Environmental Law or liability thereunder;
(D) are not subject to any pending or, to the best Knowledge of the NEP Parties,
threatened claim in writing or other legal proceeding under any Environmental
Laws against any of the Partnership Entities; (E) do not have Knowledge of any
applicable Environmental Laws or any unsatisfied conditions in an Environmental
Permit, that, individually or in the aggregate, can reasonably be expected to
require any material capital expenditures or material modification of current
operations in order to maintain the Partnership Entities’ compliance with
Environmental Laws; and (F) do not have Knowledge of any facts or circumstances
that reasonably would be expected to result in the Partnership Entities being
subjected to a material liability arising under Environmental Laws. As used in
this paragraph, “Environmental Laws” means any and all applicable foreign,
federal, state and local laws and regulations, or any enforceable administrative
or judicial interpretation thereof, relating to pollution or the protection of
human health or the environment, including, without limitation, those relating
to (i) emissions, discharges or releases of Hazardous Substances into ambient
air, surface water, groundwater or land, (ii) the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, release, transport
or handling of, or exposure to, Hazardous Substances, (iii) the protection of
wildlife or endangered or threatened species or (iv) the investigation,
remediation or cleanup of any Hazardous Substances. As used in this paragraph,
“Hazardous Substances” means pollutants, contaminants, hazardous substances,
materials or wastes, petroleum, petroleum products and their breakdown
constituents or any other chemical substance regulated under Environmental Laws.


Section 3.25 ERISA Compliance. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (A) each
“employee benefit plan” (within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) for which the
Partnership or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in material compliance
with its terms and with the requirements of ERISA and the Code including the
regulations and published governmental interpretations thereunder; (B) no
“reportable event” (as defined in Section 4043(c) of ERISA) has occurred with
respect to any Plan subject to Title IV of ERISA for which any Partnership
Entity would have any liability, excluding any reportable event for which a
waiver could


15
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








apply; (C) no prohibited transaction, within the meaning of Section 406 of ERISA
or Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption; (D)
no Partnership Entity has incurred, nor does any such entity reasonably expect
to incur, liability under (1) Title IV of ERISA with respect to termination of,
or withdrawal from, any Plan subject to Title IV of ERISA or (2) Sections 412 or
4971 of the Code, with respect to any Plan subject to Title IV of ERISA; (E)
each Plan for which any NEP Entity would have any liability that is intended to
be qualified under Section 401(a) of the Code is the subject of a favorable
determination or opinion letter from the Internal Revenue Service to the effect
that it is so qualified and, to the Knowledge of the NEP Parties, nothing has
occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss of such qualification; and (F) no Partnership Entity
has incurred any unpaid liability to the Pension Benefit Guaranty Corporation
(other than for payment of premiums in the ordinary course of business).


Section 3.26 Tax Returns; Taxes. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (a) each of the Partnership Entities
has prepared and timely filed (taking into account any extension of time within
which to file) all income and other material Tax Returns required to be filed by
any of them and all such filed Tax Returns are complete and accurate in all
material respects, (b) each of the Partnership Entities has timely paid all
Taxes that are required to be paid by any of them (and, where payment is not yet
due, has made adequate provision for such Taxes on such Partnership Entity’s
financial statements in accordance with GAAP), (c) there are no audits,
examinations, investigations, actions, suits, claims or other proceedings in
respect of any Taxes pending or threatened in writing nor has any deficiency for
any Tax been assessed by any Governmental Authority in writing against any
Partnership Entity, (d) all Taxes required to be withheld by any Partnership
Entity have been withheld and paid over to the appropriate Tax authority (except
in the case of this clause (d) or clause (a) or (b) above, with respect to
matters contested in good faith and for which adequate reserves have been
established on the Partnership’s financial statements included or incorporated
by reference in the NEP Execution Date SEC Documents), (e) none of the
Partnership Entities will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after any Closing Date as a result of any (A) change in
method of accounting for a taxable period ending on or prior to such Closing
Date, (B) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign law) executed on
or prior to such Closing Date, (C) intercompany transactions or any excess loss
account described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state, local or foreign law), (D)
installment sale or open transaction disposition made on or prior to such
Closing Date, (E) election under Section 108(i) of the Code (or any comparable
provisions of state, local or foreign law), or (F) prepaid amount received or
paid on or prior to such Closing Date, and (f) there are no outstanding
agreements, waivers or arrangements extending the statutory period of limitation
applicable to any claim for, or the period for the collection or assessment of,
Taxes due from or with respect to any of the Partnership Entities for any
taxable period. None of the Partnership Entities has entered into any
transaction that, as of the date of this Agreement, has been identified by the
Internal Revenue Service in published guidance as a “reportable transaction” as
defined under Section 1.6011-4 of the Treasury Regulations. There are no Tax
Liens upon any of the assets or properties of the Partnership Entities, other
than with respect to Taxes not yet due and payable. Except as disclosed in
Schedule E, no NEP Entity (A) is or has ever been a member of an affiliated
group of corporations filing a consolidated federal income Tax Return, or (B)
has any liability for the Taxes of any Person under Treasury Regulations Section
1.1502-6 (or any similar provision of any state, local, or foreign law), as a
transferee or successor, by contract, or otherwise. Except as disclosed in
Schedule E, no NEP Entity is a party to, or bound by, or has any obligation
under, any tax allocation or sharing agreement or similar contract or
arrangement or any agreement that obligates it to make any payment computed by
reference to the Taxes, taxable income or taxable losses of any other Person.
The Partnership has made a valid election pursuant to Section 301.7701-3(c) of
the Treasury Regulations to be taxed as a corporation for U.S. federal income
tax purposes, and such election is currently in effect. The Partnership
reasonably expects that it is not, and has not been during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code, a “United States real
property holding corporation,” as defined in Section 897(c)(2) of the Code. None
of the Partnership Entities has, within the five years preceding the applicable
Closing Date, been either a “distributing corporation” or a “controlled
corporation” in a distribution in which the parties to such distribution treated
the distribution as one to which Section 355 of the Code was applicable.


Section 3.27 Permits. Except as described in the NEP Execution Date SEC
Documents, and excluding Permits addressed under Section 3.24, (a) each of the
Partnership Entities has all necessary licenses, authorizations, permits,
variances, waivers, exemptions, consents and approvals (each, a “Permit”) and
has made all necessary filings required under any applicable Law, and has
obtained all necessary Permits from other persons, in order to conduct its
business and own its Properties as such business is currently conducted and such
Properties are currently owned, except for such Permits the absence or omission
of which would not, individually or in the aggregate, constitute a Material
Adverse Effect; (b) no Partnership Entity is in violation of or default under,
or has received notice of any proceedings relating to the revocation or
modification of, any such Permit or any Law applicable to such Partnership
Entity, except for any


16
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








such violations, defaults, revocations or modifications that would not,
individually or in the aggregate, constitute a Material Adverse Effect; and (c)
each of the Partnership Entities is in compliance with all such Permits, except
for any failure to comply with such Permits that would not, individually or in
the aggregate, constitute a Material Adverse Effect.


Section 3.28 Required Disclosures and Descriptions. Except as disclosed in the
NEP Execution Date SEC Documents, there is no action, suit, proceeding, inquiry
or investigation before or brought by any Governmental Entity now pending or, to
the Knowledge of the NEP Parties, threatened, against or affecting any of the
Partnership Entities, which would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, or which might materially and
adversely affect their respective properties or assets or the consummation of
the transactions contemplated in this Agreement, including the performance by
the NEP Parties of their obligations hereunder or thereunder.


Section 3.29 Title to Property. The Partnership Entities have good and
marketable title to all real property (except for Rights-of-Way) and good title
to all personal property described in the NEP Execution Date SEC Documents as
being owned by any of them, free and clear of all Liens, except for (a) Liens
that do not materially affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Partnership Entities and (b) Liens as are described in the NEP Execution Date
SEC Documents.


Section 3.30 Rights-of-Way. Except as described in the NEP Execution Date SEC
Documents, (A) the Partnership Entities have, such easements or rights-of-way
from each person (collectively, “Rights-of-Way”) or rights of use related
thereto as are necessary to conduct business of the Partnership in the manner
described, and subject to the limitations contained, in the NEP Execution Date
SEC Documents, except for (1) qualifications, reservations and encumbrances that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and (2) such Rights-of-Way that, if not obtained, would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (B) the Partnership Entities have fulfilled and performed all
their material obligations with respect to such Rights-of-Way and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or would result in any impairment of the rights of the
holder of any such Rights-of-Way, except for such revocations, terminations and
impairments that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


Section 3.31 Form S-3 Eligibility. The Partnership is eligible to register the
Conversion Units for resale by the Purchasers under Form S-3 promulgated under
the Securities Act.


Section 3.32 Anti-Corruption. None of the Partnership Entities or, to the
knowledge of the NEP Parties, any director, officer, agent, employee, affiliate
or other person acting on behalf of any NEP Entity is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), or any other anti-corruption or
anti-bribery law of Canada (collectively, “Anti-Corruption Law”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA or other Anti-Corruption
Laws) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of Anti-Corruption Laws and such
Partnership Entities and, to the Knowledge of the NEP Parties, their Affiliates
have conducted their businesses in compliance with Anti-Corruption Law and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.


Section 3.33 Money Laundering Laws. The operations of the Partnership Entities
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Money Laundering Laws”): and no
action, suit or proceeding by or before any Governmental Entity involving the
Partnership Entities with respect to the Money Laundering Laws is pending or, to
the best Knowledge of the NEP Parties, threatened.


Section 3.34 Sanctions. None of the Partnership Entities or, to the Knowledge of
the NEP Parties, any director, officer, agent, employee, affiliate or
representative of any NEP Entity is a Person currently the subject or target of
any sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the United Nations Security Council, the European Union,
or other


17
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








relevant sanctions authority (collectively, “Sanctions”); nor is any NEP Entity
located, organized or resident in a country or territory that is the subject of
Sanctions; and the Partnership Entities will not directly or indirectly use the
proceeds of the sale of the Units, or lend, contribute or otherwise make
available such proceeds to any subsidiaries, joint venture partners or other
Person, to fund or facilitate any activities of or business with any Person, or
in any country or territory, that, at the time of such funding or facilitation,
is the subject of Sanctions or in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions.


Section 3.35 Related Party Transactions. Except as described in the NEP
Execution Date SEC Documents, no NEP Entity has, directly or indirectly (a)
extended credit, arranged to extend credit, or renewed any extension of credit,
in the form of a personal loan, to or for any director or executive officer of
the General Partner or its Affiliates, or to or for any family member or
Affiliate of any director or executive officer of the General Partner or its
Affiliates or (b) made any material modification to the term of any personal
loan to any director or executive officer of the General Partner or its
Affiliates, or any family member or Affiliate of any director or executive
officer of the General Partner or its Affiliates.


Section 3.36 No Side Agreements. There are no binding agreements by, among or
between the Partnership or any of its Affiliates, on the one hand, and any
Purchaser or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Transaction Documents.


Section 3.37 No Other Subsidiaries. Schedule C (which schedule may be updated
for developments subsequent to the date hereof prior to each Closing that are in
the ordinary course of business and not adverse to the Partnership) sets forth a
list of all Subsidiaries of the Partnership.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS


Each of the Purchasers, severally but not jointly, represents and warrants and
covenants to the Partnership as follows:
Section 4.01 Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.


Section 4.02 Authorization, Enforceability. Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under the Transaction Documents to which it is a party. The execution, delivery
and performance of such Transaction Documents by such Purchaser and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary legal action, and no further consent or
authorization of such Purchaser is required. Each of the Transaction Documents
to which such Purchaser is a party has been duly executed and delivered by such
Purchaser, where applicable, and constitutes a legal, valid and binding
obligation of such Purchaser; provided that, with respect to each such
agreement, the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law).


Section 4.03 No Breach. The execution, delivery and performance of the
Transaction Documents to which such Purchaser is a party by such Purchaser and
the consummation by such Purchaser of the transactions contemplated thereby will
not (a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the Organizational Documents of such
Purchaser, or (c) violate any Law of any Governmental Authority or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by such Transaction Documents.


Section 4.04 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement, except for fees or commissions for which the
Partnership is not


18
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








responsible. Such Purchaser agrees that it will indemnify and hold harmless the
Partnership from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
such Purchaser or alleged to have been incurred by such Purchaser in connection
with the purchase of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.


Section 4.05 Unregistered Securities.


(a)Accredited Investor Status; Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Purchased Units, the PIK
Units and the Conversion Units, as applicable. Such Purchaser has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Purchased Units and the
Conversion Units, as applicable.


(b)Information. Such Purchaser and its Representatives have been furnished with
all materials relating to the business, finances and operations of the
Partnership that have been requested and materials relating to the offer and
sale of the Purchased Units and Conversion Units that have been requested by
such Purchaser. Such Purchaser and its Representatives have been afforded the
opportunity to ask questions of the Partnership. Neither such inquiries nor any
other due diligence investigations conducted at any time by such Purchasers and
its Representatives shall modify, amend or affect such Purchasers’ right (i) to
rely on the Partnership’s representations and warranties contained in Article
III above or (ii) to indemnification or any other remedy based on, or with
respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in any Transaction
Document. Such Purchaser understands that its purchase of the Purchased Units
involves a high degree of risk. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Purchased Units.


(c)Residency. Such Purchaser shall cooperate reasonably with the Partnership to
provide any information necessary for any applicable securities filings in
connection with the transactions contemplated by this Agreement.


(d)Legends. Such Purchaser understands that, until such time as the Purchased
Units, the PIK Units and the Conversion Units, as applicable, have been sold
pursuant to an effective registration statement under the Securities Act, or the
Purchased Units are eligible for resale pursuant to Rule 144 promulgated under
the Securities Act without any restriction as to the number of securities as of
a particular date that can then be immediately sold, the Purchased Units will
bear a restrictive legend as provided in the Partnership Agreement.


(e)Purchase Representation. Such Purchaser is purchasing the Purchased Units for
its own account and not with a view to distribution in violation of any
securities laws. Such Purchaser has been advised and understands that neither
the Purchased Units, the PIK Units nor the Conversion Units have been registered
under the Securities Act or under the “blue sky” laws of any jurisdiction and
may be resold only if registered pursuant to the provisions of the Securities
Act (or if eligible, pursuant to the provisions of Rule 144 promulgated under
the Securities Act or pursuant to another available exemption from the
registration requirements of the Securities Act). Such Purchaser has been
advised and understands that the Partnership, in issuing the Purchased Units, is
relying upon, among other things, the representations and warranties of such
Purchaser contained in this Article IV in concluding that such issuance is a
“private offering” and is exempt from the registration provisions of the
Securities Act.


(f)Rule 144. Such Purchaser understands that there is no public trading market
for the Series A Preferred Units or the PIK Units, that none is expected to
develop and that the Purchased Units and the PIK Units must be held indefinitely
unless and until the Purchased Units, the PIK Units or the Conversion Units, as
applicable, are registered under the Securities Act or an exemption from
registration is available. Such Purchaser has been advised of and is aware of
the provisions of Rule 144 promulgated under the Securities Act.


(g)Reliance by the Partnership. Such Purchaser understands that the Purchased
Units are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities Laws and that the
Partnership is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Units and the PIK Units,
and the Conversion Units issuable upon conversion thereof.




19
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








Section 4.06 Sufficient Funds. Such Purchaser will have available to it at the
applicable Closing sufficient funds to enable such Purchaser to pay in full at
such Closing the entire amount of such Purchaser’s Funding Obligation in
immediately available cash funds.


Section 4.07 No Side Agreements.     Other than the Letter Agreement, there are
no binding agreements by, among or between the Partnership or any of its
Affiliates, on the one hand, and such Purchaser or any of its Affiliates, on the
other hand, with respect to the transactions contemplated hereby other than the
Transaction Documents.


Section 4.08 No Prohibited Trading. During the 45-day period prior to the date
hereof, neither such Purchaser nor any of its Affiliates listed on Schedule F
hereto has (a) offered, sold, contracted to sell, sold any option or contract to
purchase, purchased any option or contract to sell, granted any option, right or
warrant to purchase, lent, or otherwise transferred or disposed of, directly or
indirectly, any of the Purchased Units or (b) directly or indirectly engaged in
any short sales or other derivative or hedging transactions with respect to the
Purchased Units, including by means of any swap or other transaction or
arrangement that transfers or that is designed to, or that might reasonably be
expected to, result in the transfer to another, in whole or in part, of any of
the economic consequences of ownership of any Purchased Units, regardless of
whether any transaction described in this Section 4.08 is to be settled by
delivery of Series A Preferred Units, Common Units or other securities, in cash
or otherwise or (c) directed or encouraged any Affiliate of such Purchaser to
take any of the actions described in clauses (a) or (b).


ARTICLE V
COVENANTS


Section 5.01 Conduct of Business. During the period commencing on the date of
this Agreement and ending on the final Closing Date, each of the Partnership
Entities will use commercially reasonable efforts to conduct its business in the
ordinary course of business, preserve intact its existence and business
organization, Permits, goodwill and present business relationships with all
material customers, suppliers, licensors, distributors and others having
significant business relationships with the Partnership Entities (or any of
them), to the extent the Partnership believes in its sole discretion that such
relationships are and continue to be beneficial to the Partnership Entities and
their businesses; provided, however, that during such period, the Partnership
shall provide reasonably prompt written notice to the Purchasers regarding any
material adverse developments in respect of the foregoing. Prior to the
applicable Closing, none of the Partnership Entities will (a) modify, amend or
waive in any material respect any provision of the Partnership Agreement that is
material to (i) the rights of the Partnership or (ii) the rights of the
Purchasers, in their capacity as purchasers of the applicable Purchased Units,
in each case, without the prior written consent of the Purchasers possessing the
right to acquire not less than a majority of the Purchased Units or (b) take any
actions that would be prohibited by Section 5.8(b)(iv) of the Statement of
Preferences or Section 2.11 of the Registration Rights Agreement, in any such
case, if the taking of such actions would have been prohibited without the
requisite consent of the Purchased Units following the Initial Closing.


Section 5.02 Listing of Units. Prior to the Initial Closing, the Partnership
will use its commercially reasonable efforts to obtain approval for listing,
subject to notice of issuance, of the Conversion Units on NYSE.


Section 5.03 Cooperation; Further Assurances. Each of the Partnership and the
Purchasers shall use its respective commercially reasonable efforts to obtain
all approvals and consents required by or necessary to consummate the
transactions contemplated by this Agreement and the other Transaction Documents.
Each of the Partnership and the Purchasers agrees to execute and deliver all
such documents or instruments, to take all commercially reasonable action and to
do all other commercially reasonable things it determines to be necessary,
proper or advisable under applicable Laws and regulations or as otherwise
reasonably requested by the other to consummate the transactions contemplated by
this Agreement.


Section 5.04 Lock-up Agreement. Without the prior written consent of the
Partnership, except as specifically provided in this Agreement or as otherwise
provided in the Partnership Agreement, each Purchaser of Purchased Units (and
its Affiliates to which Purchased Units are transferred to pursuant to last
proviso included at the end of this sentence) shall not, (a) during the period
commencing on the date hereof and ending on the first anniversary of the latest
Closing Date, offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any of the Purchased Units, (b) during the period commencing on the
date hereof and ending on the second anniversary of the latest Closing Date,
directly or indirectly engage in any short sales or other derivative or hedging
transactions with respect to the Purchased Units or Common Units of the
Partnership that are designed to, or that might reasonably be expected to,
result in the transfer to another, in whole or in part, any of the economic
consequences of ownership of


20
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








any Purchased Units, (c) transfer any Purchased Units to any non-U.S. resident
individual, non-U.S. corporation or partnership, or any other non-U.S. entity,
including any foreign governmental entity, including by means of any swap or
other transaction or arrangement that transfers or that is designed to, or that
might reasonably be expected to, result in the transfer to another, in whole or
in part, of any of the economic consequences of ownership of any Purchased
Units, regardless of whether any transaction described above is to be settled by
delivery of Series A Preferred Units, Common Units or other securities, in cash
or otherwise (provided, however, that the foregoing shall not apply if, prior to
any such transfer or arrangement, such individual, corporation, partnership or
other entity establishes, to the reasonable satisfaction of the Partnership, its
entitlement to a complete exemption from tax withholding, including under Code
Sections 1441, 1442, 1445 and 1471 through 1474, and the Treasury Regulations
thereunder), or (d) effect any transfer of Purchased Units or Conversion Units
in a manner that violates the terms of the Partnership Agreement; provided,
however, that such Purchaser may pledge all or any portion of its Series A
Preferred Units in connection with a Permitted Loan, and any foreclosure by any
pledgee under such Permitted Loan on any such pledged Series A Preferred Units
or related Conversion Units (and/or any sale thereof) shall not be considered a
violation or breach of this Section 5.04 and the transfer of the Series A
Preferred Units by a pledgee who has foreclosed on such a Permitted Loan shall
not be considered a violation or breach of this Section 5.04; provided, further,
that such Purchaser may transfer any Purchased Units to (i) an Affiliate of such
Purchaser or (ii) any other Purchaser. Notwithstanding the foregoing, any
transferee receiving any Purchased Units pursuant to this Section 5.04 shall
(A) agree to the restrictions set forth in this Section 5.04 and Section 5.06
and (B) to the extent still applicable, take all actions necessary to become a
party to the Confidentiality Agreement between the transferee of such Purchased
Units and the Partnership. For the avoidance of doubt, in no way does this
Section 5.04 prohibit changes in the composition of any Purchaser or its
partners or members so long as such changes in composition only relate to
changes in direct or indirect ownership of the Purchaser or its partners or
members so long as such changes in composition only relate to changes in direct
or indirect ownership of the Purchaser among such Purchaser, its Affiliates and
the limited partners of the private equity fund vehicles that indirectly own
such Purchaser.


Section 5.05 Use of Proceeds. The Partnership shall use the proceeds of the
offering of the Purchased Units to repay indebtedness of the NEP Entities, to
acquire assets or for general partnership purposes.


Section 5.06 Exercise of Voting and Limited Partnership Rights. Notwithstanding
any rights a Purchaser may have under the Partnership Agreement or under
applicable Law, until the Purchased Units and PIK Units are converted to
Conversion Units, each Purchaser hereby fully waives any right to nominate or to
participate in the nomination of any Person for election as a director of the
Partnership. For the avoidance of doubt, the foregoing waiver shall not apply to
any Purchased Units and PIK Units that have been converted to Conversion Units.


Section 5.07 Change of Control.


(a)In the event that a Series A Change of Control (as defined in the Statement
of Preferences) occurs or parties enter into definitive agreements for a
transaction that upon consummation would constitute a Series A Change of Control
prior to full funding of a Purchaser’s Commitment Amount, such Purchaser shall
have the right for thirty (30) days thereafter to elect by written notice to the
Partnership to be released from its obligation to fund such Purchaser’s
remaining unfunded Commitment Amount with respect to any Funding Call or request
delivered after such entry into definitive agreements or Series A Change of
Control and upon delivery of any such notice the remaining unfunded Commitment
Amount of such Purchaser shall be reduced to zero and Schedule A shall be
revised to reflect such reduction.
(b)In addition to the rights described in Section 5.08(a), in the event of a
Series A Change of Control in which the Partnership is not the surviving entity,
that occurs prior to full funding of a Purchaser’s Commitment Amount, such
Purchaser shall have the right to require the Partnership to use commercially
reasonable efforts to secure for such Purchaser, the right to purchase
securities in the surviving entity or the parent of the surviving entity that
have substantially similar rights, preferences and privileges as the Series A
Preferred Units on the same basis such Purchaser is or would be so entitled to
the extent it has or had funded its Commitment Amount before such Series A
Change of Control.


ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES


Section 6.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, promptly
upon


21
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Partnership contained herein to be true and correct in
all material respects (other than those representations and warranties contained
in Section 3.01, Section 3.02, Section 3.03, Section 3.13, Section 3.16 or
Section 3.17 or other representations and warranties that are qualified by
materiality or Material Adverse Effect, which, in each case, shall be true and
correct in all respects when made and as of the applicable Closing Date (except
for any representations and warranties made as of a specific date, which shall
be required to be true and correct as of such date only) or (b) the breach of
any covenants of the Partnership contained herein; provided that, in the case of
the immediately preceding clause (a), such claim for indemnification is made
prior to the expiration of the survival period of such representation or
warranty; provided, further, that for purposes of determining when an
indemnification claim has been made, the date upon which a Purchaser Related
Party shall have given notice (stating in reasonable detail the basis of the
claim for indemnification) to the Partnership shall constitute the date upon
which such claim has been made; and provided, further, that the aggregate
liability of the Partnership to each Purchaser pursuant to this Section 6.01
shall not be greater in amount than such Purchaser’s Funding Obligation, and the
aggregate liability of the Partnership to all Purchasers pursuant to this
Section 6.01 shall not exceed the Total Funding Obligation. No Purchaser Related
Party shall be entitled to recover special, indirect, exemplary, lost profits,
speculative or punitive damages under this Section 6.01; provided, however, that
such limitation shall not prevent any Purchaser Related Party from recovering
under this Section 6.01 for any such damages to the extent that such damages are
in the form of diminution in value or are payable to a third party in connection
with any Third-Party Claims.


Section 6.02 Indemnification by the Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, promptly upon demand, pay or
reimburse each of them for all costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by such Purchaser contained herein to be true and correct in all
material respects as of the date made (except to the extent any representation
or warranty includes the word “material,” Material Adverse Effect or words of
similar import, with respect to which such representation or warranty, or
applicable portions thereof, must have been true and correct) or (b) the breach
of any of the covenants of such Purchaser contained herein; provided that, in
the case of the immediately preceding clause (a), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of the survival period of such representation or warranty; and
provided, further, that for purposes of determining when an indemnification
claim has been made, the date upon which a Partnership Related Party shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to such Purchaser shall constitute the date upon which such
claim has been made; and provided, further, that the liability of each such
Purchaser shall not be greater in amount than the sum of such Purchaser’s
Funding Obligation plus any distributions paid to such Purchaser with respect to
the Purchased Units. No Partnership Related Party shall be entitled to recover
special, indirect, exemplary, lost profits, speculative or punitive damages
under this Section 6.02; provided, however, that such limitation shall not
prevent any Partnership Related Party from recovering under this Section 6.02
for any such damages to the extent that such damages are in the form of
diminution in value or are payable to a third party in connection with any
Third-Party Claims.


Section 6.03 Indemnification Procedure.


(a)    A claim for indemnification for any matter not involving a Third-Party
Claim may be asserted by notice to the party from whom indemnification is
sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification which it may
claim in accordance with this Article VI, except as otherwise provided in
Section 6.01 and Section 6.02.


(b)    Promptly after any Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third-Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the


22
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








“Indemnifying Party”) written notice of such Third-Party Claim, but failure to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such Third-Party Claim to
the extent then known. The Indemnifying Party shall have the right to defend and
settle, at its own expense and by its own counsel who shall be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly, and in no event later than 10
days, notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (ii)
if (A) the Indemnifying Party has, within 10 Business Days of when the
Indemnified Party provides written notice of a Third-Party Claim, failed (1) to
assume the defense or employ counsel reasonably acceptable to the Indemnified
Party or (2) to notify the Indemnified Party of such assumption or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.


Section 6.04 Tax Characterization. All indemnification payments under this
Article VI shall be treated as adjustments to the applicable Purchaser’s Funding
Obligation for all Tax purposes, except as otherwise required by applicable Law.


ARTICLE VII
TERMINATION


Section 7.01 Termination. This Agreement may be terminated at any time prior to
the Initial Closing:


(a)by mutual written consent of the Partnership and a Purchaser, with respect to
itself but not any other Purchaser;


(b)by written notice from either the Partnership or a Purchaser, with respect to
itself but not any other Purchaser, if any Governmental Authority with lawful
jurisdiction shall have issued a final order, decree or ruling or taken any
other final action restraining, enjoining or otherwise prohibiting the
transactions contemplated by the Transaction Documents and such order, decree,
ruling or other action is or shall have become final and nonappealable; or


(c)by written notice from a Purchaser, with respect to itself but not any other
Purchaser, if the Initial Closing does not occur by 11:59 p.m. on the Drop-Dead
Date; provided, however, that no party may terminate this Agreement pursuant to
this Section 7.01(c) if such party is, at the time of providing such written
notice, in breach of any of its obligations under this Agreement.


Section 7.02 Certain Effects of Termination. In the event that this Agreement is
terminated pursuant to Section 7.01:


(a)    except as set forth in Section 7.02(b), this Agreement shall become null
and void and have no further force or effect, but the parties shall not be
released from any liability arising from or in connection with any breach hereof
occurring prior to such termination;


23
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS










(b)    regardless of any purported termination of this Agreement, the provisions
of Article VI and all indemnification rights and obligations of the Partnership
and the Purchasers thereunder, this Section 7.02 and the provisions of Article
VIII shall remain operative and in full force and effect as between the
Partnership and the Purchasers, unless the Partnership and the Purchasers
possessing the right to acquire not less than majority of the Purchased Units
execute a writing that expressly (with specific references to the applicable
Articles, Sections or subsections of this Agreement) terminates such rights and
obligations as between the Partnership and the Purchasers; and


(c)    each of the Confidentiality Agreements shall remain in effect in
accordance with Section 8.06(a).


ARTICLE VIII
MISCELLANEOUS


Section 8.01 Expenses. Except as set forth below, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with the Transaction Documents and the transactions
contemplated thereby shall be paid by the party incurring such costs and
expenses.


Section 8.02 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Partnership has an obligation under the Transaction Documents, the expense of
complying with that obligation shall be an expense of the Partnership unless
otherwise specified. Any reference in this Agreement to “$” shall mean U.S.
dollars. Whenever any determination, consent or approval is to be made or given
by a Purchaser, such action shall be in such Purchaser’s sole discretion, unless
otherwise specified in this Agreement. If any provision in the Transaction
Documents is held to be illegal, invalid, not binding or unenforceable, (a) such
provision shall be fully severable and the Transaction Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Transaction Documents, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify the Transaction Documents so as
to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to the Transaction Documents, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is not a Business Day, the period in question shall end
on the next succeeding Business Day. Any words imparting the singular number
only shall include the plural and vice versa. The words such as “herein,”
“hereinafter,” “hereof” and “hereunder” refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.


Section 8.03 Survival of Provisions. The representations and warranties set
forth in Section 3.01, Section 3.02, Section 3.03, Section 3.13, Section 3.16,
Section 3.17, Section 4.01, Section 4.02, Section 4.04, Section 4.05(a), Section
4.05(b) and Section 4.05(e) hereunder shall survive the execution and delivery
of this Agreement indefinitely, the representations and warranties set forth in
Section 3.26 shall survive until 60 days after the applicable statute of
limitations (taking into account any extensions thereof) and the other
representations and warranties set forth herein shall survive for a period of 12
months following the applicable Closing Date, as applicable, regardless of any
investigation made by or on behalf of the Partnership or the Purchasers. The
covenants made in this Agreement or any other Transaction Document shall survive
the Initial Closing and remain operative and in full force and effect regardless
of acceptance of any of the Purchased Units and payment therefor and repayment,
conversion or repurchase thereof. Regardless of any purported general
termination of this Agreement, the provisions of ARTICLE VI and all
indemnification rights and obligations of the Partnership and the Purchasers
thereunder, and this ARTICLE VIII shall remain operative and in full force and
effect as between the Partnership and each Purchaser, unless the Partnership and
the applicable Purchaser execute a writing that expressly (with specific
references to the applicable Section or subsection of this Agreement) terminates
such rights and obligations as between the Partnership and such Purchaser.




24
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








Section 8.04 No Waiver: Modifications in Writing.


(a)Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.


(b)Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of any Transaction
Document (except in the case of the Partnership Agreement for amendments adopted
pursuant to Article XIII thereof) shall be effective unless signed by each of
the parties thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
any Transaction Document, any waiver of any provision of any Transaction
Document and any consent to any departure by the Partnership from the terms of
any provision of any Transaction Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Partnership in any case shall entitle the Partnership to any other or
further notice or demand in similar or other circumstances. Any investigation by
or on behalf of any party shall not be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.


Section 8.05 Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.


Section 8.06 Non-Disclosure.


(a)This Agreement shall not impact the terms and provisions of any of the
Confidentiality Agreements. The Confidentiality Agreements shall continue to be
in full force and effect, pursuant to the terms and conditions thereof, but for
the avoidance of doubt, Confidential Information (as defined in each of the
Confidentiality Agreements) only refers to information furnished by or on behalf
of the Company prior to the date hereof.


(b)Other than filings made by the Partnership with the Commission, the
Partnership and any of its Representatives may disclose the identity of, or any
other information concerning, the Purchasers or any of their respective
Affiliates only after providing the Purchasers a reasonable opportunity to
review and comment on such disclosure (with such comments being incorporated or
reflected, to the extent reasonable, in any such disclosure); provided, however,
that nothing in this Section 8.06 shall delay any required filing or other
disclosure with NYSE or any Governmental Authority or otherwise hinder the
Partnership Entities’ or their Representatives’ ability to timely comply with
all Laws or rules and regulations of NYSE or other Governmental Authority.
Notwithstanding anything to the contrary in this Section 8.06, the Partnership
may disclose in any manner it determines appropriate the terms and conditions of
the transactions contemplated hereby and the Purchased Units, PIK Units and
Conversion Units.


(c)Notwithstanding anything to the contrary in this Section 8.06, the
Partnership agrees that each Purchaser may (i) publicize its ownership in the
Partnership, as well as the identity of the Partnership, the size of the
investment and its pricing terms with respect to the Series A Preferred Units on
its internet site or in marketing materials, press releases, published
“tombstone” announcements or any other print or electronic medium and (ii)
display the Partnership’s corporate logo in conjunction with any such reference;
provided, however, a Purchaser after may take the actions described in this
Section 8.06(c) only after providing the Partnership a reasonable opportunity to
review and comment on such disclosure; provided that such review and comment
shall not be required with respect to communications with limited partners of
the funds affiliated with the Purchasers (with such comments being incorporated
or reflected, to the extent reasonable, in any such communication).


Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:


(a)If to the Purchasers, to the addresses set forth on Schedule A.


(b)If to the Partnership, to:


25
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








NextEra Energy Partners, LP
700 Universe Boulevard
Juno Beach, Florida 33408
Attention: Treasurer and Daniel Lotano


with a copy to:
 
Squire Patton Boggs (US) LLP
4900 Key Tower
127 Public Square
Cleveland, Ohio 44114
Attention: David A. Zagore and Julia M. Tosi



or to such other address as the Partnership or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the facsimile, if sent via facsimile; when
sent, if sent by electronic mail prior to 5:00 pm Eastern time on a Business
Day, or on the next succeeding Business Day, if not; and upon actual receipt
when delivered to an air courier guaranteeing overnight delivery.
Section 8.08 Removal of Legend. In connection with a sale of Purchased Units,
PIK Units or Conversion Units by a Purchaser in reliance on Rule 144 promulgated
under the Securities Act, the applicable Purchaser or its broker shall deliver
to the Partnership a broker representation letter providing to the Partnership
any information the Partnership deems necessary to determine that the sale of
such Purchased Units, PIK Units or Conversion Units is made in compliance with
Rule 144 promulgated under the Securities Act, including, as may be appropriate,
a certification that the Purchaser is not an Affiliate of the Partnership (as
defined in Rule 144 promulgated under the Securities Act) and a certification as
to the length of time the such units have been held (taking into account any
applicable tacking periods under Rule 144). Upon receipt of such representation
letter, the Partnership shall promptly remove the notation of a restrictive
legend in such Purchaser’s book-entry account maintained by the Partnership,
including the legend referred to in Section 4.05, and the Partnership shall bear
all costs associated with the removal of such legend in the Partnership’s books.
At such time as the Purchased Units, PIK Units or Conversion Units have been
sold pursuant to an effective registration statement under the Securities Act or
have been held by any Purchaser for more than one year where such Purchaser is
not, and has not been in the preceding three months, an Affiliate of the
Partnership (as defined in Rule 144 promulgated under the Securities Act), if
the book-entry account of such Purchaser still bears the notation of the
restrictive legend referred to in Section 4.05, the Partnership agrees, upon
request of the Purchaser or its permitted assignee, to take all steps necessary
to promptly effect the removal of the legend described in Section 4.05, and the
Partnership shall bear all costs associated with the removal of such legend in
the Partnership’s books, regardless of whether the request is made in connection
with a sale or otherwise, so long as such Purchaser or its permitted assignee
provides to the Partnership any information the Partnership deems reasonably
necessary to determine that the legend is no longer required under the
Securities Act or applicable state Laws, including (if there is no such
registration statement) a certification that the holder is not an Affiliate of
the Partnership (as defined in Rule 144 promulgated under the Securities Act), a
covenant to inform the Partnership if it should thereafter become an affiliate
(as defined in Rule 144 promulgated under the Securities Act) and to consent to
the notation of an appropriate restriction, and a certification as to the length
of time such units have been held. The Partnership shall cooperate with each
Purchaser to effect the removal of the legend referred to in Section 4.05 at any
time such legend is no longer appropriate.


Section 8.09 Entire Agreement. This Agreement, the other Transaction Documents,
the Confidentiality Agreements and the other agreements and documents referred
to herein are intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to in this Agreement, the
other Transaction Documents or the Confidentiality Agreements with respect to
the rights granted by the Partnership or any of its Affiliates or the Purchasers
or any of their respective Affiliates. This Agreement, the other Transaction
Documents, the Confidentiality Agreements and the other agreements and documents
referred to herein or therein supersede all prior agreements and understandings
among the parties with respect to such subject matter.


Section 8.10 Governing Law: Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related


26
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








to any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the Laws of the State of
Delaware without regard to principles of conflicts of laws. Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.


Section 8.11 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Section 8.12 Exclusive Remedy.


(a)Each party hereto hereby acknowledges and agrees that the rights of each
party to consummate the transactions contemplated hereby are special, unique and
of extraordinary character and that, if any party violates or fails or refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law. If any party violates or fails or
refuses to perform any covenant or agreement made by such party herein, the
non-breaching party subject to the terms hereof and in addition to any remedy at
law for damages or other relief, may (at any time prior to the valid termination
of this Agreement pursuant to Article VII) institute and prosecute an action in
any court of competent jurisdiction to enforce specific performance of such
covenant or agreement or seek any other equitable relief.


(b)The sole and exclusive remedy for any and all claims arising under, out of,
or related to this Agreement or the transactions contemplated hereby, shall be
the rights of indemnification set forth in Article VI only, and no Person will
have any other entitlement, remedy or recourse, whether in contract, tort or
otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the parties hereto to the fullest
extent permitted by Law. Notwithstanding anything in the foregoing to the
contrary, nothing in this Agreement shall limit or otherwise restrict a fraud
claim brought by any party hereto or the right to seek specific performance
pursuant to Section 8.13(a).


Section 8.13 No Recourse Against Others.


(a)All claims, obligations, liabilities or causes of action (whether in contract
or in tort, in law or in equity, or granted by statute) that may be based upon,
in respect of, arise under, out or by reason of, be connected with or relate in
any manner to this Agreement, or the negotiation, execution or performance of
this Agreement (including any representation or warranty made in, in connection
with, or as an inducement to, this Agreement), may be made only against (and are
expressly limited to) the Partnership and the Purchasers. No Person other than
the Partnership or the Purchasers, including no member, partner, stockholder,
Affiliate or Representative thereof, nor any member, partner, stockholder,
Affiliate or Representative of any of the foregoing, shall have any liability
(whether in contract or in tort, in law or in equity, or granted by statute) for
any claims, causes of action, obligations or liabilities arising under, out of,
in connection with or related in any manner to this Agreement or based on, in
respect of or by reason of this Agreement or its negotiation, execution,
performance or breach; and, to the maximum extent permitted by Law, each of the
Partnership and the Purchasers hereby waives and releases all such liabilities,
claims, causes of action and obligations against any such third Person.


(b)    Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the Partnership and the Purchasers hereby waives and releases any
and all rights, claims, demands or causes of action that


27
Active.21674869.11



--------------------------------------------------------------------------------





TABLE OF CONTENTS








may otherwise be available at law or in equity, or granted by statute, to avoid
or disregard the entity form of the other or otherwise impose liability of the
other on any third Person in respect of the transactions contemplated hereby,
whether granted by statute or based on theories of equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the veil, unfairness, undercapitalization or otherwise; and (ii) each
of the Partnership and the Purchasers disclaims any reliance upon any third
Person with respect to the performance of this Agreement or any representation
or warranty made in, in connection with or as an inducement to this Agreement.


Section 8.14 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person, other than the
Partnership, the Purchasers and, for purposes of Section 8.14 only, any member,
partner, stockholder, Affiliate or Representative of the Partnership or the
Purchasers, or any member, partner, stockholder, Affiliate or Representative of
any of the foregoing, any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.


Section 8.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.


[Signature Page Follows]




28
Active.21674869.11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
NEXT ENERGY PARTNERS, LP
 
 
By: NextEra Energy Partners GP, Inc.,
Its General Partner
 
 
 
 
By:
PAUL I. CUTLER
Name:
Paul I. Cutler
Title:
Treasurer and Assistant Secretary
 
 



[Signature page to Purchase Agreement]

--------------------------------------------------------------------------------




NASA A HOLDINGS LP
 
 
By: Nasa A Holdings GP, LLC, its General Partner
 
 
 
 
By:
RYAN SHOCKLEY
Name:
Ryan Shockley
Title:
President
 
 



NASA B HOLDINGS LP
 
 
By: Nasa B Holdings GP, LLC, its General Partner
 
 
 
 
By:
RYAN SHOCKLEY
Name:
Ryan Shockley
Title:
President
 
 



NASA CO-INVEST HOLDINGS L.P.
 
 
By: First Reserve Energy Infrastructure GP II Limited,
its General Partner
 
 
By:
RYAN SHOCKLEY
Name:
Ryan Shockley
Title:
Managing Director
 
 



















[Signature page to Purchase Agreement]

--------------------------------------------------------------------------------




KKR FLATIRONS AGGREGATOR L.P.
 
 
By: KKR Flatirons Aggregator GP LLC, its General Partner
 
 
 
 
By:
BRANDON FREIMAN
Name:
Brandon Freiman
Title:
President
 
 





[Signature page to Purchase Agreement]

--------------------------------------------------------------------------------


Schedule A


Purchaser Allocations




Purchaser and Address
 




Commitment
Amount
Remaining
Unfunded
Commitment
Amount
Nasa A Holdings LP
 
$233,007,061.00
$233,007,061.00


c/o First Reserve Energy Infrastructure GP II, L.P.,
1 Lafayette Place, 2nd Floor, Greenwich, CT 06830
Attn: Matthew Raben
Email: matthew.raben@blackrock.com


With a copy to (which shall not constitute notice):


BlackRock, Inc.
Office of the General Counsel
40 East 52nd Street, 19th floor
New York, NY 10022
Attn: David Maryles and Jelena Napolitano
Email: legaltransactions@blackrock.com
 
 
 
Nasa B Holdings LP
 
$66,992,939.00
$66,992,939.00


c/o First Reserve Energy Infrastructure GP II, L.P.,
1 Lafayette Place, 2nd Floor, Greenwich, CT 06830
Attn: Matthew Raben
Email: matthew.raben@blackrock.com


With a copy to (which shall not constitute notice):


BlackRock, Inc.
Office of the General Counsel
40 East 52nd Street, 19th floor
New York, NY 10022
Attn: David Maryles and Jelena Napolitano
Email: legaltransactions@blackrock.com
 
 
 
Nasa Co-invest Holdings L.P.
 
$50,000,000.00
$50,000,000.00


c/o First Reserve Energy Infrastructure GP II, L.P.,
1 Lafayette Place, 2nd Floor, Greenwich, CT 06830
Attn: Matthew Raben
Email: matthew.raben@blackrock.com


With a copy to (which shall not constitute notice):


BlackRock, Inc.
Office of the General Counsel
40 East 52nd Street, 19th floor
New York, NY 10022
Attn: David Maryles and Jelena Napolitano
Email: legaltransactions@blackrock.com
 
 
 
 



Schedule A-1
Active.21674869.11



--------------------------------------------------------------------------------




KKR Flatirons Aggregator L.P.
 
$200,000,000.00
$200,000,000.00


c/o Kohlberg Kravis Roberts & Co. L.P.
9 West 57th Street, Suite 4200
New York, NY 10019
Attention: General Counsel
Facsimile: (212) 750-0003
Email: Flatirons@kkr.com


with a copy to (which shall not constitute notice):


Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, TX 77002
Attention: Doug Bacon, P.C.
     John D. Pitts, P.C.
     Jhett R. Nelson
Facsimile: (713) 835-3601
Email: doug.bacon@kirkland.com
john.pitts@kirkland.com
jhett.nelson@kirkland.com
 
 
 
 
 
 
 





Schedule A-2
Active.21674869.11



--------------------------------------------------------------------------------





Schedule B


Material Subsidiaries


NextEra Energy Operating Partners, LP
Genesis Solar, LLC **
NET Holdings Management, LLC **


** Pledges pursuant to agreements listed on Schedule D






Active.21674869.11

--------------------------------------------------------------------------------





Schedule C


Subsidiaries


Subsidiary Name
Jurisdiction
 
 
Adelanto Solar Funding, LLC
Delaware
Adelanto Solar Holdings, LLC
Delaware
Adelanto Solar II, LLC
Delaware
Adelanto Solar, LLC
Delaware
Ashtabula Wind III, LLC
Delaware
Baldwin Wind Holdings, LLC
Delaware
Baldwin Wind, LLC
Delaware
Bayhawk Wind Holdings LLC
Delaware
Bayhawk Wind, LLC
Delaware
Bornish Wind LP, ULC
British Columbia
Bornish Wind Holdings GP, LLC
Delaware
Bornish Wind Holdings GP, ULC
British Columbia
Bornish Wind Holdings, LP
Ontario
Cedar Bluff Wind, LLC
Delaware
Canyon Wind Holdings, LLC
Delaware
Canyon Wind, LLC
Delaware
Conestogo Wind GP, Inc.
New Brunswick
Conestogo Wind, LP
Ontario
Eagle Ford Midstream, LP
Texas
East Durham Wind Holdings GP, LLC
Delaware
East Durham Wind Holdings GP, ULC
British Columbia
East Durham Wind Holdings, LP
Ontario
East Durham Wind, ULC
British Columbia
Elk City Wind Holdings, LLC
Delaware
Elk City Wind, LLC
Delaware
FPL Energy Stateline Holdings, L.L.C.
Delaware
FPL Energy Vansycle L.L.C.
Florida
Genesis Solar Funding Holdings, LLC
Delaware
Genesis Solar Funding, LLC
Delaware
Genesis Solar Holdings, LLC
Delaware
Genesis Solar, LLC
Delaware
Golden Hills Interconnection, LLC
Delaware
Golden Hills Wind, LLC
Delaware
Golden West Power Partners, LLC
Delaware
Golden West Wind Holdings, LLC
Delaware
Goshen Wind Holdings GP, LLC
Delaware
Goshen Wind Holdings GP, ULC
British Columbia



Active.21674869.11



--------------------------------------------------------------------------------




Subsidiary Name
Jurisdiction
Goshen Wind Holdings, LP
Ontario
Goshen Wind, ULC
British Columbia
Jericho Wind BC Holdings, ULC
British Columbia
Jericho Wind Funding GP, LLC
Delaware
Jericho Wind Funding GP, ULC
British Columbia
Jericho Wind Funding, LP
Ontario
Jericho Wind GP, LLC
Delaware
Jericho Wind GP, ULC
British Columbia
Jericho Wind Holdings GP, LLC
Delaware
Jericho Wind Holdings GP, ULC
British Columbia
Jericho Wind Holdings, LP
Ontario
Jericho Wind, LP
Ontario
Jericho Wind, ULC
British Columbia
Kerwood Wind Holdings GP, LLC
Delaware
Kerwood Wind Holdings GP, ULC
British Columbia
Kerwood Wind Holdings, LP
Ontario
Kerwood Wind, ULC
British Columbia
LaSalle Pipeline, LP
Texas
Mammoth Plains Wind Project Holdings, LLC
Delaware
Mammoth Plains Wind Project, LLC
Delaware
McCoy Solar Funding, LLC
Delaware
McCoy Solar Holdings, LLC
Delaware
McCoy Solar, LLC
Delaware
Meadowlark Wind Holdings, LLC
Delaware
Meadowlark Wind, LLC
Delaware
Mission Natural Gas Company, LP
Texas
Mission Valley Pipeline Company, LP
Texas
Monument Pipeline, LP
Texas
Moore Solar GP, LLC
Delaware
Moore Solar GP, ULC
British Columbia
Moore Solar, LP
Ontario
Moore Solar, ULC
British Columbia
Mountain Prairie Wind Holdings, LLC
Delaware
Mountain Prairie Wind, LLC
Delaware
NET General Partners, LLC
Texas
NET Holdings Management, LLC
Delaware
NET Mexico Pipeline Partners, LLC
Delaware
NET Mexico Pipeline, LP
Texas
NET Midstream, LLC
Texas
NET Pipeline Holdings LLC
Delaware
NextEra Desert Center Blythe, LLC
Delaware



Active.21674869.11



--------------------------------------------------------------------------------




Subsidiary Name
Jurisdiction
NextEra Energy Canada Partners Holdings, ULC
British Columbia
NextEra Energy Operating Partners GP, LLC
Delaware
NextEra Energy Operating Partners, LP
Delaware
NextEra Energy Partners Acquisitions, LLC
Delaware
NextEra Energy Partners Solar Acquisitions, LLC
Delaware
NextEra Energy Partners Ventures, LLC
Delaware
NextEra Energy US Partners Holdings, LLC
Delaware
Northern Colorado Wind Energy, LLC
Delaware
Palo Duro Wind Energy, LLC
Delaware
Palo Duro Wind Interconnection Services, LLC
Delaware
Palo Duro Wind Portfolio, LLC
Delaware
Palo Duro Wind Project Holdings, LLC
Delaware
Perrin Ranch Wind, LLC
Delaware
Red Gate Pipeline, LP
Texas
SCI Holding, ULC
British Columbia
SCIH GP, ULC
British Columbia
Seiling Wind Holdings, LLC
Delaware
Seiling Wind II, LLC
Delaware
Seiling Wind Interconnection Services, LLC
Delaware
Seiling Wind Investments, LLC
Delaware
Seiling Wind Portfolio, LLC
Delaware
Seiling Wind, LLC
Delaware
Shafter Solar Holdings, LLC
Delaware
Shafter Solar, LLC
Delaware
Sombra Solar GP, LLC
Delaware
Sombra Solar GP, ULC
British Columbia
Sombra Solar, LP
Ontario
Sombra Solar, ULC
British Columbia
South Shore Pipeline L.P.
Texas
St. Clair GP, LLC
Delaware
St. Clair GP, ULC
British Columbia
St. Clair Holding, ULC
British Columbia
St. Clair Investment Holding, LP
Ontario
St. Clair Moore Holding LP, LLC
Delaware
St. Clair Moore Holding LP, ULC
British Columbia
St. Clair Moore Holding, LP
Ontario
St. Clair MS Investment GP, LLC
Delaware
St. Clair Solar, LP
Ontario
St. Clair Sombra Holding LP, LLC
Delaware
St. Clair Sombra Holding LP, ULC
British Columbia



Active.21674869.11



--------------------------------------------------------------------------------




Subsidiary Name
Jurisdiction
St. Clair Sombra Holding, LP
Ontario
Strathroy Wind GP, Inc.
New Brunswick
Summerhaven Wind, LP
Ontario
Trillium Funding GP Holding, Inc.
New Brunswick
Trillium Funding GP, Inc.
New Brunswick
Trillium HoldCo GP, Inc.
New Brunswick
Trillium HoldCo, LP
Ontario
Trillium Wind Holdings, LP
Ontario
Trillium Windpower, LP
Ontario
Tuscola Bay Wind, LLC
Delaware
Varna Wind Funding GP, LLC
Delaware
Varna Wind Funding GP, ULC
British Columbia
Varna Wind Funding, LP
Ontario
Varna Wind GP, LLC
Delaware
Varna Wind GP, ULC
British Columbia
Varna Wind Holdings GP, LLC
Delaware
Varna Wind Holdings GP, ULC
British Columbia
Varna Wind Holdings, LP
Ontario
Varna Wind, LP
Ontario
Varna Wind, ULC
British Columbia





Active.21674869.11



--------------------------------------------------------------------------------





Schedule D


Financing Agreements


Canyon Wind


1.
Credit Agreement, dated as of September 27, 2012, among Canyon Wind, LLC, Canyon
Wind Holdings, LLC, Perrin Ranch Wind, LLC, Tuscola Bay Wind, LLC, the financial
institutions from time to time party thereto as Lenders, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as administrative agent, U.S. Bank
National Association, as collateral agent and depositary agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, Mizuho Corporate Bank, Ltd., and
CoBank, ACB, as joint bookrunners and mandated lead arrangers, and amended by
the first amendment and waiver thereto, dated as of June 5, 2013, the second
amendment thereto, dated as of April 11, 2014, the third amendment thereto,
dated as of February 13, 2015, and the fourth amendment thereto, dated as of
March 31, 2015.



Mountain Prairie


2.
Trust Indenture, dated as of March 25, 2010, among Mountain Prairie Wind, LLC,
Mountain Prairie Wind Holdings, LLC, Elk City Wind Holdings, LLC (formerly known
as Elk City B Holdings, LLC), Elk City Wind, LLC, Northern Colorado Wind Energy,
LLC, and U.S. Bank National Association, as trustee, as amended by the
Supplemental Indenture, dated as of May 30, 2014, by the Consent and Supplement,
dated as of May 28, 2015, and by the Second Supplemental Trust Indenture, dated
as of August 19, 2015.



Genesis


3.
Amended and Restated Pass-Through Trust Agreement, dated as of August 26, 2011
among U.S. Bank National Association, U.S. Bank Trust National Association and
Genesis Solar, LLC.



4.
Credit Agreement, dated as of August 26, 2011, by and among Genesis Solar, LLC,
U.S. Department of Energy, the financial institutions from time to time party
thereto as lenders, the issuing bank party thereto, Banco Bilbao Vizcaya
Argentaria, S.A., New York Branch, as administrative agent, Banco Bilbao Vizcaya
Argentaria, S.A., New York Branch, as master administrative agent, U.S. Bank
National Association, as collateral agent, and Credit Suisse AG, New York
Branch, as lead lender.



5.
Master Agreement, dated as of August 26, 2011, by and among Genesis Solar, LLC,
U.S. Department of Energy, Genesis Solar 2011 Pass-Through Trust, Banco Bilbao
Vizcaya Argentaria, S.A., New York Branch, as issuing bank, Banco Bilbao Vizcaya
Argentaria, S.A., New York Branch, as master administrative agent, U.S. Bank
National Association, as collateral agent, Banco Bilbao Vizcaya Argentaria,
S.A., New York Branch, as intercreditor agent, U.S. Bank National Association,
as depositary, U.S. Bank National Association, as pass-through trustee, Banco
Bilbao Vizcaya Argentaria, S.A., New York Branch, as administrative agent, and
Credit Suisse AG, New York Branch, as lead lender, and amended by amendment
number 1 thereto, dated as of October 29, 2013, between Genesis Solar, LLC and
Deutsche Bank Trust Company Americas, as master administrative agent, amendment
number 2 thereto, dated as of April 15, 2014, between Genesis Solar, LLC and
Deutsche Bank Trust Company Americas, as master administrative agent, and the
Omnibus Amendment Agreement, dated as of May 27, 2014, among Genesis Solar, LLC,
Genesis Solar Holdings, LLC, the U.S. Department of Energy, Deutsche Bank Trust
Company Americas, as master administrative agent, intercreditor agent and
administrative agent, U.S. Bank National Association, as depositary and
collateral agent.



6.
Note Purchase Agreement, dated as of June 13, 2014, among Genesis Solar Funding,
LLC, Genesis Solar Funding Holdings, LLC, U.S. Bank National Association, as
collateral agent, and the purchasers listed on Schedule A thereto.





Active.21674869.11



--------------------------------------------------------------------------------




7.
Note Purchase Agreement, dated as of August 26, 2011, between Genesis Solar, LLC
and Genesis Solar 2011 Pass-Through Trust.



St. Clair


8.
Amended and Restated Trust Indenture, dated as of June 13, 2014, and amended by
the First Supplemental Indenture, dated as of July 2, 2015, among St. Clair
Holding, ULC, St. Clair Solar, LP, Moore Solar, LP, Sombra Solar, LP, SCI
Holding, ULC, St. Clair Moore Holding, LP, St. Clair Moore Holding LP, ULC, St.
Clair Sombra Holding, LP, St. Clair Sombra Holding LP, ULC, Moore Solar, ULC,
Sombra Solar, ULC, St. Clair GP, ULC, Moore Solar GP, ULC, Sombra Solar GP, ULC,
St. Clair Moore Holding LP, LLC, St. Clair Sombra Holding LP, LLC, St. Clair GP,
LLC, Moore Solar GP, LLC and Sombra Solar GP, LLC.



Trillium


9.
Trust Indenture, dated as of December 12, 2013, among Trillium Windpower, LP,
Trillium Wind Holdings, LP, Trillium Funding GP, Inc., Trillium Funding GP
Holding, Inc., Strathroy Wind GP, Inc., Conestogo Wind GP, Inc., Conestogo Wind,
LP, Summerhaven Wind LP and BNY Trust Company of Canada, as amended by the First
Supplemental Indenture, dated June 12, 2015.



Varna/Bluewater


10.
Credit Agreement, dated as of June 13, 2014, among Varna Wind, LP, Varna Wind
GP, ULC, the financial institutions from time to time party thereto as lenders,
Sumitomo Mitsui Banking Corporation, as administrative agent, Sumitomo Mitsui
Banking Corporation of Canada, as collateral agent and depositary agent.



Baldwin


11.
Trust Indenture, dated February 8, 2011, among Baldwin Wind, LLC, Baldwin Wind
Holdings, LLC and U.S. Bank National Association, as trustee, as amended by the
First Supplemental Trust Indenture, dated as of May 22, 2015.



Shafter


12.
Credit Agreement, dated of June 12, 2015, among Shafter Solar, LLC, as borrower,
Shafter Solar Holdings, LLC, as guarantor, the financial institutions party
thereto, Siemens Financial Services Inc., as administrative agent, U.S. Bank
National Association, as depositary agent and as collateral agent.



13.
Cash Grant Bridge Loan Agreement, dated of June 5, 2015, between Shafter Solar
Holdings, LLC, as borrower, NextEra Energy Capital Holdings, Inc., as guarantor,
and Wells Fargo Bank, National Association, as Lender.



Meadowlark


14.
Credit Agreement, dated as of July 29, 2015, among Meadowlark Wind, LLC, as
borrower, Meadowlark Wind Holdings, LLC, FPL Energy Stateline Holdings, LLC, FPL
Energy Vansycle L.L.C. and Ashtabula Wind III, LLC, as guarantors, and the
financial institutions party thereto, and KeyBank National Association, as
administrative agent, collateral agent and depositary agent.



Adelanto


15.
Credit Agreement dated as of September 18, 2015 among Adelanto Solar Holdings,
LLC, as borrower, Adelanto Solar Funding, LLC, Adelanto Solar, LLC and Adelanto
Solar II, LLC, as guarantors, the financial institutions party thereto, Mizuho
Bank, Ltd., as administrative agent, Mizuho Bank (USA), as



Active.21674869.11



--------------------------------------------------------------------------------




collateral agent and US Bank National Association, as depositary agent. Mizuho
Bank, Ltd. and COBANK, ACB, as mandated lead arrangers and joint bookrunners.


16.
Subordinated Loan Agreement, dated as of September 18, 2015, among Adelanto
Solar Funding, LLC, as Borrower, and NextEra Energy Resources Partners, LLC and
Solar Holdings Sellco, LLC, as Subordinated Lenders.



Jericho


17.
Credit Agreement dated as of April 28, 2015 among JERICHO WIND, LP as borrower,
JERICHO WIND, GP, ULC as Guarantor, THE FINANCIAL INSTITUTIONS from time to time
party thereto as Lenders, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
administrative agent for the Lenders, MUFG UNION BANK, N.A., as collateral
agent, BANK OF TOKYO-MITSUBISHI UFJ (CANADA), CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, DZ BANK AG DEUTSCHE ZENTRALGENOSSENSCHAFTSBANK, FRANKFURT AM
MAIN, NEW YORK BRANCH, MIZUHO BANK, LTD., NORDDEUTSCHE LANDESBANK GIROZENTRALE,
NEW YORK BRANCH, SUMITOMO MITSUI BANKING CORPORATION OF CANADA, as mandated lead
arrangers and joint bookrunners



McCoy


18.
Credit Agreement dated December 19, 2014 among MCCOY SOLAR FUNDING, LLC as
borrower, MCCOY SOLAR, LLC AND MCCOY SOLAR HOLDINGS, LLC, as guarantors , the
financial institutions from time to time party thereto as Lenders, Mizuho Bank,
Ltd., as administrative agent for the Lenders, U.S. BANK NATIONAL ASSOCIATION,
as collateral agent and as depositary agent, MIZUHO BANK, LTD., MUFG UNION BANK,
N.A., LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, NEW YORK BRANCH, DZ BANK AG
DEUTSCHE ZENTRALGENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, NEW YORK BRANCH, and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as mandated lead arrangers and
joint bookrunners.



19.
Credit Agreement (Cash Grant Bridge Loan), dated as of December 19, 2014, among
McCoy Solar Funding, LLC, as borrower, the guarantors party thereto, the
financial institutions party thereto, and Mizuho Bank, Ltd., as administrative
agent, and U.S. Bank National Association, as collateral agent and depositary
agent.



Palo Duro


20.
Membership Interest Purchase Agreement, dated as of December 18, 2014, among
Palo Duro Wind Project Holdings, LLC, Palo Duro Wind Energy, LLC, BAL Investment
& Advisory, Inc. and BNY Partnership Funding LLC.



Mammoth Plains


21.
Membership Interest Purchase Agreement, dated as of December 22, 2014, among
Mammoth Plains Wind Project Holdings, LLC, Mammoth Plains Wind Project, LLC and
JPM Capital Corporation and EFS Renewables Holdings, LLC (purchasers).



NET Holdings


22.
Amended and Restated Credit Agreement, dated as of December 14, 2015, among NET
Holdings Management, LLC, as borrower, Wells Fargo Bank, National Association,
as administrative agent, and the lenders named therein.





Active.21674869.11



--------------------------------------------------------------------------------




LaSalle


23.
Note Purchase Agreement, dated as of December 18, 2009, among LaSalle Pipeline,
LP, and the purchasers party thereto.



NET Mexico


24.
Amended and Restated Credit Agreement, dated as of June 29, 2016, among NET
Mexico Pipeline Partners, LLC, as borrower, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., acting as issuing lender and administrative agent, and the other lenders
party thereto.



Seiling


25.
Membership Interest Purchase Agreement, dated as of December 23, 2014, among
Seiling Wind Holdings, LLC, Seiling Wind Portfolio, LLC, BAL Investment &
Advisory, Inc. and BNY Partnership Funding LLC.



Bayhawk


26.
Membership Interest Purchase Agreement, dated as of December 30, 2015, among
Bayhawk Wind Holdings, LLC, Bayhawk Wind, LLC, Bayhawk Wind SellCo, LLC, BAL
Investment & Advisory, Inc. and BNY Partnership Funding LLC.



Desert Sunlight


27.
Master Agreement, dated as of September 29, 2011, by and among DESERT SUNLIGHT
250, LLC, DESERT SUNLIGHT HOLDINGS, LLC, U.S. Department of Energy, Deutsche
Bank Trust Company Americas, as Master Administrative Agent, Deutsche Bank Trust
Company Americas, as Collateral Agent, Deutsche Bank Trust Company Americas, as
Intercreditor Agent, Deutsche Bank Trust Company Americas, as A-1 Administrative
Agent, Deutsche Bank Trust Company Americas as A-2 Administrative Agent,
Deutsche Bank Trust Company Americas, as SPV Trustee, Goldman Sachs Lending
Partners LLC, as Joint Syndication Agent, Joint Lead Arranger and Joint
Bookrunner, Citigroup Global Markets Inc., as Joint Syndication Agent, Joint
Lead Arranger and Joint Bookrunner and the LC Issuing Banks and Lenders party
thereto.



28.
A-1 Loan Agreement, dated as of September 29, 2011, by and among DESERT SUNLIGHT
250, LLC, DESERT SUNLIGHT HOLDINGS, LLC, U.S. Department of Energy, Deutsche
Bank Trust Company Americas, as Master Administrative Agent, Deutsche Bank Trust
Company Americas, as Collateral Agent, Deutsche Bank Trust Company Americas, as
A-1 Administrative Agent, and Desert Sunlight Funding Trust I, as A-1 Lender.



29.
A-2 Loan Agreement, dated as of September 29, 2011, by and among DESERT SUNLIGHT
250, LLC, DESERT SUNLIGHT HOLDINGS, LLC, U.S. Department of Energy, Deutsche
Bank Trust Company Americas, as Master Administrative Agent, Deutsche Bank Trust
Company Americas, as Collateral Agent, Deutsche Bank Trust Company Americas, as
A-2Administrative Agent, and Desert Sunlight Funding Trust II, as A-2 Lender.



30.
Master Agreement, dated as of September 29, 2011, by and among DESERT SUNLIGHT
300, LLC, DESERT SUNLIGHT HOLDINGS, LLC, U.S. Department of Energy, Deutsche
Bank Trust Company Americas, as Master Administrative Agent, Deutsche Bank Trust
Company Americas, as Collateral Agent, Deutsche Bank Trust Company Americas, as
Intercreditor Agent, Deutsche Bank Trust Company Americas, as A-1 Administrative
Agent, Deutsche Bank Trust Company Americas as A-2 Administrative Agent,
Deutsche Bank Trust Company Americas, as A-3 Administrative Agent, Citibank,
N.A., as LC Facility Administrative Agent, Deutsche Bank Trust Company Americas,
as SPV Trustee, Goldman Sachs Lending Partners LLC, as Joint Syndication Agent,
Joint Lead Arranger and Joint Bookrunner, Citigroup Global



Active.21674869.11



--------------------------------------------------------------------------------




Markets Inc., as Joint Syndication Agent , Joint Lead Arranger and Joint
Bookrunner and the LC Issuing Banks and Lenders party thereto.


31.
A-1 Loan Agreement, dated as of September 29, 2011, by and among DESERT SUNLIGHT
300, LLC, DESERT SUNLIGHT HOLDINGS, LLC, U.S. Department of Energy, Deutsche
Bank Trust Company Americas, as Master Administrative Agent, Deutsche Bank Trust
Company Americas, as Collateral Agent, Deutsche Bank Trust Company Americas, as
A-1 Administrative Agent, and Desert Sunlight Funding Trust I, as A-1 Lender.



32.
A-2 Loan Agreement, dated as of September 29, 2011, by and among DESERT SUNLIGHT
300, LLC, DESERT SUNLIGHT HOLDINGS, LLC, U.S. Department of Energy, Deutsche
Bank Trust Company Americas, as Master Administrative Agent, Deutsche Bank Trust
Company Americas, as Collateral Agent, Deutsche Bank Trust Company Americas, as
A-2Administrative Agent, and Desert Sunlight Funding Trust II, as A-2 Lender



Golden West


33.
Membership Interest Purchase Agreement, dated as of December 1, 2015, among
Golden West Wind Holdings, LLC, Golden West Power Partners, LLC, BAL Investment
& Advisory, Inc. and BNY Partnership Funding LLC



NEP Term Loans


34.
Term Loan Agreement, dated as of October 1, 2015, as amended by that Amendment
to Term Loan Agreement, dated as of November 22, 2016, and further amended by
that certain Amendment No. 2 to Term Loan Agreement, dated as of March 29, 2017,
between NextEra Energy US Partners Holdings, LLC, as Borrower, NextEra Energy
Operating Partners, LP, as Guarantor, and MUFG Union Bank, N.A., as Lender.



35.
Term Loan Agreement, dated as of October 1, 2015, as amended by that Amendment
to Term Loan Agreement, dated as of November 22, 2016, between NextEra Energy US
Partners Holdings, LLC, as Borrower, NextEra Energy Operating Partners, LP, as
Guarantor, and Keybank National Association, as Lender.



36.
Term Loan Agreement, dated as of October 1, 2015, as amended by that Amendment
to Term Loan Agreement, dated as of November 22, 2016, between NextEra Energy US
Partners Holdings, LLC, as Borrower, NextEra Energy Operating Partners, LP, as
Guarantor, and Bank of America, N.A., as Lender.



37.
Term Loan Agreement, dated as of October 1, 2015, as amended by that Amendment
to Term Loan Agreement, dated as of November 22, 2016, between NextEra Energy US
Partners Holdings, LLC, as Borrower, NextEra Energy Operating Partners, LP, as
Guarantor, and Sumitomo Mitsui Banking Corporation, NY Branch, as Lender and
Administrative Agent.



38.
Term Loan Agreement, dated as of October 1, 2015, as amended by that Amendment
to Term Loan Agreement, dated as of November 22, 2016, between NextEra Energy US
Partners Holdings, LLC, as Borrower, NextEra Energy Operating Partners, LP, as
Guarantor, and The Bank of Nova Scotia, as Lender.



39.
Term Loan Agreement, dated as of October 1, 2015, as amended by that Amendment
to Term Loan Agreement, dated as of November 22, 2016, between NextEra Energy US
Partners Holdings, LLC, as Borrower, NextEra Energy Operating Partners, LP, as
Guarantor, and Wells Fargo Bank, National Association, as Lender.





Active.21674869.11



--------------------------------------------------------------------------------




40.
Term Loan Agreement, dated as of July 1, 2016, as amended by that Amendment to
Term Loan Agreement, dated as of November 22, 2016, between NextEra Energy US
Partners Holdings, LLC, as Borrower, NextEra Energy Operating Partners, LP, as
Guarantor, and JPMorgan Chase Bank, N.A., as Lender.



41.
Term Loan Agreement, dated as of March 29, 2017, between NextEra Energy US
Partners Holdings, LLC, as Borrower, NextEra Energy Operating Partners, LP, as
Guarantor, and Keybank National Association, as Lender.



42.
Term Loan Agreement, dated as of March 29, 2017, between NextEra Energy NextEra
Energy US Partners Holdings, LLC, as Borrower, NextEra Energy Operating
Partners, LP, as Guarantor, and SunTrust Bank, as Lender.



43.
Term Loan Agreement, dated as of April 26, 2017, between NextEra Energy NextEra
Energy US Partners Holdings, LLC, as Borrower, NextEra Energy Operating
Partners, LP, as Guarantor, and Bank of America, N.A., as Lender.



44.
Term Loan Agreement, dated as of April 26, 2017, between NextEra Energy NextEra
Energy US Partners Holdings, LLC, as Borrower, NextEra Energy Operating
Partners, LP, as Guarantor, and Regions Bank, as Lender.



45.
Term Loan Agreement, dated as of April 26, 2017, between NextEra Energy NextEra
Energy US Partners Holdings, LLC, as Borrower, NextEra Energy Operating
Partners, LP, as Guarantor, and Bank of Montreal, as Lender.



NEP Revolver


46.
Revolving Credit Agreement, dated as of July 1, 2014, as amended by that certain
First Amendment to Revolving Credit Agreement, dated as of December 11, 2014, as
amended by that certain Second Amendment to Revolving Credit Agreement and
Composite Amendment Agreement, dated as of April 28, 2015, and as amended by
that Third Amendment to Revolving Credit Agreement, dated as of November 22,
2016, each among the Borrower and Canadian Holdings, as Borrowers, OpCo, as
Guarantor, the lenders parties thereto, Bank of America, N.A., as Administrative
Agent and as Collateral Agent, and Bank of America, N.A. (Canada Branch), as
Canadian Collateral Agent.





Active.21674869.11



--------------------------------------------------------------------------------





Schedule E


Tax


Bayhawk Wind Holdings, LLC, and Seiling Wind Holdings, LLC each were classified
as a corporation at some time prior to being acquired by NextEra Energy US
Partners Holdings LLC. Each was a part of NextEra Energy, Inc.'s consolidated
group while classified as a corporation. Bayhawk Wind Holdings, LLC and Seiling
Wind Holdings, LLC elected to be classified as a disregarded entity for US tax
purposes prior to being acquired by NextEra Energy US Partners Holdings LLC.
Each of Bayhawk Wind Holdings, LLC and Seiling Wind Holdings, LLC is therefore
still subject to having a liability for Taxes under Treasury Regulations Section
1.1502-6 for any tax year during which such entities were members of NextEra
Energy, Inc.’s consolidated group.


Elk City Wind Holdings, LLC (“New Elk City”) was formed on March 6, 2014 and has
been classified as a disregarded entity since formation. However, a prior Elk
City Wind Holdings, LLC (“Old Elk City”), a tax corporation formed on March 3,
2008 that was a member of NextEra Energy, Inc.’s consolidated group, merged into
New Elk City in connection with pre-NEP IPO restructuring transactions. Thus,
New Elk City stepped into the shoes of Old Elk City and is therefore still
subject to having a liability for Taxes under Treasury Regulations Section
1.1502-6 for any tax year during which such Old Elk City was a member of NextEra
Energy, Inc.’s consolidated group.






Active.21674869.11

--------------------------------------------------------------------------------





Schedule F


Covered Affiliates


With respect to the BlackRock Purchaser and its Affiliated Purchasers:


•
First Reserve Energy Infrastructure I, L.P.

•
First Reserve Energy Infrastructure II, L.P.



With respect to KKR Flatirons Aggregator L.P.:


•
KKR Global Infrastructure Investors L.P.

•
KKR Global Infrastructure Investors II L.P.





Active.21674869.11



--------------------------------------------------------------------------------





Schedule G


Terms of Amendment to the Amended and Restated Master Services Agreement


At the Initial Closing, the partnership shall deliver a fully executed copy of
an amendment, or amendment and restatement, as applicable, of the Management
Services Agreement, which incorporates the terms set forth below:


•
Amending the definition of “Adjusted Available Cash” included in the Management
Services Agreement in a manner substantially consistent with the definition
below, to account for the Series A Distribution Amount (as defined in the
Partnership Agreement) being paid before the IDR Fee (as defined in the as
defined in the Partnership Agreement) is paid:



“‘Adjusted Available Cash’ means, in respect of any Quarter, (a) for all
purposes other than Section 7.4.2.1 through Section 7.4.2.3 any remaining
Available Cash that would be deemed to be Operating Surplus under [Section 6.3]
or [Section 6.5] of the Partnership Agreement before giving effect to the
payment of the IDR Fee and after giving effect to the payment of the Series A
Distribution Amount, (b) for the purposes of Section 7.4.2.1 through Section
7.4.2.3, any remaining Available Cash that would be deemed to be Operating
Surplus under [Section 6.3] or [Section 6.5] of the Partnership Agreement before
giving effect to the payment of the IDR Fee and after giving effect to the
payment of the Series A Distribution Amount, after subtracting the aggregate
amount that would be required to be distributed to holders of Common Units to
equal the product of the Base Unit Amount on the Record Date for such Quarter
multiplied by the First Target Quarterly Distribution;”


•
Amending Section 7.3 and Section 7.4 of the Management Services Agreement to
revise the references to “Unitholders” to reference “holders of its Common
Units”.





Active.21674869.11



--------------------------------------------------------------------------------





Exhibit A
Form of Opinion of Squire Patton Boggs (US) LLP


See Attached




Active.21674869.11



--------------------------------------------------------------------------------


Final Form


EXHIBIT A
FORM OF OPINION OF SQUIRE PATTON BOGGS (US) LLP
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Series A Preferred Unit Purchase Agreement (the “Purchase
Agreement”). The Partnership shall furnish to the Purchasers at each Closing an
opinion of Squire Patton Boggs (US) LLP, counsel for the Partnership, addressed
to the Purchasers and dated the Closing Date, stating that:
(i)Each of the Partnership, the General Partner and the subsidiaries of the
Partnership listed on Schedule I hereto (the “Material Subsidiaries”) is validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation, as applicable. Each of the Partnership, the General
Partner, NEP OpCo and NEP OpCo GP has all requisite partnership or corporate
power and authority, as applicable, under the laws of its jurisdiction of
incorporation or formation, as applicable, necessary to own or lease its
properties and to conduct its business, in each case in all material respects as
described in the NEP SEC Documents.
(ii)The Purchased Units to be issued and sold to the Purchasers by the
Partnership pursuant to the Purchase Agreement and the limited partner interests
represented thereby have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued, fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act); and,
other than the rights granted to the General Partner under Section 5.5 of the
Partnership Agreement, the issuance and sale of the Purchased Units are not
subject to any preemptive rights of any securityholder of the Partnership
arising under the Delaware LP Act as currently in effect or the Partnership’s
Organizational Documents as currently in effect.
(iii)Assuming the distribution of the PIK Units, if any, is properly authorized
by the General Partner or by such authorization as is otherwise permitted or
contemplated by the Partnership Agreement and applicable Organizational
Documents at the time of any such distribution, and that such PIK Units are
issued in accordance with the terms of the Partnership Agreement, such PIK Units
will be validly issued, fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17‑303, 17-607 and 17-804 of the Delaware LP Act).
(iv)The Conversion Units have been duly authorized by the General Partner on
behalf of the Partnership pursuant to the Partnership Agreement and, when issued
upon conversion of the Purchased Units in accordance with the terms of the
Partnership Agreement, will be validly issued, fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware LP Act); and, other than the rights granted to the
General Partner under Section 5.5 of the Partnership Agreement, the issuance of
the Conversion Units are not subject to any preemptive rights of any
securityholder of the Partnership arising under the




--------------------------------------------------------------------------------




Delaware LP Act as currently in effect or the Partnership’s Organizational
Documents as currently in effect.
(v)No consent, approval, authorization, filing with or order of any federal or
Delaware court, Governmental Authority or body having jurisdiction over the
Partnership is required for the issuance and sale by the Partnership of the
Purchased Units, the execution, delivery and performance by the Partnership of
the Transaction Documents, or the consummation of the transactions contemplated
by the Transaction Documents, except (i) as may be required in connection with
the Partnership’s obligations under the Registration Rights Agreement, (ii)
those that have been obtained or made, (iii) as may be required under state
securities or “Blue Sky” laws, as to which we do not express any opinion, or
(iv) such that the failure to obtain would not reasonably be expected to
constitute a Material Adverse Effect.
(vi)Assuming the accuracy of the representations and warranties of the
Purchasers and the Partnership contained in the Purchase Agreement, the offer,
issuance and sale of the Purchased Units by the Partnership to the Purchasers
solely in the manner contemplated by the Purchase Agreement, including the
issuance of the Conversion Units to such Purchasers upon conversion of the
Purchased Units in accordance with the Partnership Agreement (assuming such
conversion takes place as of the date hereof), are exempt from the registration
requirements of the Securities Act; provided, however, that no opinion is
expressed as to any subsequent sale or resale of the Purchased Units or the
Conversion Units.
(vii)The Partnership is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(viii)None of the offering, issuance or sale by the Partnership of the Purchased
Units or the execution, delivery and performance of the Transaction Documents by
the Partnership or the General Partner, as the case may be, or the consummation
of the transactions contemplated thereby will result in a breach or violation of
(A) the Organizational Documents of the Partnership, the General Partner, NEP
OpCo or NEP OpCo GP, as the case may be, or (B) the Delaware LP Act or U.S.
federal law, which in the case of clause (B) would be reasonably expected to
constitute a Material Adverse Effect; provided, however, that we express no
opinion pursuant to this paragraph (viii) with respect to any securities or
other anti-fraud law.
(ix)Each of the Transaction Documents has been duly authorized and validly
executed and delivered by the Partnership, the General Partner, NEP OpCo or NEP
OpCo GP as the case may be, and each of the Statement of Preferences constitutes
a valid and binding obligation of the General Partner and the OpCo Partnership
Agreement Amendment constitutes a valid and binding obligation of NEP OpCo GP,
enforceable against such party in accordance with its terms, except insofar as
the enforceability thereof may be limited by (A) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law) and (B) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.


Exhibit A-2


011958-1172-08899-Active.21763827.3



--------------------------------------------------------------------------------





Schedule I
Material Subsidiaries
NextEra Energy Operating Partners, LP
Genesis Solar, LLC
NET Holdings Management, LLC




Schedule 1


011958-1172-08899-Active.21763827.3



--------------------------------------------------------------------------------





Exhibit B
Form of Statement of Preferences


See Attached






011958-1172-08899-Active.21763827.3



--------------------------------------------------------------------------------


Final Form
Form of Statement of Preferences




























 





SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP

OF

NEXTERA ENERGY PARTNERS, LP
A Delaware Limited Partnership



Dated as of
[_], 2017
 










--------------------------------------------------------------------------------






TABLE OF CONTENTS








 
 
Page


ARTICLE I
DEFINITIONS
 
 
 
Section 1.1
Definitions
1


Section 1.2
Construction
15


 
 
 
ARTICLE II
ORGANIZATION
 
 
 
Section 2.1
Formation
15


Section 2.2
Name
15


Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices
16


Section 2.4
Purpose and Business
16


Section 2.5
Powers
16


Section 2.6
Term
16


Section 2.7
Title to Partnership Assets
16


 
 
 
ARTICLE III
RIGHTS OF LIMITED PARTNERS
 
 
 
Section 3.1
Limitation of Liability
17


Section 3.2
Management of Business
17


Section 3.3
Rights of Limited Partners
17


 
 
 
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
 
 
 
Section 4.1
Certificates
18


Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates
19


Section 4.3
Record Holders
19


Section 4.4
Transfer Generally
20


Section 4.5
Registration and Transfer of Limited Partner Interests
20


Section 4.6
Transfer of the General Partner’s General Partner Interest
21


Section 4.7
Restrictions on Transfers
22


 
 
 
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
 
 
 
Section 5.1
Organizational Transactions
23


Section 5.2
Interest and Withdrawal
23


Section 5.3
Issuances and Cancellations of Special Voting Units
23


Section 5.4
Issuances of Additional Partnership Interests
24


Section 5.5
Limited Preemptive Right
25





i


Active.21601985.20

--------------------------------------------------------------------------------




Section 5.6
Splits and Combinations
25


Section 5.7
Fully Paid and Non-Assessable Nature of Limited Partner Interests
26


Section 5.8
Establishment of Series A Preferred Units
26


 
 
 
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
 
 
 
Section 6.1
Distributions to Record Holders
39


 
 
 
ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
 
 
 
Section 7.1
Management
39


Section 7.2
Certificate of Limited Partnership
41


Section 7.3
Restrictions on the General Partner’s Authority to Sell Assets of the
Partnership Group
41


Section 7.4
Reimbursement of the General Partner
42


Section 7.5
Outside Activities
42


Section 7.6
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members
43


Section 7.7
Indemnification
44


Section 7.8
Liability of Indemnitees
45


Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties
46


Section 7.10
Other Matters Concerning the General Partner………………………………………………
48


Section 7.11
Purchase or Sale of Partnership Interests
49


Section 7.12
Reliance by Third Parties
49


 
 
 
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
 
 
 
Section 8.1
Records and Accounting
49


Section 8.2
Fiscal Year
49


Section 8.3
Reports
50


 
 
 
ARTICLE IX
TAX MATTERS
 
 
 
Section 9.1
Tax Characterizations, Elections and Information
50


Section 9.2
Withholding
50


 
 
 
ARTICLE X
ADMISSION OF PARTNERS
 
 
 
Section 10.1
Admission of Limited Partners
51


Section 10.2
Admission of Successor General Partner
52





ii


Active.21601985.20

--------------------------------------------------------------------------------




Section 10.3
Amendment of Agreement and Certificate of Limited Partnership
52


 
 
 
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
 
 
 
Section 11.1
Withdrawal of the General Partner
52


Section 11.2
Removal of the General Partner
53


Section 11.3
Interest of Departing General Partner and Successor General Partner
54


Section 11.4
Withdrawal of Limited Partners
55


 
 
 
ARTICLE XII
DISSOLUTION AND LIQUIDATION
 
 
 
Section 12.1
Dissolution
55


Section 12.2
Continuation of the Business of the Partnership After Dissolution
56


Section 12.3
Liquidator
56


Section 12.4
Liquidation
57


Section 12.5
Cancellation of Certificate of Limited Partnership
57


Section 12.6
Return of Contributions
58


Section 12.7
Waiver of Partition
58


 
 
 
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE; VOTING
 
 
 
Section 13.1
Amendments to be Adopted Solely by the General Partner
58


Section 13.2
Amendment Procedures
59


Section 13.3
Amendment Requirements
60


Section 13.4
Special Meetings
61


Section 13.5
Notice of a Meeting
62


Section 13.6
Record Date
62


Section 13.7
Postponement and Adjournment
62


Section 13.8
Waiver of Notice; Approval of Meeting
62


Section 13.9
Quorum and Voting
63


Section 13.10
Conduct of a Meeting
63


Section 13.11
Action Without a Meeting
63


Section 13.12
Right to Vote and Related Matters
64


Section 13.13
Restricted Transactions and Reductions in Voting Power
64


Section 13.14
Special Voting Units
65


 
 
 
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
 
 
 
Section 14.1
Authority
65


Section 14.2
Procedure for Merger, Consolidation or Conversion
65


Section 14.3
Approval by Limited Partners
67





iii


Active.21601985.20

--------------------------------------------------------------------------------




Section 14.4
Certificate of Merger or Certificate of Conversion
68


Section 14.5
Effect of Merger, Consolidation or Conversion
68


ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
 
 
 
Section 15.1
Right to Acquire Limited Partner Interests
69


 
 
 
ARTICLE XVI
GENERAL PROVISIONS
 
 
 
Section 16.1
Addresses and Notices; Written Communications
70


Section 16.2
Binding Effect
71


Section 16.3
Integration
71


Section 16.4
Creditors
71


Section 16.5
Waiver
71


Section 16.6
Third-Party Beneficiaries
71


Section 16.7
Counterparts
71


Section 16.8
Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by Jury
72


Section 16.9
Invalidity of Provisions
72


Section 16.10
Consent of Partners
73


Section 16.11
Facsimile and Email Signatures
73







Exhibit A
Certificate Evidencing Common Units Representing Limited Partner Interests in
NextEra Energy Partners, LP
Exhibit B
Certificate Evidencing Series A Preferred Units Representing Limited Partner
Interests in NextEra Energy Partners, LP
Exhibit C
Restrictions on Transfer of Series A Preferred Units





iv


Active.21601985.20

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF NEXTERA ENERGY PARTNERS, LP
THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF NEXTERA
ENERGY PARTNERS, LP, dated as of [_], 2017, is entered into by and between
NextEra Energy Partners GP, Inc., a Delaware corporation, as the General
Partner, and NextEra Energy Equity Partners, LP, a Delaware limited partnership,
together with any other Persons who are or become Partners in the Partnership or
parties hereto as provided herein.
WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of July 1, 2014 (the “2014 Agreement”); and
WHEREAS, the General Partner desires to amend and restate the 2014 Agreement in
its entirety to provide for a new class of convertible preferred securities and
to provide for such other changes as the General Partner has determined are
necessary and appropriate in connection with the issuance of such securities or
do not adversely affect the Limited Partners (considered as a whole or any
particular class of Partnership Interests as compared to other classes of
Partnership Interests) in any material respect.
NOW, THEREFORE, the General Partner does hereby amend and restate the 2014
Agreement, pursuant to its authority under Section 13.1 of the 2014 Agreement,
to provide, in its entirety, as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
“Adjusted Percentage Interest” means as of any date of determination (a) as to
any Unitholder with respect to Units, as the case may be, the product obtained
by multiplying (i) 100% less the percentage applicable to clause (b) below by
(ii) the quotient obtained by dividing (A) the number of Units held by such
Unitholder, as the case may be, by (B) the total number of all Outstanding Units
and (b) as to the holders of other Partnership Interests issued by the
Partnership in accordance with Section 5.4, the percentage established as a part
of such issuance. In calculating the number of Units in clauses (A) and (B)
above, the applicable number of Units shall include Outstanding Common Units and
the Common Units that would be issued if all Series A Preferred Units were
converted to Common Units on such date of determination. The Adjusted Percentage
Interest with respect to a Series A Preferred Unit shall only be defined by
reference to the Adjusted Percentage Interest attributable to the Common Units
into which such Series A Preferred Unit would be converted if conversion took
place on such date of determination (whether or not such Series A Preferred
Units were eligible for conversion at such time).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For purposes of the
use of the term Group in Section 13.13, a Person will be deemed to “control” if
such Person owns or controls, directly or indirectly, 10% or more of the voting
securities of the subject Person.


1


Active.21601985.20

--------------------------------------------------------------------------------




“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of NextEra Energy Partners, LP, as it may be amended, supplemented
or restated from time to time.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 10% or more of any class of voting stock or other voting interest, (b)
any trust or other estate in which such Person has at least a 10% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of:
(i)    all cash and cash equivalents of the Partnership on hand at the end of
such Quarter; and
(ii)    all cash and cash equivalents of the Partnership expected, on the date
of determination of Available Cash with respect to such Quarter, to be received
by the Partnership from distributions on OpCo Common Units and OpCo Preferred
Units by the Operating Partnership or payments from NEE Equity under the
Purchase Agreement, in each case, made with respect to such Quarter subsequent
to the end of such Quarter, less;
(b)    the amount of any cash reserves established by the General Partner to:
(i)    provide for the proper conduct of the business of the Partnership
subsequent to such Quarter, including the payment of income taxes by the
Partnership; or
(ii)    comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the
Partnership is a party or by which it is bound or its assets are subject;
provided, that disbursements made by the Partnership or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of Available Cash with respect to such Quarter shall
be deemed to have been made, established, increased or reduced, for purposes of
determining Available Cash, within such Quarter if the General Partner so
determines.
Notwithstanding the foregoing, “Available Cash” shall not include any proceeds
received pursuant to the Series A Purchase Agreement or any proceeds received
for the purchase of any Series A Preferred Units or Series A Parity Securities
subsequently issued in accordance with Section 5.8(b)(iv), and with respect to
the Quarter in which the Liquidation Date occurs and any subsequent Quarter
shall equal zero.
“Average VWAP” per Common Unit over a certain period shall mean the arithmetic
average of the VWAP per Common Unit for each Trading Day in such period.
“BlackRock Affiliated Purchasers” means Nasa B Holdings LP, a Delaware limited
partnership and Nasa Co-invest Holdings L.P., a Delaware limited partnership.
“BlackRock Purchaser” means Nasa A Holdings LP, a Delaware limited partnership.


2


Active.21601985.20

--------------------------------------------------------------------------------




“BlackRock Purchaser Notice Address” means
Nasa A Holdings LP,
c/o First Reserve Energy Infrastructure GP II, L.P.,
1 Lafayette Place, 2nd Floor, Greenwich, CT 06830
Attn: Matthew Raben
Email: matthew.raben@blackrock.com


With a copy to (which shall not constitute notice):
BlackRock, Inc.
Office of the General Counsel
40 East 52nd Street, 19th floor
New York, NY 10022
Attn: David Maryles and Jelena Napolitano
Email: legaltransactions@blackrock.com
or such other address as the BlackRock Purchaser may designate in writing to the
Partnership from time to time.
“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, if the General Partner is a corporation or
limited liability company, or the board of directors or board of managers of the
general partner of the General Partner, if the General Partner is a limited
partnership, as applicable.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Florida shall not be regarded as a Business Day.
“Capital Contribution” means (a) any cash, cash equivalents or the Fair Market
Value of Contributed Property, net of Liabilities, that a Partner contributes to
the Partnership or that is contributed or deemed contributed to the Partnership
on behalf of a Partner, net of any liabilities either assumed by the Partnership
upon such contribution or to which such property or other consideration is
subject when contributed (including, in the case of an underwritten offering of
Units, the amount of any underwriting discounts or commissions) or (b) current
distributions that a Partner is entitled to receive but otherwise waives.
“Capital Distribution Basket” means, at the time of determination, (i) an amount
equal to four times the total distributions to the holders of OpCo Common Units
under the OpCo Partnership Agreement for the preceding Quarter less (ii) the sum
of (x) any amounts previously distributed by the OpCo Partnership to the holders
of OpCo Common Units under the OpCo Partnership Agreement from Capital Surplus
(as defined in the OpCo Partnership Agreement) on or following the date of the
Series A Purchase Agreement and (y) any amounts previously distributed by the
Partnership to the Common Unitholders under this Agreement from Capital Proceeds
on or following the date of the Series A Purchase Agreement; provided that if
during the preceding Quarter, there was a distribution by the Partnership or the
Operating Partnership that reduced the Capital Distribution Basket, the amount
in clause (i) shall be determined by reference to the last preceding Quarter
during which no such distributions were made.
“Cash Sweep and Credit Support Agreement” means the Cash Sweep and Credit
Support Agreement, dated as of July 1, 2014, between the Operating Partnership
and NextEra Energy Resources, LLC.


3


Active.21601985.20

--------------------------------------------------------------------------------




“Cash Sweep Withdrawals” has the meaning set forth in the Cash Sweep and Credit
Support Agreement.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct to the Partnership or any Limited Partner in the General
Partner’s capacity as a general partner of the Partnership.
“Certificate” means a certificate in such form (including global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner and issued by the Partnership evidencing ownership of one or more
classes of Partnership Interests. The initial form of certificate approved by
the General Partner for the Common Units is attached as Exhibit A to this
Agreement. The initial form of certificate approved by the General Partner for
the Series A Preferred Units is attached as Exhibit B to this Agreement.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Closing Date” means the first date on which Common Units were sold by the
Partnership to the IPO Underwriters pursuant to the provisions of the
Underwriting Agreement.
“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or
in case no such sale takes place on such day, the average of the last closing
bid and ask prices on such day, regular way, in either case as reported on the
principal National Securities Exchange on which such Limited Partner Interests
are listed or admitted to trading or, if such Limited Partner Interests of such
class are not listed or admitted to trading on any National Securities Exchange,
the average of the high bid and low ask prices on such day in the
over-the-counter market, as reported by such other system then in use, or, if on
any such day such Limited Partner Interests of such class are not quoted by any
such organization, the average of the closing bid and ask prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Combined Interest” has the meaning given such term in Section 11.3(a).
“Commission” means the United States Securities and Exchange Commission.
“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not refer to or include any Special Voting Unit or, prior to its conversion
into a Common Unit pursuant to the terms hereof, any Series A Preferred Unit.
“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed of two or more directors, each of whom (a) is not an officer or
employee of the General Partner, (b) is not an officer, director or employee of
any Affiliate of the General Partner (other than Group Members), (c) is not a
holder of any ownership interest in the General Partner or its Affiliates or the
Partnership Group other


4


Active.21601985.20

--------------------------------------------------------------------------------




than (i) Common Units and (ii) awards that are granted to such director in his
capacity as a director under any long-term incentive plan, equity compensation
plan or similar plan implemented by the General Partner or the Partnership and
(d) is determined by the Board of Directors of the General Partner to be
independent under the independence standards, established by the Exchange Act
and the rules and regulations of the Commission thereunder and by the National
Securities Exchange on which the Common Units are listed or admitted to trading
(or if no such National Securities Exchange, the New York Stock Exchange), for
directors who serve on an audit committee of a board of directors.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership.
“Current Market Price” as of any date of any class of Limited Partner Interests,
means the average of the daily Closing Prices per Limited Partner Interest of
such class for the 20 consecutive Trading Days immediately prior to such date.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Departing General Partner” means a former general partner from and after the
effective date of any withdrawal or removal of such former general partner
pursuant to Section 11.1 or Section 11.2.
“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests; provided, however, that a Partnership Interest relating to,
convertible into or exchangeable for another Partnership Interest shall not be a
Derivative Partnership Interest.
“Event of Withdrawal” has the meaning given such term in Section 11.1(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Exchange Agreement” means the Exchange Agreement, dated as of July 1, 2014,
among NEE Equity, the Partnership, the General Partner and the Operating
Partnership.
“Fair Market Value” means, with respect to any property or asset, the fair
market value of that property or asset, as determined by the General Partner in
good faith.
“FERC” means the U.S. Federal Energy Regulatory Commission, or any successor to
the powers thereof.
“FERC Application” means an application under FPA Section 203 or a petition for
declaratory order seeking a determination by FERC that the Common Units are
passive, non-voting securities for purposes of FPA Section 203 such that the
acquisition of Common Units by an acquiror in any amount will not result,
directly or indirectly, in a change of control or merger or consolidation with
respect to the Partnership’s direct or indirect public utility subsidiaries or
otherwise require separate authorization pursuant to FPA Section 203.
“FPA” means the Federal Power Act, as amended, supplemented or restated from
time to time, and any successor to such statute.


5


Active.21601985.20

--------------------------------------------------------------------------------




“General Partner” means NextEra Energy Partners, GP, Inc., a Delaware
corporation, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in their capacity as general
partner of the Partnership (except as the context otherwise requires). The
General Partner is the sole general partner of the Partnership and the holder of
the General Partner Interest.
“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as general partner without
reference to any Limited Partner Interest), which includes any and all rights,
powers and benefits to which the General Partner is entitled as provided in this
Agreement, together with all obligations of the General Partner to comply with
the terms and provisions of this Agreement. The General Partner Interest does
not include any rights to ownership or profits or losses or any rights to
receive distributions from operations or upon the liquidation or winding-up of
the Partnership.
“Group” means two or more Persons that, with or through any of their respective
Affiliates or Associates, have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power or disposing of any Partnership Interests with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“IDR Fee” has the meaning given such term in the Management Services Agreement.
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing member, general partner,
director, officer, fiduciary or trustee of another Person owing a fiduciary duty
to any Group Member; provided that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, and (f) any Person the General Partner designates as an “Indemnitee”
for purposes of this Agreement because such Person’s status, service or
relationship exposes such Person to potential claims, demands, suits or
proceedings relating to the Partnership Group’s business and affairs.
“Initial Distribution Period” means, with respect to a Series A Preferred Unit,
the period commencing on the date of issuance of such Series A Preferred Unit
and ending on the third anniversary thereof; provided that the Initial
Distribution Period with respect to a Series A PIK Unit shall be deemed to be
the same as that of the Series A Preferred Unit on which the Series A PIK Unit
is paid.


6


Active.21601985.20

--------------------------------------------------------------------------------




“Initial Limited Partners” means the Organizational Limited Partner and the IPO
Underwriters upon the issuance by the Partnership of Common Units as described
in Section 5.1(a) in connection with the Initial Public Offering.
“Initial Public Offering” means the initial offering and sale of Common Units to
the public (including the offer and sale of Common Units pursuant to the
Over-Allotment Option), as described in the IPO Registration Statement.
“IPO Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-196099) as it has been or as it may be amended or supplemented from time
to time, filed by the Partnership with the Commission under the Securities Act
to register the offering and sale of the Common Units in the Initial Public
Offering.
“IPO Underwriter” means each Person named as an underwriter in Schedule A to the
Underwriting Agreement who purchased Common Units pursuant thereto.
“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“Limited Partner” means, unless the context otherwise requires, each Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person’s capacity as a limited partner of the Partnership.
“Limited Partner Interest” means an interest of a Limited Partner in the
Partnership, which may be evidenced by Series A Preferred Units, Common Units,
Special Voting Units or other Partnership Interests (other than a General
Partner Interest) or a combination thereof (but excluding Derivative Partnership
Interests), and includes any and all benefits to which such Limited Partner is
entitled as provided in this Agreement, together with all obligations of such
Limited Partner pursuant to the terms and provisions of this Agreement.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
Section 12.2, the date on which the applicable time period during which the
holders of Outstanding Units have the right to elect to continue the business of
the Partnership has expired without such an election being made and (b) in the
case of any other event giving rise to the dissolution of the Partnership, the
date on which such event occurs.
“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
“Management Services Agreement” means the Amended and Restated Management
Services Agreement, dated as of March 10, 2017, among the Operating Partnership,
the Partnership, the OpCo General Partner and NEE Management, as amended.
“Merger Agreement” has the meaning given such term in Section 14.1.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
“NEE” means NextEra Energy, Inc., a Florida corporation.


7


Active.21601985.20

--------------------------------------------------------------------------------




“NEE Equity” means NextEra Energy Equity Partners, LP, a Delaware limited
partnership.
“NEE Management” means NextEra Energy Management Partners, LP, a Delaware
limited partnership.
“Notice of Election to Purchase” has the meaning given such term in Section
15.1(b).
“OpCo Common Units” means limited partner interests in the Operating Partnership
having the rights and obligations specified with respect to “Common Units” in
the OpCo Partnership Agreement, as it may be amended, supplemented or restated
from time to time.
“OpCo General Partner” means NextEra Energy Operating Partners GP, LLC, a
Delaware limited liability company, and its successors and permitted assigns
that are admitted to the Operating Partnership as general partner of the
Operating Partnership, in their capacity as general partner of the Operating
Partnership (except as the context otherwise requires). The OpCo General Partner
is the sole general partner of the Operating Partnership and the holder of the
OpCo General Partner Interest.
“OpCo General Partner Interest” means the non-economic management interest of
the OpCo General Partner in the Operating Partnership (in its capacity as
general partner without reference to any limited partner interest), which
includes any and all rights, powers and benefits to which the OpCo General
Partner is entitled as provided in the OpCo Partnership Agreement, together with
all obligations of the OpCo General Partner to comply with the terms and
provisions of the OpCo Partnership Agreement. The OpCo General Partner Interest
does not include any rights to ownership or profits or losses or any rights to
receive distributions from operations or upon the liquidation or winding-up of
the Operating Partnership.
“OpCo Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Operating Partnership, as amended through the date of
this Agreement, and as it may be further amended, supplemented or restated from
time to time.
“OpCo Preferred Units” means limited partner interests in the Operating
Partnership having the rights and obligations specified with respect to “Series
A Preferred Units” in the OpCo Partnership Agreement, as it may be amended,
supplemented or restated from time to time.
“OpCo Series A Parity Securities” means any class or series of limited partner
interests in the Operating Partnership that, with respect to distributions on
such limited partner interests or distributions upon liquidation of the
Operating Partnership, ranks pari passu with (but not senior to) the OpCo Series
A Preferred Units.
“Operating Partnership” means NextEra Energy Operating Partners, LP, a Delaware
limited partnership.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to, or the general counsel or other inside counsel of, the Partnership
or the General Partner or any of its Affiliates) acceptable to the General
Partner or to such other person selecting such counsel or obtaining such
opinion.
“Organizational Limited Partner” means NEE Equity in its capacity as the
organizational limited partner of the Partnership pursuant to this Agreement.
“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding in the
Register as of the date of determination; provided,


8


Active.21601985.20

--------------------------------------------------------------------------------




however, that Restricted Interests shall not be entitled to be voted on any
matter and shall not be considered to be Outstanding when sending notices of a
meeting of Limited Partners to vote on any matter (unless otherwise required by
law), calculating required votes, determining the presence of a quorum or for
other similar purposes under this Agreement, except that Partnership Interests
so owned shall be considered to be Outstanding for purposes of Section
11.1(b)(iv) (such Partnership Interests shall not, however, be treated as a
separate class of Partnership Interests for purposes of this Agreement or the
Delaware Act).
“Over-Allotment Option” means the over-allotment option to purchase additional
Common Units granted to the IPO Underwriters by the Partnership pursuant to the
Underwriting Agreement.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means NextEra Energy Partners, LP, a Delaware limited partnership.
“Partnership Group” means, collectively, the Partnership and its Subsidiaries.
“Partnership Interest” means the General Partner Interest and any class or
series of equity interest in the Partnership, which shall include any Limited
Partner Interests but shall exclude any Derivative Partnership Interests.
“Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units (other than with respect to Series A Preferred
Units), as the case may be, the product obtained by multiplying (i) 100% less
the percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of Units (excluding Series A Preferred Units) held by
such Unitholder, as the case may be, by (B) the total number of Outstanding
Units (excluding Series A Preferred Units), and (b) as to the holders of other
Partnership Interests (other than with respect to Series A Preferred Units)
issued by the Partnership in accordance with Section 5.4, the percentage
established as a part of such issuance. The Percentage Interest with respect to
a Series A Preferred Unit shall at all times be zero.
“Permitted Loan” means any bona fide loan or other extension of credit entered
into by a Series A Preferred Unitholder or any of its Affiliates with one or
more financial institutions and secured by a pledge, hypothecation or other
grant of security interest in Series A Preferred Units, Series A Conversion
Units, Common Units, or other assets.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
“Plan of Conversion” has the meaning given such term in Section 14.1.
“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests and (c) when used with respect to Series A
Preferred Unitholders, apportioned among all Series A Preferred Unitholders in
accordance with the relative number or percentage of Series A Preferred Units
held by each such Series A Preferred Unitholder.
“Purchase Agreement” means the Purchase Agreement, dated as of July 1, 2014,
between the Partnership and NEE Equity.


9


Active.21601985.20

--------------------------------------------------------------------------------




“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership or, with respect to the fiscal quarter of the Partnership that
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.
“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.
“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent and the Register as of the Partnership’s close of business on a particular
Business Day or (b) with respect to other classes of Partnership Interests, the
Person in whose name any such other Partnership Interest is registered in the
Register as of the Partnership’s close of business on a particular Business Day.
“Register” has the meaning given such term in Section 4.5(a) of this Agreement.
“Restricted Interests” means Limited Partner Interests with respect to which
voting power may not be exercised pursuant to clauses (i) and (ii) of Section
13.13(a).
“Right of First Offer Agreement” means the Right of First Offer Agreement, dated
as of July 1, 2014, among the Partnership, the Operating Partnership and NextEra
Energy Resources, LLC that provides the Operating Partnership with a right of
first offer to purchase certain assets of NextEra Energy Resources, LLC or
certain of its affiliates offered for sale.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.
“Series A Cash COC Event” means a Series A Change of Control involving a payment
of consideration directly to the holders of Common Units of the Partnership, and
more than 90% of such consideration is cash.
“Series A Change of Control” means the occurrence of any of the following:
(a)    the acquisition, directly or indirectly (including by merger), of 50% or
more of the voting equity of the Partnership, the General Partner or the General
Partner Interest (as measured by voting power rather than the number of shares,
units or the like, and excluding voting power exercisable pursuant to a proxy
granted by a Limited Partner in connection with a proxy solicitation conducted
pursuant to Regulation 14A of the Exchange Act) by a Person or Group that is not
an Affiliate of NEE as of the Series A Initial Issuance Date if such acquisition
gives such Person or Group the right to elect half or more of the members of the
Board of Directors of the Partnership or the General Partner, respectively;
(b)    any sale, lease, pledge, assignment, transfer, conveyance or other
disposition, in one or a series of related transactions, the result of which is
that (i) the Partnership ceases to own directly or indirectly more than 50% of
the voting equity of the OpCo General Partner (as measured by voting power


10


Active.21601985.20

--------------------------------------------------------------------------------




rather than the number of shares, units or the like, and excluding voting power
exercisable pursuant to a proxy granted by a Limited Partner in connection with
a proxy solicitation conducted pursuant to Regulation 14A of the Exchange Act)
or (ii) the OpCo General Partner ceases to hold 100% the OpCo General Partner
Interest;
(c)    any sale, lease, pledge, assignment, transfer, conveyance or other
disposition, in one or a series of related transactions, the result of which is
that NEE ceases to own directly or indirectly more than 33% of the voting equity
of the Partnership (including the Special Voting Units); provided however, that
the foregoing shall not be deemed to constitute a Series A Change of Control for
so long as NEE continues to own, directly or indirectly, 50% or more of the
voting equity of the General Partner or the General Partner Interest (as
measured by voting power rather than the number of shares, units or the like,
and excluding voting power exercisable pursuant to a proxy granted by a Limited
Partner in connection with a proxy solicitation conducted pursuant to Regulation
14A of the Exchange Act);
(d)    any sale, lease, pledge, assignment, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Partnership and its Subsidiaries, taken as a whole
(other than to one of the Partnership’s wholly-owned Subsidiaries);
(e)    the Common Units are no longer listed or admitted to trading on a
National Securities Exchange;
(f)    any transaction pursuant to which NEE or any of its Affiliates (other
than the Partnership or any of its Subsidiaries) would acquire (i) all of the
Partnership’s Outstanding Common Units or (ii) all or substantially all of the
assets of the Partnership and its Subsidiaries, in each case, by way of merger,
consolidation or otherwise (including any such transaction undertaken pursuant
to Section 15.1); or
(g)    the removal of the General Partner as general partner of the Partnership
by the Limited Partners of the Partnership, except where the successor General
Partner is an Affiliate of NEE.
“Series A COC Conversion Premium” means (a) on or prior to the first anniversary
of the Series A Initial Issuance Date, 115%, (b) after the first anniversary but
on or prior to the second anniversary of the Series A Initial Issuance Date,
110%, (c) after the second anniversary of the Series A Initial Issuance Date but
on or prior to the third anniversary of the Series A Initial Issuance Date,
105%, or (d) after the third anniversary of the Series A Initial Issuance Date,
101%.
“Series A COC Conversion Rate” means a conversion ratio equal to the greater of
(a) the then applicable Series A Conversion Rate (regardless of whether the
Series A Preferred Units are then convertible) and (b) the quotient of (i) the
sum of (x) the product of (A) the sum of (aa) the Series A Issue Price, plus
(bb) all Series A Unpaid Distributions on the applicable Series A Preferred
Unit, multiplied by (B) the Series A COC Conversion Premium plus (y) Series A
Partial Period Distributions on the applicable Series A Preferred Unit, divided
by (ii) the Average VWAP for the 20 consecutive Trading Days ending immediately
prior to the execution of definitive documentation relating to the Series A
Change of Control.
“Series A Conversion Date” has the meaning assigned to such term in Section
5.8(b)(vi)(D).
“Series A Conversion Notice” has the meaning assigned to such term in Section
5.8(b)(vi)(C)(1).
“Series A Conversion Notice Date” has the meaning assigned to such term in
Section 5.8(b)(vi)(A).


11


Active.21601985.20

--------------------------------------------------------------------------------




“Series A Conversion Rate” means, as adjusted pursuant to Section 5.8(b)(vi)(E),
the number of Common Units issuable upon the conversion of each Series A
Preferred Unit, which shall be the quotient of (a) the sum of (i) the Series A
Issue Price, plus (ii) any Series A Unpaid Distributions on the applicable
Series A Preferred Unit, plus (iii) only for purposes of the definition of
“Series A COC Conversion Rate,” any Series A Partial Period Distributions on the
applicable Series A Preferred Unit, divided by (b) the Series A Issue Price.
“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.8(b)(vi)(D). Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder.
“Series A Converting Unitholder” means a Series A Preferred Unitholder (i) who
has delivered a Series A Conversion Notice to the Partnership in accordance with
Section 5.8(b)(vi)(C)(1) or (ii) to whom the Partnership has delivered a Series
A Forced Conversion Notice in accordance with Section 5.8(b)(vi)(C)(2).
“Series A Distribution Amount” means (a) with respect to any Quarter ending on
or before the end of the Initial Distribution Period for a Series A Preferred
Unit, an amount per Quarter per Series A Preferred Unit equal to $0.4413; (b)
with respect to any Quarter ending after the end of the Quarter during which the
Initial Distribution Period ends for a Series A Preferred Unit, an amount per
Quarter per Series A Preferred Unit equal to the greater of (i) the amount set
forth in clause (a) and (ii) the amount of distributions for such Quarter that
would have been payable with respect to such Series A Preferred Unit if such
Series A Preferred Unit had converted immediately prior to the Record Date for
such Quarter in respect of which such distributions are being paid into the
number of Common Unit(s) into which such Series A Preferred Unit would be
convertible at the then-applicable Series A Conversion Rate (regardless of
whether the Series A Preferred Units are then convertible); and (c) with respect
to the Quarter during which the Initial Distribution Period ends, a prorated
amount based on the date that the Initial Distribution Period ends, which amount
shall equal the sum of (i) the amount set forth in clause (a) of this paragraph,
multiplied by a fraction, the numerator of which equals the number of days in
such Quarter commencing on the start of the applicable Quarter and ending on,
and including, the last day of the Initial Distribution Period, and the
denominator of which equals the total number of days in such Quarter, and (ii)
the amount determined as provided in clause (b) of this paragraph, multiplied by
a fraction, the numerator of which equals the number of days in such Quarter
commencing on the day following the last day of the Initial Distribution Period
and ending on, and including, the last day of such Quarter, and the denominator
of which equals the total number of days in such Quarter; provided, however,
that the Series A Distribution Amount for the Quarter during which the Initial
Distribution Period commences shall be prorated for such period, and shall equal
the amount calculated by multiplying the amount set forth in clause (a) of this
paragraph by a fraction, the numerator of which equals the number of days in
such Quarter commencing on the applicable issuance date and ending on, and
including, the last day of such Quarter, and the denominator of which equals the
total number of days in such Quarter.
“Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.8(b)(i)(A).
“Series A Forced Conversion Notice” has the meaning assigned to such term in
Section 5.8(b)(vi)(C)(2).
“Series A Forced Conversion Notice Date” has the meaning assigned to such term
in Section 5.8(b)(vi)(B).


12


Active.21601985.20

--------------------------------------------------------------------------------




“Series A Initial Issuance Date” means the date on which Series A Preferred
Units are first issued under the Series A Purchase Agreement.
“Series A Issue Price” means $39.2253 per Series A Preferred Unit.
“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including Common Units, but excluding any Series A Parity
Securities and Series A Senior Securities.
“Series A Liquidation Value” means the amount equal to the sum of (i) the Series
A Issue Price, plus (ii) all Series A Unpaid Distributions, plus (iii) Series A
Partial Period Distributions, in each case, with respect to the applicable
Series A Preferred Unit.
“Series A Parity Equivalent Units” has the meaning assigned to such term in
Section 5.8(b)(iv).
“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with (but
not senior to) the Series A Preferred Units.
“Series A Partial Period Distributions” means, with respect to a conversion or
redemption of Series A Preferred Units or a liquidation, (a) an amount equal to
the Series A Distribution Amount multiplied by a fraction, the numerator of
which is the number of days elapsed in the Quarter in which such conversion,
redemption or liquidation occurs and the denominator of which is the total
number of days in such Quarter, plus (b) to the extent such conversion,
redemption or liquidation occurs prior to the Series A Distribution Payment Date
in respect of the Quarter immediately preceding such conversion, redemption or
liquidation, an amount equal to the Series A Distribution Amount.
“Series A PIK Payment Date” has the meaning assigned to such term in Section
5.8(b)(i)(E).
“Series A PIK Units” means any Series A Preferred Units issued pursuant to a
Series A Quarterly Distribution in accordance with Section 5.8(b)(i).
“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.
“Series A Preferred Units” means any Units designated as “Series A Convertible
Preferred Units” and issued pursuant to Section 5.8, including any Units issued
under Section 5.8(b)(ii) and any Series A PIK Units.
“Series A Purchase Agreement” means the Series A Preferred Unit Purchase
Agreement, dated as of June 20, 2017, by and among the Partnership and the
Series A Purchasers thereunder, as may be amended from time to time.
“Series A Purchase Agreement Purchasers” means those Persons set forth on
Schedule A to the Series A Purchase Agreement.
“Series A Purchaser Change of Control” means, (i) with respect to the BlackRock
Purchaser and the BlackRock Affiliated Purchasers, a transaction or series of
transactions which results in such Person no longer being controlled by an
Affiliate of First Reserve Energy Infrastructure Fund II, L.P. and (ii) with
respect to KKR Flatirons Aggregator L.P., as Series A Purchase Agreement
Purchaser, a transaction or series


13


Active.21601985.20

--------------------------------------------------------------------------------




of transactions which results in such Person no longer being controlled by an
Affiliate of Kohlberg Kravis Roberts & Co. L.P.
“Series A Purchasers” means (a) any Series A Purchase Agreement Purchaser and
(b) any Person who subsequently purchases any Series A Preferred Units issued in
accordance with Section 5.8(b)(iv).
“Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.8(b)(i)(A).
“Series A Required Voting Percentage” has the meaning assigned to such term in
Section 13.3(c).
“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units.
“Series A Substantially Equivalent Unit” has the meaning assigned to such term
in Section 5.8(b)(vii)(B)(2).
“Series A Unpaid Distributions” has the meaning assigned to such term in Section
5.8(b)(i)(B).
“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.
“Special Voting Unit” means a Partnership Interest having the rights and
obligations specified with respect to Special Voting Units in this Agreement.
For the avoidance of doubt, holders of Special Voting Units, in their capacity
as such, shall not have any rights to ownership or profits or losses or any
rights to receive distributions from operations or upon the liquidation or
winding-up of the Partnership.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if such Person,
directly or by one or more Subsidiaries of such Person, or a combination
thereof, controls such partnership on the date hereof; or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has the power to elect or direct the election of a
majority of the directors or other governing body of such Person.
“Surviving Business Entity” has the meaning given such term in Section
14.2(b)(ii).
“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City are not legally
required to be closed.
“Transaction Documents” has the meaning given such term in Section 7.1(b).
“transfer” has the meaning given such term in Section 4.4(a).


14


Active.21601985.20

--------------------------------------------------------------------------------




“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided that, if no such Person is appointed as registrar and transfer
agent for any class of Partnership Interests, the General Partner shall act as
registrar and transfer agent for such class of Partnership Interests.
“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.
“Underwriting Agreement” means the Underwriting Agreement, dated as of June 26,
2014, among the IPO Underwriters, the Partnership, the General Partner and
NextEra Energy Resources, LLC, providing for the purchase of Common Units by the
IPO Underwriters.
“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Series A Preferred Units, Common Units and Special
Voting Units.
“Unit Majority” means at least a majority of the Outstanding Common Units and
Special Voting Units, voting together as a single class (and including the
Series A Preferred Units as provided in Section 5.8(b)(iii)(A)).
“Unitholders” means the Record Holders of Units.
“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates from time to time as
an “Unrestricted Person” for purposes of this Agreement.
“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
“VWAP” per Common Unit on any Trading Day shall mean the per Common Unit
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “NEP <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one Common Unit on such Trading Day as reported on the New York Stock
Exchange’s website or the website of the National Securities Exchange upon which
the Common Units are listed). If the VWAP cannot be calculated for the Common
Units on a particular date on any of the foregoing bases, the VWAP of the Common
Units on such date shall be the Fair Market Value.
“Withdrawal Opinion of Counsel” has the meaning given such term in Section
11.1(b).
Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only,


15


Active.21601985.20

--------------------------------------------------------------------------------




and shall not affect in any way the meaning or interpretation of this Agreement.
The General Partner has the power to construe and interpret this Agreement and
to act upon any such construction or interpretation. Any construction or
interpretation of this Agreement by the General Partner and any action taken
pursuant thereto and any determination made by the General Partner in good faith
shall, in each case, be conclusive and binding on all Record Holders and all
other Persons for all purposes.
ARTICLE II
ORGANIZATION
Section 2.1    Formation. The General Partner and the Organizational Limited
Partner previously formed the Partnership as a limited partnership pursuant to
the provisions of the Delaware Act and hereby amend and restate the 2014
Agreement in its entirety. This amendment and restatement shall become effective
on the date of this Agreement. Except as expressly provided to the contrary in
this Agreement, the rights, duties, liabilities and obligations of the Partners
and the administration, dissolution and termination of the Partnership shall be
governed by the Delaware Act. All Partnership Interests shall constitute
personal property of the record owner thereof for all purposes.
Section 2.2    Name. The name of the Partnership shall be “NextEra Energy
Partners, LP.” Subject to applicable law, the Partnership’s business may be
conducted under any other name or names as determined by the General Partner,
including the name of the General Partner. The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purpose of complying with the laws of
any jurisdiction that so requires. The General Partner may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 251 Little Falls
Drive, Wilmington, DE 19808, and the registered agent for service of process on
the Partnership in the State of Delaware at such registered office shall be
Corporation Service Company. The principal office of the Partnership shall be
located at 700 Universe Boulevard, Juno Beach, Florida 33408, or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners. The Partnership may maintain offices at such other place or
places within or outside the State of Delaware as the General Partner determines
to be necessary or appropriate. The address of the General Partner shall be 700
Universe Boulevard, Juno Beach, Florida 33408, or such other place as the
General Partner may from time to time designate by notice to the Limited
Partners.
Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity, and (b) do anything necessary or appropriate to the foregoing,
including the making of capital contributions or loans to a Group Member. To the
fullest extent permitted by law, the General Partner shall have no duty or
obligation to propose or approve the conduct by the Partnership of any business
and may decline to do so free of any duty or obligation whatsoever to the
Partnership or any Limited Partner and, in declining to so propose or approve,
shall not be required to act in good faith or pursuant to any other standard
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any


16


Active.21601985.20

--------------------------------------------------------------------------------




other law, rule or regulation or at equity and the General Partner in
determining whether to propose or approve the conduct by the Partnership of any
business shall be permitted to do so in its sole and absolute discretion.
Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.
Section 2.6    Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue in existence until the dissolution of the Partnership in
accordance with the provisions of Article XII. The existence of the Partnership
as a separate legal entity shall continue until the cancellation of the
Certificate of Limited Partnership as provided in the Delaware Act.
Section 2.7    Title to Partnership Assets. Title to the assets of the
Partnership, whether real, personal or mixed and whether tangible or intangible,
shall be deemed to be owned by the Partnership as an entity, and no Partner,
individually or collectively, shall have any ownership interest in such assets
of the Partnership or any portion thereof. Title to any or all assets of the
Partnership may be held in the name of the Partnership, the General Partner, one
or more of its Affiliates or one or more nominees of the General Partner or its
Affiliates, as the General Partner may determine. The General Partner hereby
declares and warrants that any assets of the Partnership for which record title
is held in the name of the General Partner or one or more of its Affiliates or
one or more nominees of the General Partner or its Affiliates shall be held by
the General Partner or such Affiliate or nominee for the use and benefit of the
Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use reasonable efforts to cause record
title to such assets (other than those assets in respect of which the General
Partner determines that the expense and difficulty of conveyancing makes
transfer of record title to the Partnership impracticable) to be vested in the
Partnership or one or more of the Partnership’s designated Affiliates as soon as
reasonably practicable; provided, further, that, prior to the withdrawal or
removal of the General Partner or as soon thereafter as practicable, the General
Partner shall use reasonable efforts to effect the transfer of record title to
the Partnership and, prior to any such transfer, will provide for the use of
such assets in a manner satisfactory to any successor General Partner.
All assets of the Partnership shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such assets of the Partnership is held.
ARTICLE III
RIGHTS OF LIMITED PARTNERS
Section 3.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.
Section 3.2    Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. No action taken by any Affiliate of the General
Partner or any officer, director, employee, manager, member, general partner,
agent or trustee of the General Partner or any of its Affiliates, or any
officer, director, employee, manager, member, general partner, agent or trustee
of a Group Member, in its capacity as such, shall be deemed to be participating
in the control of the business of the Partnership by a limited partner of the
Partnership (within the meaning of Section 17-303(a) of the Delaware Act) nor
shall any such action affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.


17


Active.21601985.20

--------------------------------------------------------------------------------




Section 3.3    Rights of Limited Partners.
(a)    Each Limited Partner shall have the right, for a purpose reasonably
related to such Limited Partner’s interest as a Limited Partner in the
Partnership, upon reasonable written demand stating the purpose of such demand,
and at such Limited Partner’s own expense:
(i)    to obtain from the General Partner either (A) the Partnership’s most
recent filings with the Commission on Form 10-K and any subsequent filings on
Form 10-Q and 8-K or (B) if the Partnership is no longer subject to the
reporting requirements of the Exchange Act, the information specified in, and
meeting the requirements of, Rule 144A(d)(4) under the Securities Act or any
successor or similar rule or regulation under the Securities Act (provided that
the foregoing materials shall be deemed to be available to a Limited Partner in
satisfaction of the requirements of this Section 3.3(a)(i) if posted on or
accessible through the Partnership’s or the Commission’s website);
(ii)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner; and
(iii)    to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto.
(b)    The rights to information granted the Limited Partners pursuant to
Section 3.3(a) replace in their entirety any rights to information provided for
in Section 17-305(a) of the Delaware Act and each of the Partners and each other
Person or Group who acquires an interest in Partnership Interests hereby agrees
to the fullest extent permitted by law that they do not have any rights as
Partners to receive any information either pursuant to Sections 17-305(a) of the
Delaware Act or otherwise except for the information identified in Section
3.3(a).
(c)    The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner determines is in the nature of trade secrets or (ii)
other information the disclosure of which the General Partner determines (A) is
not in the best interests of the Partnership Group, (B) could damage the
Partnership Group or its business or (C) that any Group Member is required by
law or regulation or by agreement with any third party to keep confidential
(other than agreements with Affiliates of the Partnership the primary purpose of
which is to circumvent the obligations set forth in this Section 3.3).
(d)    Notwithstanding any other provision of this Agreement or Section 17-305
of the Delaware Act, each of the Partners, each other Person or Group who
acquires an interest in a Partnership Interest and each other Person bound by
this Agreement hereby agrees to the fullest extent permitted by law that they do
not have rights to receive information from the Partnership or any Indemnitee
for the purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person or Group.
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS
Section 4.1    Certificates. Owners of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the Register
and ownership of such interests shall be evidenced by a physical certificate or
book entry notation in the Register. Notwithstanding anything to the contrary in


18


Active.21601985.20

--------------------------------------------------------------------------------




this Agreement, unless the General Partner shall determine otherwise in respect
of some or all of any or all classes of Partnership Interests and Derivative
Partnership Interests, Partnership Interests and Derivative Partnership
Interests shall not be evidenced by physical certificates. Certificates, if any,
shall be executed on behalf of the Partnership by the Chief Executive Officer,
President, Chief Financial Officer or any Vice President and the Secretary, any
Assistant Secretary, or other authorized officer of the General Partner, and
shall bear the legend set forth in Section 4.7(c). The signatures of such
officers upon a certificate may be facsimiles. In case any officer who has
signed or whose signature has been placed upon such certificate shall have
ceased to be such officer before such certificate is issued, it may be issued by
the Partnership with the same effect as if he were such officer at the date of
its issuance. If a Transfer Agent has been appointed for a class of Partnership
Interests, no Certificate for such class of Partnership Interests shall be valid
for any purpose until it has been countersigned by the Transfer Agent; provided,
however, that, if the General Partner elects to cause the Partnership to issue
Partnership Interests of such class in global form, the Certificate shall be
valid upon receipt of a certificate from the Transfer Agent certifying that the
Partnership Interests have been duly registered in accordance with the
directions of the Partnership. With respect to any Partnership Interests that
are represented by physical certificates, the General Partner may determine that
such Partnership Interests will no longer be represented by physical
certificates and may, upon written notice to the holders of such Partnership
Interests and subject to applicable law, take whatever actions it deems
necessary or appropriate to cause such Partnership Interests to be registered in
book entry or global form and may cause such physical certificates to be
cancelled or deemed cancelled.
Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests or Derivative Partnership Interests as the Certificate so surrendered.
(b)    The appropriate officers of the General Partner, on behalf of the
Partnership, shall execute and deliver, and the Transfer Agent shall
countersign, a new Certificate in place of any Certificate previously issued, if
the Record Holder of the Certificate:
(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
(ii)    requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;
(iii)    if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the General
Partner or the Transfer Agent.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer


19


Active.21601985.20

--------------------------------------------------------------------------------




Agent receives such notification, to the fullest extent permitted by law, the
Limited Partner shall be precluded from making any claim against the
Partnership, the General Partner or the Transfer Agent for such transfer or for
a new Certificate.
(c)    As a condition to the issuance of any new Certificate under this Section
4.2, the General Partner may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith.
Section 4.3    Record Holders. The names and addresses of Unitholders as they
appear in the Register shall be the official list of Record Holders of the
Partnership Interests for all purposes. The Partnership and the General Partner
shall be entitled to recognize the Record Holder as the Partner with respect to
any Partnership Interest and, accordingly, shall not be bound to recognize any
equitable or other claim to, or interest in, such Partnership Interest on the
part of any other Person or Group, regardless of whether the Partnership or the
General Partner shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
or admitted to trading. Without limiting the foregoing, when a Person (such as a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing) is acting as nominee, agent or in some other representative
capacity for another Person or Group in acquiring and/or holding Partnership
Interests, as between the Partnership on the one hand, and such other Person or
Group on the other, such representative Person shall be the Limited Partner with
respect to such Partnership Interest upon becoming the Record Holder in
accordance with Section 10.1(b) and have the rights and obligations of a Partner
hereunder as, and to the extent, provided herein, including Section 10.1(d).
Section 4.4    Transfer Generally.
(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns all or any part of its General Partner Interest to
another Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise
or (ii) by which the holder of a Limited Partner Interest assigns such Limited
Partner Interest to another Person who is or becomes a Limited Partner as a
result thereof, and includes a sale, assignment, gift, exchange or any other
disposition by law or otherwise, excluding a pledge, encumbrance, hypothecation
or mortgage but including any transfer upon foreclosure of any pledge,
encumbrance, hypothecation or mortgage.
(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void, and the Partnership shall have no
obligation to effect or recognize any such transfer or purported transfer.
(c)    Nothing contained in this Agreement shall be construed to prevent or
limit a disposition by any stockholder, member, partner or other owner of the
General Partner or any Limited Partner of any or all of such Person’s shares of
stock, membership interests, partnership interests or other ownership interests
in the General Partner or such Limited Partner and the term “transfer” shall not
include any such disposition.


20


Active.21601985.20

--------------------------------------------------------------------------------




Section 4.5    Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall keep, or cause to be kept by the Transfer Agent
on behalf of the Partnership, one or more registers in which, subject to such
reasonable regulations as it may prescribe and subject to the provisions of
Section 4.5(b), the registration and transfer of Limited Partner Interests, and
any Derivative Partnership Interests as applicable, shall be recorded (the
“Register”). Without limiting the foregoing and without limiting the General
Partner’s discretion to change or appoint a new third party Transfer Agent at
any time, on or prior to the Series A Initial Issuance Date the General Partner
shall appoint the same Transfer Agent for the Common Units to be Transfer Agent
for the Series A Preferred Units.
(b)    The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto and any
other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith. Upon surrender of a Certificate for registration
of transfer of any Limited Partner Interests evidenced by a Certificate, and
subject to the provisions of this Section 4.5(b), the appropriate officers of
the General Partner on behalf of the Partnership shall execute and deliver, and
in the case of Certificates evidencing Limited Partner Interests for which a
Transfer Agent has been appointed, the Transfer Agent shall countersign and
deliver, in the name of the holder or the designated transferee or transferees,
as required pursuant to the holder’s instructions, one or more new Certificates
evidencing the same aggregate number and type of Limited Partner Interests as
was evidenced by the Certificate so surrendered. Upon the proper surrender of a
Certificate, such transfer shall be recorded in the Register.
(c)    Upon the receipt by the General Partner of proper transfer instructions
from the Record Holder of uncertificated Partnership Interests, such transfer
shall be recorded in the Register.
(d)    By acceptance of any Limited Partner Interests pursuant to a transfer in
accordance with this Article IV, each transferee of a Limited Partner Interest
(including any nominee, or agent or representative acquiring such Limited
Partner Interests for the account of another Person or Group) (i) shall be
admitted to the Partnership as a Limited Partner with respect to the Limited
Partner Interests so transferred to such Person when any such transfer or
admission is reflected in the Register and such Person becomes the Record Holder
of the Limited Partner Interests so transferred, (ii) shall become bound, and
shall be deemed to have agreed to be bound, by the terms of this Agreement,
(iii) shall be deemed to represent that the transferee has the capacity, power
and authority to enter into this Agreement and (iv) shall be deemed to make any
consents, acknowledgements or waivers contained in this Agreement, all with or
without execution of this Agreement by such Person. The transfer of any Limited
Partner Interests and the admission of any new Limited Partner shall not
constitute an amendment to this Agreement.
(e)    Subject to (i) the foregoing provisions of this Section 4.5, (ii) Section
4.3, (iii) Section 4.7, (iv) with respect to any class or series of Limited
Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law, including the Securities Act, Limited Partner Interests shall be
freely transferable.
(f)    The General Partner and its Affiliates shall have the right at any time
to transfer their Common Units to one or more Persons, provided that NEE Equity
may not transfer its Special Voting


21


Active.21601985.20

--------------------------------------------------------------------------------




Units to any Person other than to an Affiliate of NEE Equity to which NEE Equity
has also transferred the same number of its OpCo Common Units in accordance with
the OpCo Partnership Agreement.
Section 4.6    Transfer of the General Partner’s General Partner Interest.
(a)    Subject to Section 4.6(c) below, prior to June 30, 2024, the General
Partner shall not transfer all or any part of its General Partner Interest to a
Person unless such transfer (i) has been approved by the prior written consent
or vote of the holders of at least a majority of the Outstanding Common Units
(excluding Common Units held by the General Partner and its Affiliates but
including the Series A Preferred Units as provided in Section 5.8(b)(iii)(A)) or
(ii) is of all, but not less than all, of its General Partner Interest to (A) an
Affiliate of the General Partner (other than an individual) or (B) another
Person (other than an individual) in connection with the merger or consolidation
of the General Partner with or into such other Person or the transfer by the
General Partner of all or substantially all of its assets to such other Person.
(b)    Subject to Section 4.6(c) below, on or after June 30, 2024, the General
Partner may transfer all or any part of its General Partner Interest without
Unitholder approval.
(c)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act and (iii) such transferee also agrees
to purchase all (or the appropriate portion thereof, if applicable) of the
partnership or membership interest of the General Partner as the general partner
or managing member, if any, of each other Group Member. In the case of a
transfer pursuant to and in compliance with this Section 4.6, the transferee or
successor (as the case may be) shall, subject to compliance with the terms of
Section 10.2, be admitted to the Partnership as the General Partner effective
immediately prior to the transfer of the General Partner Interest, and the
business of the Partnership shall continue without dissolution.
Section 4.7    Restrictions on Transfers.
(a)    Notwithstanding the other provisions of this Article IV, no transfer of
any Partnership Interests shall be made if such transfer would (i) violate the
then-applicable federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or
qualification of the Partnership under the laws of the jurisdiction of its
formation, or (iii) cause the Operating Partnership or the Operating
Partnership’s Subsidiaries to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed). The Partnership may
issue stop transfer instructions to any Transfer Agent in order to implement any
restriction on transfer contemplated by this Agreement.
(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to (i) avoid a significant risk of the Operating
Partnership or the Operating Partnership’s Subsidiaries becoming taxable as a
corporation or otherwise becoming taxable as an entity for federal income tax
purposes (to the extent not already so treated or taxed) or (ii) preserve the
uniformity of the Limited Partner Interests (or any class or classes thereof).
The General Partner may impose such restrictions by amending this Agreement;
provided, however, that any amendment that would result in the delisting or
suspension of trading of any class of Limited Partner Interests on the principal
National Securities Exchange on which such class of Limited Partner Interests is
then listed or admitted to trading must be approved, prior to such amendment
being effected, by the holders


22


Active.21601985.20

--------------------------------------------------------------------------------




of at least a majority of the Outstanding Limited Partner Interests of such
class and any Outstanding Limited Partner Interest convertible into such class
(regardless of whether such Outstanding Limited Partnership Interest is then
convertible), voting together as a single class.
(c)    Each certificate or book entry evidencing Partnership Interests (other
than Series A Preferred Units) shall bear a conspicuous legend in substantially
the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER OR (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF NEXTERA ENERGY PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS
TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE
PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT
OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES
OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED
TO TRADING.
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1    Organizational Transactions. In connection with the formation of
the Partnership under the Delaware Act, the General Partner made an initial
Capital Contribution to the Partnership in the amount of $10,000 and was
admitted as the General Partner and NEE Equity made an initial Capital
Contribution to the Partnership in the amount of $100 and was admitted as a
Limited Partner of the Partnership.
(a)    On the Closing Date and pursuant to the Underwriting Agreement, each IPO
Underwriter contributed cash to the Partnership in exchange for the issuance by
the Partnership of Common Units to each IPO Underwriter, all as set forth in the
Underwriting Agreement.
(b)    On the Closing Date, the Partnership made a capital contribution to the
Operating Partnership in the amount of $150,000,008.92 in exchange for 6,395,907
OpCo Common Units.
(c)    On the Closing Date, the Partnership purchased 12,291,593 OpCo Common
Units from NEE Equity, for an aggregate purchase price of $288,268,584.83.
(d)    No Limited Partner Interests were issued or issuable as of or at the
Closing Date other than (i) the Common Units issued to the IPO Underwriters as
described in subparagraph (a) in this Section 5.1 and (ii) the Special Voting
Units issued to NEE Equity as described in Section 5.3.
(e)    Neither the General Partner nor any Limited Partner will be required to
make any additional Capital Contribution to the Partnership pursuant to this
Agreement.


23


Active.21601985.20

--------------------------------------------------------------------------------




Section 5.2    Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon termination of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.
Section 5.3    Issuances and Cancellations of Special Voting Units.
(a)    On the date of the 2014 Agreement the Partnership issued a number of
Special Voting Units to NEE Equity equal to the total number of OpCo Common
Units held of record by NEE Equity at such date.
(b)    In the event that NEE Equity becomes the record holder of an additional
OpCo Common Unit or ceases to be the record holder of any OpCo Common Unit, the
Partnership shall issue Special Voting Units to NEE Equity or cancel Special
Voting Units held by NEE Equity such that the number of Special Voting Units
held by NEE Equity is equal to the number of OpCo Common Units held by NEE
Equity; provided that no Special Voting Units shall be cancelled in connection
with a transfer of Special Voting Units by NEE Equity to an Affiliate in
accordance with Section 4.5(f). The determination of the General Partner as to
the number of OpCo Common Units held of record by NEE Equity and the number of
Special Voting Units held by NEE Equity shall be made by the General Partner in
its sole discretion absent manifest error, which determination shall be
conclusive and binding on all Partners.
Section 5.4    Issuances of Additional Partnership Interests.
(a)    Subject to Section 5.8(b)(iv), the Partnership may issue additional
Partnership Interests (other than General Partner Interests) and Derivative
Partnership Interests for any Partnership purpose at any time and from time to
time to such Persons for such consideration and on such terms and conditions as
the General Partner shall determine, all without the approval of any Partner;
provided, however, that the Partnership shall not issue any additional Common
Units, Series A Preferred Units or Series A Parity Securities unless the
Partnership contributes the cash proceeds or other consideration received from
the issuance of such additional Common Units, Series A Preferred Units or Series
A Parity Securities in exchange for an equivalent number of OpCo Common Units,
OpCo Preferred Units or OpCo Series A Parity Securities, as applicable.
Notwithstanding the foregoing, the Partnership may issue Common Units (a)
pursuant to employee benefit plans or pursuant to the Exchange Agreement or (b)
pursuant to a distribution (including any split or combination) of Common Units
to all of the holders of Common Units pursuant to Section 5.6.
(b)    Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.4(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner, including (i)
the right to share in Partnership profits and losses or items thereof; (ii) the
right to share in Partnership distributions; (iii) the rights upon dissolution
and liquidation of the Partnership; (iv) whether, and the terms and conditions
upon which, the Partnership may or shall be required to redeem the Partnership
Interest; (v) whether such Partnership Interest is issued with the privilege of
conversion or exchange and, if so, the terms and conditions of such conversion
or exchange; (vi) the terms and conditions upon which each Partnership Interest
will be issued, evidenced by Certificates and assigned or transferred; (vii) the
method for determining the Percentage Interest as to such Partnership Interest;
and (viii) the right, if any, of each such Partnership Interest to vote


24


Active.21601985.20

--------------------------------------------------------------------------------




on Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Interest.
(c)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this Section 5.4,
(ii) the conversion of the Combined Interest into Units pursuant to the terms of
this Agreement, (iii) reflecting admission of such additional Limited Partners
in the Register as the Record Holders of such Limited Partner Interests and (iv)
all additional issuances of Partnership Interests. The General Partner shall
determine the relative rights, powers and duties of the holders of the Units or
other Partnership Interests being so issued. The General Partner shall do all
things necessary to comply with the Delaware Act and is authorized and directed
to do all things that it determines to be necessary or appropriate in connection
with any future issuance of Partnership Interests or in connection with the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, including compliance with any statute, rule, regulation or guideline
of any federal, state or other governmental agency or any National Securities
Exchange on which the Units or other Partnership Interests are listed or
admitted to trading.
(d)    No fractional Units shall be issued by the Partnership.
Section 5.5    Limited Preemptive Right.
(a)    Except as provided in this Section 5.5 or as otherwise provided in a
separate agreement by the Partnership, no Person shall have any preemptive,
preferential or other similar right with respect to the issuance of any
Partnership Interest, whether unissued, held in the treasury or hereafter
created.
(b)    The General Partner shall have the right, which it may from time to time
assign in whole or in part to any of its Affiliates, to purchase Partnership
Interests from the Partnership whenever, and on the same terms that, the
Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates, to the extent necessary to maintain the Adjusted
Percentage Interests of the General Partner and its Affiliates equal to that
which existed immediately prior to the issuance of such Partnership Interests.
(c)    After the Series A Initial Issuance Date, for as long as any Series A
Purchase Agreement Purchaser or any of its then-Affiliates continues to own any
Series A Preferred Units, such Series A Purchase Agreement Purchaser (or its
then-Affiliate designees) shall have the right to purchase any Series A
Preferred Units or Series A Parity Securities proposed to be issued by the
Partnership (other than any Series A PIK Units or any Series A Parity Security
PIK units) to any Person other than the Series A Purchase Agreement Purchasers
or their Affiliates in an amount equal to the number of such Series A Preferred
Units or Series A Parity Securities required in order to maintain such Series A
Purchase Agreement Purchaser’s (and its Affiliates that own Series A Preferred
Units) Adjusted Percentage Interest (assuming conversion of any outstanding
convertible securities) equal to that which existed immediately prior to the
issuance of such Series A Preferred Units or Series A Parity Securities, on the
same terms and conditions that apply to all offerees in such transaction. In the
event of a proposed transaction giving rise to any Series A Purchase Agreement
Purchaser’s preemptive rights under the foregoing sentence, the Partnership
shall provide notice to the Series A Purchase Agreement Purchasers by sending
notice to the BlackRock Purchaser (on behalf of itself and as representative of
the other Series A Purchase Agreement Purchasers and any such Affiliates and to
the BlackRock Purchaser Notice Address) no later than 10 Business Days prior to
the expected consummation of such transaction. The BlackRock Purchaser shall
provide notice (on behalf of itself and/or any other Series A Purchase Agreement
Purchasers) of its and any other Series A Purchase Agreement Purchaser’s (and
its Affiliates that own Series A Preferred Units) election to exercise its or
their preemptive rights within 5 Business Days after the Partnership gives the
notice described in the immediately preceding


25


Active.21601985.20

--------------------------------------------------------------------------------




sentence by delivering such notice to the Partnership at both of the following
physical addresses (or such other address or addresses as the Partnership may
designate in writing to the BlackRock Purchaser from time to time):
NextEra Energy Partners, LP
700 Universe Boulevard,
Juno Beach, Florida 33408
Attention: Treasurer
and
NextEra Energy Partners, LP
700 Universe Boulevard,
Juno Beach, Florida 33408
Attention: Daniel Lotano
With a copy to (which shall not constitute notice):
NextEra Energy Partners, LP
700 Universe Boulevard,
Juno Beach, Florida 33408
Attention: Mark Patten
Email: Mark.Patten@nexteraenergy.com


If no notice from the BlackRock Purchaser is received by the Partnership within
the specified time, neither the BlackRock Purchaser nor any other Series A
Purchase Agreement Purchaser (or any of their Affiliates) shall have any further
preemptive rights with respect to such proposed transaction. The Series A
Purchase Agreement Purchasers may not transfer their preemptive rights under
this Section 5.5(c) (on behalf of itself and/or its Affiliates) (other than to
its Affiliates), and each Series A Purchase Agreement Purchaser, and its
Affiliates and Affiliate transferees, shall no longer have preemptive rights
under this Section 5.5(c) after the occurrence of a Series A Purchaser Change of
Control with respect to such Series A Purchase Agreement Purchaser. The
BlackRock Purchaser may not transfer any of the rights or obligations to give or
receive notices hereunder (on behalf of itself and/or any Series A Purchase
Agreement Purchaser or any of its or their Affiliates), without the express
written consent of the Partnership. Following such time as the BlackRock
Purchaser ceases to own Series A Preferred Units, the BlackRock Purchaser may
continue to give or receive notices under this Section 5.5(c) on behalf of any
other Series A Purchase Agreement Purchaser or any of its Affiliates who
continue to have rights under this Section.
Section 5.6    Splits and Combinations.
(a)    Subject to Section 5.6(d), the Partnership may make a Pro Rata
distribution of Partnership Interests to all Record Holders or may effect a
subdivision or combination of Partnership Interests so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event (subject to the effect of Section 5.8(b)(vi)(E)), and any
amounts calculated on a per Unit basis or stated as a number of Units are
proportionately adjusted, provided, however, that the Partnership may not effect
a subdivision or combination of Partnership Interests described in this Section
5.6(a) unless the Operating Partnership also effects an equivalent subdivision
or combination.
(b)    Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or


26


Active.21601985.20

--------------------------------------------------------------------------------




combination shall be effective and shall send notice thereof at least 20 days
prior to such Record Date to each Record Holder as of a date not less than 10
days prior to the date of such notice (or such shorter periods as required by
applicable law). The General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership Interests to
be held by each Record Holder after giving effect to such distribution,
subdivision or combination. The General Partner shall be entitled to rely on any
certificate provided by such firm as conclusive evidence of the accuracy of such
calculation.
(c)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
(d)    The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of Section 5.4(d) and this Section 5.6(d), each fractional Unit
shall be rounded to the nearest whole Unit (with fractional Units equal to or
greater than a 0.5 Unit being rounded to the next higher Unit).
Section 5.7    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Sections 17-303, 17-607 or 17-804 of the Delaware Act.
Section 5.8    Establishment of Series A Preferred Units.
(a)    General. There is hereby created a class of Units designated as “Series A
Convertible Preferred Units”, with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as set forth
in this Section 5.8 and elsewhere in this Agreement.
(b)    Rights of Series A Preferred Units. The Series A Preferred Units shall
have the following rights, preferences and privileges and the Series A Preferred
Unitholders shall be subject to the following duties and obligations:
(i)    Distributions.
(A)    Subject to Section 5.8(b)(i)(B), commencing with the Quarter that
includes the Series A Initial Issuance Date, subject to Section 5.8(b)(i)(D),
the Record Holders of the Series A Preferred Units as of the applicable Record
Date for each Quarter shall be entitled to receive, in respect of each
Outstanding Series A Preferred Unit, cumulative distributions in respect of such
Quarter equal to the sum of (1) the Series A Distribution Amount for such
Quarter and (2) any Series A Unpaid Distributions (collectively, a “Series A
Quarterly Distribution”). With respect to any Quarter (or portion thereof for
which a Series A Quarterly Distribution is due) ending on or before the end of
the Initial Distribution Period for a Series A Preferred Unit, such Series A
Quarterly Distribution shall be paid, as determined by the General Partner, in
Series A PIK Units or in cash, or in a combination of Series A PIK Units and
cash. For any Quarter ending after the end of the Initial Distribution Period
for a Series A Preferred Unit, each Series A Quarterly Distribution on


27


Active.21601985.20

--------------------------------------------------------------------------------




such Series A Preferred Unit shall be paid, as determined by the General
Partner, in cash or in a combination of Series A PIK Units and cash; provided
that, no more than one-ninth (1/9th) of any such Series A Quarterly Distribution
shall consist of Series A PIK Units for any Quarter following the Quarter during
which the Initial Distribution Period ends; and provided, further, that for the
Quarter during which the Initial Distribution Period ends, (i) the portion of
the Series A Distribution Amount calculated through the end of the Initial
Distribution Period shall not be subject to the foregoing one-ninth (1/9th)
limitation, and (ii) the portion of the Series A Distribution Amount calculated
after the end of the Initial Distribution Period shall be subject to the
foregoing one-ninth (1/9th) limitation. If the General Partner elects to pay all
or any portion of a Series A Quarterly Distribution in Series A PIK Units, the
number of Series A PIK Units to be issued in connection with such Series A
Quarterly Distribution shall equal the quotient of (A) the applicable Series A
Distribution Amount (or portion thereof to be paid in Series A PIK Units)
divided by (B) the Series A Issue Price; provided that instead of issuing any
fractional Series A PIK Unit, the Partnership shall round the number of Series A
PIK Units issued to each Series A Preferred Unitholder down to the nearest whole
Series A PIK Unit and pay cash in lieu of any resulting fractional unit (with
the amount of such cash payment being based on the value of such fractional
Series A PIK Unit, which shall be the product of the Series A Issue Price
multiplied by the number of Series A Conversion Units into which such fractional
Series A PIK Units would be convertible at the applicable Series A Conversion
Rate on such Record Date (without regard to whether any Series A Preferred Units
are then convertible)). Each Series A Quarterly Distribution shall be paid
within 45 days following the end of each Quarter (each such payment date, a
“Series A Distribution Payment Date”) and, unless otherwise determined by the
General Partner, shall have the same Record Date as established by the
Partnership for any distribution to be made by the Partnership on other
Partnership Interests in respect of such Quarter. For the avoidance of doubt,
subject to Section 5.8(b)(i)(D), the Series A Preferred Units shall not be
entitled to any distributions made to Common Unitholders pursuant to Section
6.1(b) for any Quarter so long as the Series A Quarterly Distribution has been
declared and paid in full (including any Series A Unpaid Distributions
comprising part thereof) in accordance with this Section 5.8(b)(i) on the Series
A Preferred Units with respect to such Quarter.
(B)    If the Partnership fails to pay in full the Series A Distribution Amount
of any Series A Quarterly Distribution (in cash or Series A PIK Units) when due
for any Quarter during the applicable Initial Distribution Period, then the
Series A Preferred Unitholders entitled to such unpaid Series A Quarterly
Distribution shall be deemed to have nonetheless received such Series A
Quarterly Distribution in Series A PIK Units and, accordingly, shall have all
other rights under this Agreement as if such Series A PIK Units had, in fact,
been issued on the date such distribution was due. If the Partnership fails to
pay in full the Series A Distribution Amount of any Series A Quarterly
Distribution (in cash or Series A PIK Units) in accordance with Section
5.8(b)(i)(A) when due for any Quarter following the applicable Initial
Distribution Period, then (i) the Series A Preferred Unitholders entitled to
such unpaid Series A Quarterly Distribution shall be deemed to have nonetheless
received one-ninth (1/9th) of such Series A Quarterly Distribution in Series A
PIK Units and, accordingly, shall have all other rights under this Agreement as
if such Series A PIK Units had, in fact, been issued on the date such
distribution was due and (ii) from and after the first date of such failure and
continuing until such failure is cured by payment in full in cash of all such
arrearages (which arrearages shall exclude, for the avoidance of doubt, the
Series A PIK Units deemed received under the immediately preceding clause (i)),
(1) the amount of such unpaid cash distributions (on a per Series A Preferred
Unit basis, “Series A Unpaid Distributions”) unless and until paid will accrue
and accumulate from and including the first day of the Quarter immediately
following the Quarter in respect of which such payment is due until paid in full
and (2) the Partnership shall not be permitted to, and shall not, declare or
make, any distributions, redemptions or repurchases


28


Active.21601985.20

--------------------------------------------------------------------------------




in respect of any Series A Junior Securities or Series A Parity Securities
(including, for the avoidance of doubt, with respect to the Quarter for which
the Partnership first failed to pay in full any such cash Series A Distribution
Amount when due); provided, however, that pro rata distributions may be declared
and paid on the Series A Preferred Units and the Series A Parity Securities in
amounts per Series A Preferred Unit and Series A Parity Security that bear to
each other the same ratio that accrued and accumulated distributions per Series
A Preferred Unit and Series A Parity Security bear to each other.
(C)    The aggregate Series A Distribution Amount (excluding any portion paid in
Series A PIK Units) shall be paid out of Available Cash and, for the avoidance
of doubt, shall be paid prior to any distributions to the Common Unitholders
under Section 6.1.
(D)    Notwithstanding anything in this Section 5.8(b)(i) to the contrary, with
respect to any Series A Preferred Unit that is converted into a Common Unit, (i)
with respect to a distribution to be made to Record Holders as of the Record
Date preceding such conversion, the Record Holder as of such Record Date of such
Series A Preferred Unit shall be entitled to receive such distribution in
respect of such Series A Preferred Unit on the corresponding Series A
Distribution Payment Date, but shall not be entitled to receive such
distribution in respect of the Common Units into which such Series A Preferred
Unit was converted on the payment date thereof, and (ii) with respect to a
distribution to be made to Record Holders as of any Record Date following such
conversion, the Record Holder as of such Record Date of the Common Units into
which such Series A Preferred Unit was converted shall be entitled to receive
such distribution in respect of such converted Common Units on the payment date
thereof, but shall not be entitled to receive such distribution in respect of
such Series A Preferred Unit on the corresponding Series A Distribution Payment
Date. For the avoidance of doubt, if a Series A Preferred Unit is converted into
Common Units pursuant to the terms hereof following a Record Date but prior to
the corresponding Series A Distribution Payment Date, then the Record Holder of
such Series A Preferred Unit as of such Record Date shall nonetheless remain
entitled to receive on the Series A Distribution Payment Date a distribution in
respect of such Series A Preferred Unit pursuant to Section 5.8(b)(i)(A) and,
until such distribution is received, Section 5.8(b)(i)(B) shall continue to
apply, but shall not be entitled to receive such distribution in respect of the
Common Units into which such Series A Preferred Unit was converted on the Series
A Distribution Payment Date.
(E)    When any Series A PIK Units are payable to a Series A Preferred
Unitholder pursuant to this Section 5.8, the Partnership shall issue the Series
A PIK Units to such holder in accordance with Section 5.8(b)(i)(A) (the date of
issuance of such Series A PIK Units, the “Series A PIK Payment Date”). On the
Series A PIK Payment Date, the Partnership shall have the option to (i) issue to
such Series A Preferred Unitholder a certificate or certificates for the number
of Series A PIK Units to which such Series A Preferred Unitholder shall be
entitled, or (ii) cause the Transfer Agent to make a notation in book entry form
in the books of the Partnership.
(ii)    Issuance of the Series A Preferred Units. The Series A Preferred Units
(other than the Series A PIK Units) shall be issued by the Partnership pursuant
to the terms and conditions of the Series A Purchase Agreement (as to the Series
A Purchase Agreement Purchasers) and pursuant to such terms and conditions the
Partnership in its sole discretion determines (with respect to any Series A
Purchaser who subsequently purchases any Series A Preferred Units issued in
accordance with Section 5.8(b)(iv)).


29


Active.21601985.20

--------------------------------------------------------------------------------




(iii)    Voting Rights.
(A)    The Outstanding Series A Preferred Units shall have voting rights that
are identical to the voting rights of the Common Units and shall vote with the
Common Units as a single class, so that each Outstanding Series A Preferred Unit
will be entitled to one vote for each Common Unit into which such Series A
Preferred Unit would be convertible at the then applicable Series A Conversion
Rate (regardless of whether the Series A Preferred Units are then convertible)
on each matter with respect to which each Record Holder of a Common Unit is
entitled to vote. Each reference in this Agreement to a vote of Record Holders
of Common Units shall be deemed to be a reference to the Record Holders of
Common Units and Series A Preferred Units, voting together as a single class
during any period in which any Series A Preferred Units are Outstanding.
(B)    Notwithstanding anything to the contrary in this Section 5.8(b)(iii), in
no event shall the consent of the Series A Preferred Unitholders, as a separate
class, be required in connection with any Series A Change of Control; provided,
however, that the foregoing shall not limit the voting rights of any Series A
Preferred Unitholder in connection with any vote of Record Holders of Common
Units and Series A Preferred Units together as a single class that may be
required.
(C)    Notwithstanding any rights a Series A Preferred Unitholder may have under
this Agreement or applicable law, until the Series A Preferred Units are
converted to Series A Conversion Units in accordance with the terms hereof, each
Series A Preferred Unitholder hereby fully waives any right to nominate or
participate in the nomination of any Person for election as a director of the
Partnership or as a member of any other governing body of the Partnership. For
the avoidance of doubt, the foregoing waiver shall not apply to any Series A
Preferred Units that have been converted to Series A Conversion Units.
(D)    Notwithstanding any other provision of this Agreement, the Partnership
shall not declare or pay distributions in any given Quarter that exceed an
amount equal to the then available Capital Distribution Basket from (i)
borrowings, refinancing or refundings of indebtedness and sales of debt
securities by the Partnership, (ii) sales of equity interests by the Partnership
and (iii) sales or dispositions of any assets of the Partnership (any of the
foregoing, “Capital Proceeds”).
(iv)    No Series A Senior Securities; Series A Parity Securities. Other than
issuances contemplated by the Series A Purchase Agreement, the Partnership shall
not, without the consent of the holders of the Series A Required Voting
Percentage, issue any (A) Series A Senior Securities (or amend the provisions of
any class of Partnership Interests to make such class of Partnership Interests a
class of Series A Senior Securities) or (B) Series A Parity Securities (or amend
the provisions of any class of Partnership Interests to make such class of
Partnership Interests a class of Series A Parity Securities) or Series A
Preferred Units; provided that, without the consent or vote of any Series A
Preferred Unitholder (but without prejudice to their rights under Section
5.8(b)(iii)(A)), the Partnership may issue after the Series A Initial Issuance
Date (1) Series A Preferred Units pursuant to the Series A Purchase Agreement,
(2) up to the greater of (a) an aggregate issue price of $1 billion of Series A
Parity Securities, and (b) a number of Series A Parity Securities such that, as
of the date of the issuance of the Series A Parity Securities, the aggregate
number of Series A Parity Securities, together with the Series A Preferred Units
contemplated by the Series A Purchase Agreement, in each case on an as-converted
basis (or, if the Series A Parity Securities are not convertible, assuming that
such Series A Parity Securities are convertible into a number of Common Units
equal to the quotient of (i) the aggregate purchase price for such Series A
Parity Securities, divided by (ii)


30


Active.21601985.20

--------------------------------------------------------------------------------




the Average VWAP for the 30 Trading Day period ending immediately prior to such
issuance (such Common Units, the “Series A Parity Equivalent Units”)), equals no
more than 15% of all Outstanding Common Units and Special Voting Units
(including as Outstanding for such purposes, (i) any Common Units issuable in
respect of the Series A Preferred Units at the then-applicable Series A
Conversion Rate (regardless of whether the Series A Preferred Units are then
convertible), (ii) any Common Units issuable in respect of Series A Parity
Securities (including any warrants issued in connection with Series A Parity
Securities) at the initial or then-applicable conversion rate, as applicable,
(iii) any Common Units issuable in respect of any outstanding warrants or
options issued by the Partnership, (iv) any Series A Parity Equivalent Units and
(v) any Common Units that would otherwise be excluded by operation of the
definition of the term “Outstanding”), and (3) if the Series A Purchase
Agreement Purchasers and their then- Affiliates hold a number of Series A
Preferred Units purchased under the Series A Purchase Agreement (excluding for
this purpose, for the avoidance of doubt, any Series A PIK Units) having an
aggregate Series A Issue Price of less than or equal to thirty-three and
one-third percent (33-1/3%) of the aggregate Series A Issue Price of all Series
A Preferred Units purchased pursuant to the Series A Purchase Agreement
(excluding for this purpose, for the avoidance of doubt, any Series A PIK
Units), then such number of Series A Parity Securities as determined by the
General Partner at any time on and after the first time that the Series A
Purchase Agreement Purchasers’ and their Affiliates’ holdings are below such
threshold; provided that following a Series A Purchaser Change of Control with
respect to a Series A Purchase Agreement Purchaser, any Series A Preferred Units
held by such Series A Purchase Agreement Purchaser and its Affiliates shall not
be considered held by a Series A Purchaser Agreement Purchaser and its
then-Affiliates for purposes of the determination under the foregoing clause
(3). Subject to Section 5.8(b)(vi)(E), the Partnership may, without any consent
or vote of the holders of Outstanding Series A Preferred Units (but without
prejudice to their rights under Section 5.8(b)(iii)(A)), issue the Series A PIK
Units contemplated by this Agreement or create (by reclassification or
otherwise) and issue Series A Junior Securities in an unlimited amount.
(v)    Legends. Each certificate or book entry evidencing a Series A Preferred
Unit shall bear a conspicuous legend in substantially the form set forth in
Exhibit C of this Agreement.
(vi)    Conversion.
(A)    At the Option of the Series A Preferred Unitholders. Beginning with the
earlier of (1) the second anniversary of (x) the date of the Series A Purchase
Agreement, with respect to the Series A Preferred Units purchased by the Series
A Purchase Agreement Purchasers under the Series A Purchase Agreement, or (y)
the date of issuance of a Series A Preferred Unit, with respect to any Series A
Purchaser who subsequently purchases any Series A Preferred Units issued in
accordance with Section 5.8(b)(iv), and (2) immediately prior to the liquidation
of the Partnership under Section 12.4, the Series A Preferred Units owned by
such Series A Preferred Unitholder on such date shall be convertible, in whole
or in part, at any time and from time to time thereafter upon the request of
such Series A Preferred Unitholder, but not more than once per Quarter, in
accordance with this Section. If Series A Preferred Units purchased by the
Series A Purchase Agreement Purchasers become convertible under clause (x) of
the preceding sentence, each such Series A Purchase Agreement Purchaser and its
Affiliates shall be entitled to (and limited to) a single conversion right per
Quarter (in the aggregate and inclusive of any conversion by any such Series A
Purchase Agreement Purchaser’s Affiliates, with each Series A Purchase Agreement
Purchaser and its Affiliates being entitled to a single separate conversion
right per Quarter), which may be exercised only by the delivery by the BlackRock
Purchaser (on behalf of itself and any other Series A Purchase Agreement
Purchasers, and any of its or their Affiliates) of a proper Series A Conversion
Notice. If Series A Preferred Units owned by a non-Affiliate transferee of a
Series A Purchase Agreement Purchaser (or an Affiliate thereof) become
convertible under clause (x) of the first


31


Active.21601985.20

--------------------------------------------------------------------------------




sentence of this paragraph, or if Series A Preferred Units owned by a purchaser
of Series A Preferred Units issued under Section 5.8(b)(iv) become convertible
under clause (y) of the first sentence of this paragraph, each such other Series
A Preferred Unitholder and its Affiliates shall be entitled to (and limited to)
a single conversion right per Quarter (in the aggregate and inclusive of any
conversion by such Series A Preferred Unitholder’s Affiliates). If Series A
Preferred Units become convertible under this Section 5.8(b)(vi)(A), such Series
A Preferred Units shall be convertible into a number of Common Units determined
by multiplying the number of Series A Preferred Units to be converted by (y) in
the case of clause (1) of the first sentence of this paragraph, the Series A
Conversion Rate at such time and (z) in the case of clause (2) of the first
sentence of this paragraph, the Series A COC Conversion Rate; provided, however,
that the Partnership shall not be obligated to honor any such conversion request
if such conversion request does not involve an underlying value of Common Units
of at least $50 million (taking into account and including any concurrent
conversion requests or other Quarterly conversion requests that are required to
be aggregated as provided above) based on the Closing Price of Common Units on
the Trading Day immediately preceding the date on which a Series A Conversion
Notice is received under Section 5.8(b)(vi)(C)(1) (a “Series A Conversion Notice
Date”) (or a lesser amount to the extent such exercise covers all of such Series
A Preferred Unitholder’s and its Affiliates’ Series A Preferred Units or has
been approved by the Partnership). Immediately upon the issuance of Common Units
as a result of any conversion of Series A Preferred Units, subject to Section
5.8(b)(i)(D), all rights of the Series A Converting Unitholder with respect to
such Series A Preferred Units shall cease, including any further accrual of
distributions, and such Series A Converting Unitholder thereafter shall be
treated for all purposes as the owner of Common Units. Fractional Common Units
shall not be issued to any Person pursuant to this Section 5.8(b)(vi)(A) (each
fractional Common Unit shall be rounded down with the remainder being paid an
amount in cash based on the Closing Price of Common Units on the Trading Day
immediately preceding the Series A Conversion Notice Date).
(B)    At the Option of the Partnership. Following the first anniversary of the
date of issuance of a Series A Preferred Unit, the Partnership shall have the
option at any time, but not more than once per Quarter, to convert all or a
portion of the Series A Preferred Units that were issued on such date and that
are then Outstanding into a number of Common Units determined by multiplying the
number of Series A Preferred Units to be converted by the Series A Conversion
Rate at such time; provided, however, that the Partnership shall not be
permitted to convert a number of Series A Preferred Units representing in
aggregate more than (x) one-third (1/3) of the total Series A Preferred Units
issued pursuant to the Series A Purchase Agreement prior to the second
anniversary of the final date Series A Preferred Units are purchased under the
Series A Purchase Agreement (excluding for this purpose, for the avoidance of
doubt, any Series A PIK Units) or (y) two-thirds (2/3) of the total Series A
Preferred Units issued pursuant to the Series A Purchase Agreement prior to the
third anniversary of the final date Series A Preferred Units are purchased under
the Series A Purchase Agreement (excluding for this purpose, for the avoidance
of doubt, any Series A PIK Units). Fractional Common Units shall not be issued
to any Person pursuant to this Section 5.8(b)(vi)(B) (each fractional Common
Unit shall be rounded down with the remainder being paid an amount in cash based
on the Closing Price of Common Units on the Trading Day immediately preceding
the date on which a Series A Forced Conversion Notice under Section
5.8(b)(vi)(C)(2) is sent (a “Series A Forced Conversion Notice Date”)).
Notwithstanding the foregoing, in order for the Partnership to exercise such
option:
(1)    The Closing Price of the Common Units must be greater than, (x) with
respect to a Series A Forced Conversion Notice Date occurring prior to the
second anniversary of the final date Series A Preferred Units are purchased
under the Series A Purchase


32


Active.21601985.20

--------------------------------------------------------------------------------




Agreement (excluding for this purpose, for the avoidance of doubt, any Series A
PIK Units), one hundred twenty percent (120%) of the Series A Issue Price, (y)
with respect to a Series A Forced Conversion Notice Date occurring on or after
the second anniversary of the final date Series A Preferred Units are purchased
under the Series A Purchase Agreement (excluding for this purpose, for the
avoidance of doubt, any Series A PIK Units) but prior to the third anniversary
thereof, one hundred thirty percent (130%) of the Series A Issue Price, or (z)
with respect to a Series A Forced Conversion Notice Date occurring on or after
the third anniversary of the final date Series A Preferred Units are purchased
under the Series A Purchase Agreement (excluding for this purpose, for the
avoidance of doubt, any Series A PIK Units), one hundred forty percent (140%),
of the Series A Issue Price, for at least 20 Trading Days out of the 30 Trading
Day period immediately preceding the Series A Forced Conversion Notice Date;
(2)    The average daily trading volume of the Common Units on the National
Securities Exchange on which the Common Units are then listed or admitted to
trading must be equal to or exceed 165,000 (as such amount may be adjusted to
reflect any Unit split, combination or similar event) for at least 20 Trading
Days out of the 30 Trading Day period immediately preceding the Series A Forced
Conversion Notice Date; and
(3)    The Common Units are listed or admitted to trading on a National
Securities Exchange;
provided, that each such conversion by the Partnership shall be for an aggregate
amount of Series A Preferred Units involving an underlying value of Common Units
of at least $50 million based on the Closing Price of Common Units on the
Trading Day immediately preceding the Series A Forced Conversion Notice Date (or
a lesser amount if such amount includes all then Outstanding Series A Preferred
Units) and shall be allocated among the Series A Preferred Unitholders on a Pro
Rata basis or on such other basis as may be agreed upon by all Series A
Preferred Unitholders.
(C)    Conversion Notice.
(1)    To convert Series A Preferred Units into Common Units pursuant to Section
5.8(b)(vi)(A), a Series A Converting Unitholder shall give written notice (a
“Series A Conversion Notice”) to the Partnership stating that such Series A
Preferred Unitholder elects to so convert Series A Preferred Units pursuant to
Section 5.8(b)(vi)(A), the number of Series A Preferred Units to be converted.
The Series A Conversion Units shall be issued in the name of the Record Holder
of such Series A Preferred Units. A Series A Converting Unitholder who is a
Series A Purchase Agreement Purchaser (or an Affiliate thereof) may only provide
a Series A Conversion Notice through the BlackRock Purchaser as and to the
extent provided in Section 5.8(b)(vi)(A), and the BlackRock Purchaser may not
transfer any of the rights or obligations to give or receive notices under this
Section (on behalf of itself and/or any Series A Purchase Agreement Purchaser or
any of its or their Affiliates) without the express written consent of the
Partnership. Following such time as the BlackRock Purchaser ceases to own Series
A Preferred Units, the BlackRock Purchaser may continue to give or receive
notices pursuant to the foregoing on behalf of any other Series A Purchase
Agreement Purchaser or any of its Affiliates who are required to provide notice
through the BlackRock Purchaser under this Section. A Series A Conversion Notice
shall be considered given under this Section when such notice is actually
received by the Partnership at both of the following physical addresses (or such
other address or addresses as the Partnership may designate in writing to the
BlackRock Purchaser from time to time):


33


Active.21601985.20

--------------------------------------------------------------------------------




NextEra Energy Partners, LP
700 Universe Boulevard,
Juno Beach, Florida 33408
Attention: Treasurer
and
NextEra Energy Partners, LP
700 Universe Boulevard,
Juno Beach, Florida 33408
Attention: Daniel Lotano
With a copy to (which shall not constitute notice):
NextEra Energy Partners, LP
700 Universe Boulevard,
Juno Beach, Florida 33408
Attention: Mark Patten    
Email: Mark.Patten@nexteraenergy.com


(2)    To convert Series A Preferred Units into Common Units pursuant to Section
5.8(b)(vi)(B), the Partnership shall give written notice (a “Series A Forced
Conversion Notice”) to each Record Holder of Series A Preferred Units stating
that the Partnership elects to force conversion of Series A Preferred Units
pursuant to Section 5.8(b)(vi)(B) and the number of Series A Preferred Units to
be so converted; provided, that the Partnership may satisfy the foregoing with
respect to any or all Series A Purchase Agreement Purchasers and any or all of
their Affiliates by sending such Series A Forced Conversion Notice solely to the
BlackRock Purchaser (on behalf of itself and as representative of the other
Series A Purchase Agreement Purchasers and its and their Affiliates) to the
BlackRock Purchaser Notice Address. The Series A Conversion Units shall be
issued in the name of the Record Holder of such Series A Preferred Units.
(D)    Timing. If a Series A Conversion Notice is delivered by a Series A
Preferred Unitholder to the Partnership or a Series A Forced Conversion Notice
is delivered by the Partnership to a Series A Preferred Unitholder, each in
accordance with Section 5.8(b)(vi)(C), the Partnership shall issue the
applicable Series A Conversion Units no later than three Business Days after the
Series A Conversion Notice Date or the Series A Forced Conversion Notice Date,
as the case may be, occurs (any date of issuance of such Common Units, and any
date of issuance of Common Units upon conversion of Series A Preferred Units
pursuant to this Section 5.8(b)(vi) or Section 5.8(b)(vii), a “Series A
Conversion Date”). On the Series A Conversion Date, the Partnership shall
instruct, and shall use its commercially reasonable efforts to cause, its
Transfer Agent to electronically transmit the Series A Conversion Units to such
Series A Preferred Unitholder. The Series A Preferred Unitholders and the
Partnership agree to use commercially reasonable efforts to coordinate with the
Transfer Agent to accomplish this objective. Subject to Section 5.8(b)(i)(D),
upon issuance of Series A Conversion Units to the Series A Converting
Unitholder, all rights under the converted Series A Preferred Units shall cease,
and such Series A Converting Unitholder shall be treated for all purposes as the
Record Holder of such Series A Conversion Units.
(E)    Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after the Series A Initial Issuance Date, the Partnership (i)
makes a distribution


34


Active.21601985.20

--------------------------------------------------------------------------------




on its Common Units payable in Common Units or other Partnership Interests, (ii)
subdivides or splits its outstanding Common Units into a greater number of
Common Units, (iii) combines or reclassifies its Common Units into a lesser
number of Common Units, (iv) issues by reclassification of its Common Units any
Partnership Interests (including any reclassification in connection with a
merger, consolidation or business combination in which the Partnership is the
surviving Person), (v) effects a Pro Rata repurchase of Common Units, in each
case other than in connection with a Series A Change of Control (which shall be
governed by Section 5.8(b)(vii)), (vi) issues to holders of Common Units, in
their capacity as holders of Common Units, rights, options or warrants entitling
them to subscribe for or purchase Common Units at less than the market value
thereof, (vii) distributes to holders of Common Units evidences of indebtedness,
Partnership Interests (other than Common Units) or other assets (including
securities, but excluding any distribution referred to in clause (i), any rights
or warrants referred to in clause (ii), any consideration payable in connection
with a tender or exchange offer made by the Partnership or any of its
subsidiaries and any distribution of Units or any class or series, or similar
Partnership Interest, of or relating to a subsidiary or other business unit in
the case of certain spin-off transactions described below), or (viii)
consummates a spin-off, where the Partnership makes a distribution to all
holders of Common Units consisting of Units of any class or series, or similar
equity interests of, or relating to, a subsidiary or other business unit, then
the Series A Conversion Rate and, solely for purposes Section 5.8(b)(vi)(B)(1),
the Series A Issue Price, in each case, in effect at the time of the Record Date
for such distribution or the effective date of any such other transaction shall
be proportionately adjusted: (1) in respect of clauses (i) through (iv) above,
so that the conversion of the Series A Preferred Units after such time shall
entitle each Series A Preferred Unitholder to receive the aggregate number of
Common Units (or any Partnership Interests into which such Common Units would
have been combined, consolidated, merged or reclassified, as applicable) that
such Series A Preferred Unitholder would have been entitled to receive if the
Series A Preferred Units had been converted into Common Units immediately prior
to such Record Date or effective date, as the case may be, (2) in respect of
clauses (v) through (viii) above, in the reasonable discretion of the General
Partner to appropriately ensure that the Series A Preferred Units are
convertible into an economically equivalent number of Common Units after taking
into account the event described in clauses (v) through (viii) above, and (3) in
addition to the foregoing, in the case of a merger, consolidation or business
combination in which the Partnership is the surviving Person, the Partnership
shall provide effective provisions to ensure that the provisions in this Section
5.8 relating to the Series A Preferred Units shall not be abridged or amended
and that the Series A Preferred Units shall thereafter retain the same powers,
economic rights, preferences and relative participating, optional and other
special rights, and the qualifications, limitations and restrictions thereon,
that the Series A Preferred Units had immediately prior to such transaction or
event, and, solely for purposes of Section 5.8(b)(vi)(B)(1), the Series A Issue
Price, and any other terms of the Series A Preferred Units that the General
Partner in its reasonable discretion determines require adjustment to achieve
the economic equivalence described below, shall be proportionately adjusted to
take into account any such subdivision, split, combination or reclassification.
An adjustment made pursuant to this Section 5.8(b)(vi)(E) shall become effective
immediately after the Record Date in the case of a distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination, reclassification (including any reclassification in connection with
a merger, consolidation or business combination in which the Partnership is the
surviving Person) or split. Such adjustment shall be made successively whenever
any event described above shall occur.
(F)    No Adjustments for Certain Items. Notwithstanding any of the other
provisions of this Section 5.8(b)(vi), no adjustment shall be made to the Series
A Conversion Rate or the Series A Issue Price pursuant to Section 5.8(b)(vi)(E)
as a result of any of the following:


35


Active.21601985.20

--------------------------------------------------------------------------------




(1)    Any issuance of Partnership Interests in exchange for cash;
(2)    Any grant of Common Units or options, warrants or rights to purchase or
receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the benefit of the Partnership or its Subsidiaries, under compensation
plans and agreements approved by the General Partner (including any long-term
incentive plan);
(3)    Any issuance of Common Units as all or part of the consideration to
effect (i) the closing of any acquisition by the Partnership of assets or equity
interests of a third party in an arm’s-length transaction, (ii) closing of any
acquisition by the Partnership of assets or equity interests of NEE or any of
its Affiliates or (iii) the consummation of a merger, consolidation or other
business combination of the Partnership with another entity in which the
Partnership survives and the Common Units remain Outstanding to the extent any
such transaction set forth in clause (i), (ii) or (iii) above is validly
approved by the General Partner; or
(4)    The issuance of Common Units upon conversion of the Series A Preferred
Units or Series A Parity Securities.
Notwithstanding anything in this Agreement to the contrary, whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Rate in respect of
such issuance or event.
Notwithstanding anything to the contrary in Section 5.8(b)(vi)(E), unless
otherwise determined by the General Partner, no adjustment to the Series A
Conversion Rate or the Series A Issue Price shall be made with respect to any
distribution or other transaction described in Section 5.8(b)(vi)(E) if the
Series A Preferred Unitholders are entitled to participate in such distribution
or transaction as if they held a number of Common Units issuable upon conversion
of the Series A Preferred Units immediately prior to such event at the then
applicable Series A Conversion Rate, without having to convert their Series A
Preferred Units.
(vii)    Series A Change of Control. 
(A)    Subject to Section 5.8(b)(vi)(B), in the event of a Series A Cash COC
Event, the Outstanding Series A Preferred Units shall be automatically
converted, without requirement of any action of the Series A Preferred
Unitholders, into Common Units immediately prior to the closing of the
applicable Series A Change of Control at the Series A COC Conversion Rate.
(B)    Subject to Section 5.8(b)(vi)(B), at least 10 Business Days prior to
consummating a Series A Change of Control (other than a Series A Cash COC
Event), the Partnership shall provide written notice thereof to the Series A
Preferred Unitholders, which notice requirement the Partnership may satisfy with
respect to any or all Series A Purchase Agreement Purchasers (and any Affiliates
thereof) by sending such notice solely to the BlackRock Purchaser (on behalf of
itself and as representative of the other Series A Purchase Agreement Purchasers
and any of its and their Affiliates) to the BlackRock Purchaser Notice Address.
Subject to Section 5.8(b)(vi)(B), if a Series A Change of Control (other than a
Series A Cash COC Event) occurs, then each Series A Preferred Unitholder, with
respect to all but not less than all of its Series A Preferred Units, by notice
given to the Partnership within 5 Business Days after the date the Partnership
provides written notice of


36


Active.21601985.20

--------------------------------------------------------------------------------




the execution of definitive agreements that provide for such Series A Change of
Control, shall be entitled to elect one of the following (with the understanding
that any Series A Preferred Unitholder who fails to timely provide notice of its
election to the Partnership shall be deemed to have elected the option set forth
in sub-clause (1) below). Notice of an election under this Section shall be
considered given to the Partnership when such notice is actually received by the
Partnership at both of the following physical addresses (or such other address
or addresses as the Partnership may designate in writing to the BlackRock
Purchaser from time to time):
NextEra Energy Partners, LP
700 Universe Boulevard,
Juno Beach, Florida 33408
Attention: Treasurer
and
NextEra Energy Partners, LP
700 Universe Boulevard,
Juno Beach, Florida 33408
Attention: Daniel Lotano
With a copy to (which shall not constitute notice):
NextEra Energy Partners, LP
700 Universe Boulevard,
Juno Beach, Florida 33408
Attention: Mark Patten    
Email: Mark.Patten@nexteraenergy.com


Notwithstanding anything else to the contrary herein, the BlackRock Purchaser
shall notify the Partnership of the election made by the Series A Purchase
Agreement Purchasers (on behalf of itself and as representative of the other
Series A Purchase Agreement Purchasers and its and their Affiliates), all Series
A Purchase Agreement Purchasers (and any of their Affiliates) may provide notice
of an election under this Section only through such a notice by the BlackRock
Purchaser on their behalf and shall be deemed to have made such election as
indicated to the Partnership by the BlackRock Purchaser, and the BlackRock
Purchaser may not transfer any of the rights or obligations to give or receive
notices hereunder (on behalf of itself and/or any Series A Purchase Agreement
Purchaser or any of its or their Affiliates) without the express written consent
of the Partnership. Following such time as the BlackRock Purchaser ceases to own
Series A Preferred Units, the BlackRock Purchaser may continue to give or
receive notices pursuant to the foregoing on behalf of any other Series A
Purchase Agreement Purchaser or any of its Affiliates who are required to
provide notice through the BlackRock Purchaser under this Section.
(1)    Convert all, but not less than all, of such Series A Preferred
Unitholder’s Outstanding Series A Preferred Units into Common Units, at the
then-applicable Series A Conversion Rate;
(2)    If the Partnership will not be the surviving entity of such Series A
Change of Control or the Partnership will be the surviving entity but its Common
Units will cease to be listed or admitted to trading on a National Securities
Exchange, require the Partnership to use its commercially reasonable efforts to
deliver or to cause to be delivered to the Series A


37


Active.21601985.20

--------------------------------------------------------------------------------




Preferred Unitholders, in exchange for their Series A Preferred Units upon such
Series A Change of Control, a security in the surviving entity or the parent of
the surviving entity that has substantially similar rights, preferences and
privileges as the Series A Preferred Units, including, for the avoidance of
doubt, the right to distributions equal in amount and timing to those provided
in Section 5.8(b)(i) and a conversion rate proportionately adjusted such that
the conversion of such security in the surviving entity or parent of the
surviving entity immediately following the Series A Change of Control would
entitle the Record Holder to the number of common securities of such entity
(together with a number of common securities of equivalent value to any other
assets received by holders of Common Units in such Series A Change of Control)
which, if a Series A Preferred Unit had been converted into Common Units
immediately prior to such Series A Change of Control, such Record Holder would
have been entitled to receive immediately following such Series A Change of
Control (such security in the surviving entity, a “Series A Substantially
Equivalent Unit”); provided, however, that, if the Partnership is unable to
deliver or cause to be delivered Series A Substantially Equivalent Units to any
Series A Preferred Unitholder in connection with such Series A Change of
Control, each Series A Preferred Unitholder shall be entitled to (I) require
conversion or redemption of such Series A Preferred Units in the manner
contemplated by subclause (1) or (4) of this Section 5.8(b)(vii)(B) (at such
holder’s election) or (II) convert the Series A Preferred Units held by such
Series A Preferred Unitholder immediately prior to such Series A Change of
Control into a number of Common Units at a conversion ratio equal to the
quotient of: (a) the product of (i) 160% multiplied by (ii) the Series A Issue
Price less the Series A Preferred Unitholder’s Pro Rata portion of the sum of
(A) all cash distributions paid on all Series A Preferred Units on or prior to
the date of the Series A Change of Control and (B) an amount in cash equal to
the aggregate of the Series A Quarterly Distributions paid in Series A PIK Units
(based on the value of such Series A PIK Units on the applicable Series A PIK
Payment Date) on or before the date of the Series A Change of Control, divided
by (b) an amount equal to 95% of the Average VWAP for the 30 Trading Day period
prior to the closing of the Series A Change of Control; provided, however, that
such ratio shall in no event exceed a value per Series A Preferred Unit equal to
(aa) 120% of the Series A Issue Price in the case of a Series A Change of
Control occurring prior to the first anniversary of the Series A Initial
Issuance Date, (bb) 130% of the Series A Issue Price in the case of a Series A
Change of Control occurring on or after the first anniversary of the Series A
Initial Issuance Date, but prior to the second anniversary of the Series A
Initial Issuance Date, and (cc) 140% of the Series A Issue Price in the case of
a Series A Change of Control occurring on or after the second anniversary of the
Series A Initial Issuance Date, but prior to the third anniversary of the Series
A Initial Issuance Date.
(3)    If the Partnership is the surviving entity of such Series A Change of
Control, continue to hold Series A Preferred Units; or
(4)    Require the Partnership to redeem the Series A Preferred Units at a price
per Series A Preferred Unit equal to the sum of (A) the product of 101% and the
sum of (x) the Series A Issue Price plus (y) Series A Unpaid Distributions on
the applicable Series A Preferred Unit, plus (B) Series A Partial Period
Distributions on the applicable Series A Preferred Unit. Any redemption pursuant
to this sub-clause (4) shall, as determined by the General Partner, be paid in
cash, Common Units listed or admitted to trading on a National Securities
Exchange or any combination thereof. If all or any portion of such redemption is
to be paid in Common Units, the Common Units to be issued shall be valued at 95%
of the Average VWAP for the 30 Trading Day period ending on the fifth Trading
Day immediately prior to the Series A Change of Control. No later than three
Trading Days prior to the consummation of the related Series A Change of
Control, the Partnership shall deliver a written notice to the Record Holders of
the Series A Preferred Units stating the date on which the Series A Preferred
Units will be redeemed and the Partnership’s


38


Active.21601985.20

--------------------------------------------------------------------------------




computation of the amount of cash or Common Units to be received by the Record
Holder upon redemption of such Series A Preferred Units. If the Partnership
shall be the surviving entity of the related Series A Change of Control, then no
later than 10 Business Days following the consummation of such Series A Change
of Control, the Partnership shall remit the applicable cash or Common Unit
listed or admitted to trading on a National Securities Exchange consideration to
the Record Holders of then Outstanding Series A Preferred Units. If the
Partnership shall not be the surviving entity of the related Series A Change of
Control, then the Partnership shall remit the applicable cash immediately prior
to the consummation of the Series A Change of Control. The Record Holders shall
deliver to the Partnership any Certificates representing the Series A Preferred
Units as soon as practicable following the redemption. Record Holders of the
Series A Preferred Units shall retain all of the rights and privileges thereof
unless and until the consideration due to them as a result of such redemption
shall be paid in full in cash or Common Units, as applicable. After any such
redemption, any such redeemed Series A Preferred Unit shall no longer constitute
an issued and Outstanding Limited Partner Interest.
(viii)    Series A Preferred Unit Transfer Restrictions.
(A)    Notwithstanding any other provision of this Section 5.8(b)(viii) (other
than the restriction on transfers to a Person that is not a U.S. resident
individual or an entity that is not treated as a U.S. corporation or partnership
set forth in Section 5.8(b)(viii)(B)), subject to Section 4.7, each Series A
Preferred Unitholder shall be permitted to transfer any Series A Preferred Units
owned by such Series A Preferred Unitholder to any of its Affiliates or to any
other Series A Preferred Unitholder.
(B)    Without the prior written consent of the Partnership, except as
specifically provided in the Series A Purchase Agreement or this Agreement, each
Series A Purchase Agreement Purchaser (and its Affiliates to which Series A
Preferred Units are transferred pursuant to Section 5.8(b)(viii)(A)) shall not,
(a) during the period commencing on the date of the Series A Purchase Agreement
and ending on the first anniversary of the latest date on which any Series A
Preferred Units are purchased thereunder (for the avoidance of doubt, for
purposes of the foregoing, excluding any Series A PIK Units), offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any of its Series A
Preferred Units or any rights with respect to such Units, (b) during the period
commencing on the date of the Series A Purchase Agreement and ending on the
second anniversary of the latest date on which any Series A Preferred Units are
purchased thereunder (for the avoidance of doubt, for purposes of the foregoing,
excluding any Series A PIK Units), directly or indirectly engage in any short
sales or other derivative or hedging transactions with respect to the Series A
Preferred Units or Common Units that are designed to, or that might reasonably
be expected to, result in the transfer to another, in whole or in part, of any
of the economic consequences of ownership of any Series A Preferred Units or any
rights with respect to such Units, (c) transfer any Series A Preferred Units to
any non-U.S. resident individual, non-U.S. corporation or partnership, or any
other non-U.S. entity, including any foreign governmental entity, including by
means of any swap or other transaction or arrangement that transfers or that is
designed to, or that might reasonably be expected to, result in the transfer to
another, in whole or in part, of any of the economic consequences of ownership
of any Series A Preferred Units or any rights with respect to such Units,
regardless of whether any transaction described above is to be settled by
delivery of Series A Preferred Units, Common Units or other securities, in cash
or otherwise, (provided, however, that the foregoing shall not apply if, prior
to any such transfer or arrangement, such individual, corporation, partnership
or other entity establishes


39


Active.21601985.20

--------------------------------------------------------------------------------




to the satisfaction of the Partnership, its entitlement to a complete exemption
from tax withholding, including under Code Sections 1441, 1442, 1445 and 1471
through 1474, and the Treasury Regulations thereunder), or (d) effect any
transfer of Series A Preferred Units or Series A Conversion Units or any rights
with respect to such Units in a manner that violates the terms of this
Agreement; provided, however, that such Series A Preferred Unitholder may make a
bona fide pledge of all or any portion of its Series A Preferred Units in
connection with a Permitted Loan, and any foreclosure by any pledgee under such
Permitted Loan on any such pledged Series A Preferred Units or related Series A
Conversion Units (or any sale thereof) shall not be considered a violation or
breach of this Section 5.8(b)(viii)(B), and the transfer of the Series A
Preferred Units by a pledgee who has foreclosed on such a Permitted Loan shall
not be considered a violation or breach of this Section 5.8(b)(viii)(B).
Notwithstanding the foregoing, any transferee receiving any Series A Preferred
Units pursuant to any part of this Section 5.8(b)(viii) shall agree to the
restrictions set forth in this Section 5.8(b)(viii)(B) and Section
5.8(b)(iii)(C) and, to the extent still applicable take all actions necessary to
become a party to any confidentiality agreement between the transferor of such
Series A Preferred Units and the Partnership. For the avoidance of doubt, in no
way does this Section 5.8(b)(viii)(B) prohibit changes in the composition of any
Series A Preferred Unitholder or its partners or members so long as such changes
in composition only relate to changes in direct or indirect ownership of such
Series A Preferred Unitholder among such Series A Preferred Unitholder or its
partners or members so long as such changes in composition only relate to
changes in direct or indirect ownership of the Series A Preferred Unitholder
among such Series A Unitholder, its Affiliates and the limited partners of the
private equity fund vehicles that indirectly own such Series A Preferred
Unitholder.
(C)    Subject to Section 4.7, following the first anniversary of the latest
date on which any Series A Preferred Units are purchased under the Series A
Purchase Agreement (for the avoidance of doubt, for purposes of the foregoing,
excluding any Series A PIK Units), the Series A Preferred Unitholders may freely
transfer Series A Preferred Units involving an underlying value of Common Units
of at least $50 million (taking into account any concurrent transfers by
Affiliates of such Series A Preferred Unitholder) based on the Closing Price of
Common Units on the Trading Day immediately preceding the date of such transfer
(or such lesser amount if it (i) constitutes the remaining holdings of Series A
Preferred Units of such Series A Preferred Unitholder or (ii) has been approved
by the General Partner), subject to compliance with applicable securities laws
and this Agreement; provided, however, that this Section 5.8(b)(viii)(C) shall
not eliminate, modify or reduce the obligations set forth in subclauses (b), (c)
or (d) of Section 5.8(b)(viii)(B).
(ix)    Notices. For the avoidance of doubt, the Partnership shall distribute to
the Record Holders of Series A Preferred Units copies of all notices, materials,
annual and quarterly reports, proxy statements, information statements and any
other documents distributed generally to the Record Holders of Common Units of
the Partnership, at such times and by such method as such documents are
distributed to such Record Holders of such Common Units.
(x)    OpCo Preferred Unit Terms. Without the consent of the holders of the
Series A Required Voting Percentage, the Partnership shall not (i) amend the
terms of the OpCo Preferred Units in a manner that is adverse to and
inconsistent with the terms of the Series A Preferred Units, (ii) amend
Section 5.11(b)(iii)(B) of the OpCo Partnership Agreement, (iii) transfer any
OpCo Preferred Units or (iv) provide any consent of the OpCo Preferred Units
required under the first paragraph of Section 5.11(b)(iv) of the OpCo
Partnership Agreement.


40


Active.21601985.20

--------------------------------------------------------------------------------




ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1    Distributions to Record Holders.
(a)    Subject to Section 5.8(b)(i), within 45 days following the end of each
Quarter commencing with the Quarter ending on September 30, 2014, an amount
equal to 100% of Available Cash with respect to such Quarter shall be
distributed in accordance with this Article VI by the Partnership to the
Partners as of the Record Date selected by the General Partner. All
distributions required to be made under this Agreement shall be made subject to
Sections 17-607 and 17-804 of the Delaware Act.
(b)    The Partnership will first distribute the aggregate Series A Distribution
Amount (excluding any portion paid in Series A PIK Units) and then will
distribute the remaining Available Cash to all Common Unitholders, Pro Rata.
(c)    Notwithstanding Section 6.1(a), in the event of the dissolution and
liquidation of the Partnership, all cash received during or after the Quarter in
which the Liquidation Date occurs shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, Section 12.4.
(d)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1    Management.
(a)    Except as delegated to the Manager Group as set forth in the Management
Services Agreement or as otherwise provided therein, the General Partner shall
conduct, direct and manage all activities of the Partnership. Except as
otherwise expressly provided in this Agreement, but without limitation on the
ability of the General Partner to delegate its rights and power to other
Persons, all management powers over the business and affairs of the Partnership
shall be exclusively vested in the General Partner, and no Limited Partner in
its capacity as such shall have any management power over the business and
affairs of the Partnership. In addition to the powers now or hereafter granted
to a general partner of a limited partnership under applicable law or that are
granted to the General Partner under any other provision of this Agreement, the
General Partner, subject to Section 7.3, shall have full power and authority to
do all things and on such terms as it determines to be necessary or appropriate
to conduct the business of the Partnership, to exercise all powers set forth in
Section 2.5 and to effectuate the purposes set forth in Section 2.4, including
the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests (subject to
Section 5.8(b)(iv) with respect to Series A Senior Securities and Series A
Parity Securities), and the incurring of any other obligations;


41


Active.21601985.20

--------------------------------------------------------------------------------




(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including (A) the
financing of the conduct of the operations of the Partnership Group; (B) subject
to Section 7.6(a), the lending of funds to other Persons (including other Group
Members); (C) the repayment or guarantee of obligations of any Group Member; and
(D) the making of capital contributions to any Group Member;
(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract having no recourse against the
General Partner or its assets other than its interest in the Partnership, even
if the same results in the terms of the transaction are less favorable to the
Partnership than would otherwise be the case);
(vi)    the distribution of cash held by the Partnership;
(vii)    the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, internal and outside attorneys, accountants, consultants and contractors
and the determination of their compensation and other terms of employment or
hiring;
(viii)    the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.7);
(xiii)    subject to Section 5.8(b)(iv), the purchase, sale or other acquisition
or disposition of Partnership Interests, or the issuance of Derivative
Partnership Interests;


42


Active.21601985.20

--------------------------------------------------------------------------------




(xiv)    the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and
(xv)    the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests hereby (i) approves, ratifies and confirms the execution, delivery and
performance by the parties thereto of this Agreement and the Group Member
Agreement of each other Group Member, the Management Services Agreement, the
Exchange Agreement, the Purchase Agreement and the other agreements described in
or filed as exhibits to the IPO Registration Statement that are related to the
transactions contemplated by the IPO Registration Statement and to which the
Partnership is a party (collectively, the “Transaction Documents”) (in each case
other than this Agreement, without giving effect to any amendments, supplements
or restatements thereof entered into after the date such Person becomes bound by
the provisions of this Agreement); (ii) agrees that the General Partner (on its
own or on behalf of the Partnership) is authorized to execute, deliver and
perform the agreements referred to in clause (i) of this sentence and the other
agreements, acts, transactions and matters described in or contemplated by the
IPO Registration Statement on behalf of the Partnership without any further act,
approval or vote of the Partners or the other Persons who may acquire an
interest in Partnership Interests or otherwise bound by this Agreement; and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to Article XV) shall not constitute a breach by the General
Partner of any duty or any other obligation of any type whatsoever that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement (or any other agreements) or of any duty existing
at law, in equity or otherwise.
Section 7.2    Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.3(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
Section 7.3    Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group. Except as provided in Article XII and Article XIV, the
General Partner may not sell, exchange or otherwise dispose of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions without the approval of
holders of a Unit Majority; provided, however, that this provision shall not
preclude or limit the General Partner’s ability to mortgage, pledge, hypothecate
or grant a security interest in all or substantially all of the assets of the
Partnership Group


43


Active.21601985.20

--------------------------------------------------------------------------------




and shall not apply to any forced sale of any or all of the assets of the
Partnership Group pursuant to the foreclosure of, or other realization upon, any
such encumbrance.
Section 7.4    Reimbursement of the General Partner.
(a)    Except as provided in the Management Services Agreement and elsewhere in
this Agreement, the General Partner shall not be compensated for its services as
a general partner or managing member of any Group Member.
(b)    Subject to the Management Services Agreement, and without duplication,
the General Partner and its Affiliates shall be reimbursed on a monthly basis,
or such other basis as the General Partner may determine, for (i) all direct and
indirect expenses it incurs or payments it makes on behalf of the Partnership
Group and (ii) all other expenses allocable to the Partnership Group or
otherwise incurred by the General Partner or its Affiliates in connection with
managing and operating the Partnership Group’s business and affairs (including
expenses allocated to the General Partner by its Affiliates). The General
Partner shall determine the expenses that are allocable to the Partnership
Group. Reimbursements pursuant to this Section 7.4 shall be in addition to any
reimbursement to the General Partner as a result of indemnification pursuant to
Section 7.7. This provision does not affect the ability of the General Partner
and its Affiliates to enter into an agreement to provide services to any Group
Member for a fee or otherwise than for cost.
(c)    The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership employee benefit plans, employee programs and employee
practices (including plans, programs and practices involving the issuance of
Partnership Interests or options to purchase or rights, warrants or appreciation
rights or phantom or tracking interests relating to Partnership Interests), or
cause the Partnership to issue Partnership Interests in connection with, or
pursuant to, any employee benefit plan, employee program or employee practice
maintained or sponsored by the General Partner or any of its Affiliates in each
case for the benefit of employees and directors of the General Partner or any of
its Affiliates, in respect of services performed, directly or indirectly, for
the benefit of the Partnership Group. The Partnership agrees to issue and sell
to the General Partner or any of its Affiliates any Partnership Interests that
the General Partner or such Affiliates are obligated to provide to any
employees, consultants and directors pursuant to any such employee benefit
plans, employee programs or employee practices. Expenses incurred by the General
Partner in connection with any such plans, programs and practices (including the
net cost to the General Partner or such Affiliates of Partnership Interests
purchased by the General Partner or such Affiliates from the Partnership to
fulfill options or awards under such plans, programs and practices) shall be
reimbursed in accordance with Section 7.4(b). Any and all obligations of the
General Partner under any employee benefit plans, employee programs or employee
practices adopted by the General Partner as permitted by this Section 7.4(c)
shall constitute obligations of the General Partner hereunder and shall be
assumed by any successor General Partner approved pursuant to Section 11.1 or
Section 11.2 or the transferee of or successor to all of the General Partner’s
General Partner Interest pursuant to Section 4.6.
Section 7.5    Outside Activities.
(a)    The General Partner, for so long as it is the General Partner of the
Partnership, (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any


44


Active.21601985.20

--------------------------------------------------------------------------------




debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the IPO Registration Statement or
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member.
(b)    Subject to the terms of Section 7.5(c) and the Right of First Offer
Agreement, each Unrestricted Person (other than the General Partner) shall have
the right to engage in businesses of every type and description and other
activities for profit and to engage in and possess an interest in other business
ventures of any and every type or description, whether in businesses engaged in
or anticipated to be engaged in by any Group Member, independently or with
others, including business interests and activities in direct competition with
the business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise, to any Group Member or any Partner; provided such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person. None of any Group Member, any Limited
Partner or any other Person shall have any rights by virtue of this Agreement,
any Group Member Agreement, or the partnership relationship established hereby
in any business ventures of any Unrestricted Person.
(c)    Subject to the terms of Sections 7.5(a) and (b) and the Right of First
Offer Agreement, but otherwise notwithstanding anything to the contrary in this
Agreement, (i) the engaging in competitive activities by any Unrestricted Person
(other than the General Partner) in accordance with the provisions of this
Section 7.5 is hereby approved by the Partnership and all Partners, (ii) it
shall be deemed not to be a breach of any duty otherwise existing at law, in
equity or otherwise, of the General Partner or any other Unrestricted Person for
the Unrestricted Persons (other than the General Partner) to engage in such
business interests and activities in preference to or to the exclusion of the
Partnership and (iii) the Unrestricted Persons shall have no obligation
hereunder or as a result of any duty otherwise existing at law, in equity or
otherwise, to present business opportunities to the Partnership. Notwithstanding
anything to the contrary in this Agreement, the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to any Unrestricted
Person (including the General Partner). No Unrestricted Person (including the
General Partner) who acquires knowledge of a potential transaction, agreement,
arrangement or other matter that may be an opportunity for the Partnership,
shall have any duty to communicate or offer such opportunity to the Partnership,
and such Unrestricted Person (including the General Partner) shall not be liable
to the Partnership, to any Limited Partner or any other Person bound by this
Agreement for breach of any duty otherwise existing at law, in equity or
otherwise, by reason of the fact that such Unrestricted Person (including the
General Partner) pursues or acquires for itself, directs such opportunity to
another Person or does not communicate such opportunity or information to the
Partnership, provided such Unrestricted Person does not engage in such business
or activity using confidential or proprietary information provided by or on
behalf of the Partnership to such Unrestricted Person.
(d)    The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests and, except as otherwise provided in this Agreement, shall
be entitled to exercise, at their option, all rights relating to all Units
and/or other Partnership Interests acquired by them. The term “Affiliates” when
used in this Section 7.5(d) with respect to the General Partner shall not
include any Group Member.
Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a)    The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired


45


Active.21601985.20

--------------------------------------------------------------------------------




by the Group Member for such periods of time and in such amounts as the General
Partner may determine; provided, however, that in any such case the lending
party may charge the borrowing party interest at prevailing rates (including
prevailing origination fees) that would be charged or imposed on the borrowing
party by unrelated lenders on comparable loans made on an arm’s-length basis
(without reference to the lending party’s financial abilities or guarantees),
all as determined by the General Partner. The borrowing party shall reimburse
the lending party for any costs (other than any additional interest costs)
incurred by the lending party in connection with the borrowing of such funds.
For purposes of this Section 7.6(a) and Section 7.6(b), the term “Group Member”
shall include any Affiliate of a Group Member that is controlled by the Group
Member.
(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member); provided, however, that
Cash Sweep Withdrawals shall not be subject to this Section 7.6(b).
(c)    No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty or any other
obligation of any type whatsoever, expressed or implied, of the General Partner
or its Affiliates to the Partnership or the Limited Partners existing hereunder,
or existing at law, in equity or otherwise by reason of the fact that the
purpose or effect of such borrowing is directly or indirectly to enable
distributions to the General Partner or its Affiliates (including in their
capacities as Limited Partners) to exceed the General Partner’s or its
Affiliates’ Percentage Interest of the total amount distributed to all Limited
Partners.
Section 7.7    Indemnification.
(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or omitting or
refraining to act) in such capacity on behalf of or for the benefit of the
Partnership; provided, that the Indemnitee shall not be indemnified and held
harmless pursuant to this Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Agreement, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to any
Indemnitee (other than a Group Member) with respect to any such Affiliate’s
obligations pursuant to the Transaction Documents. Any indemnification pursuant
to this Section 7.7 shall be made only out of the assets of the Partnership, it
being agreed that the General Partner shall not be personally liable for such
indemnification and shall have no obligation to contribute or loan any monies or
property to the Partnership to enable it to effectuate such indemnification.
(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to Section
7.7(a) in defending any claim, demand, action, suit or proceeding shall, from
time to time, be advanced by the Partnership prior to a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 7.7, the Indemnitee is not entitled


46


Active.21601985.20

--------------------------------------------------------------------------------




to be indemnified upon receipt by the Partnership of any undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 7.7.
(c)    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under this Agreement,
any other agreement, including the Management Services Agreement, pursuant to
any vote of the holders of Outstanding Limited Partner Interests, as a matter of
law, in equity or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity (including any capacity
under the Underwriting Agreement), and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.
(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
(e)    For purposes of this Section 7.7: (i) the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; (ii) excise taxes assessed on an Indemnitee with
respect to an employee benefit plan pursuant to applicable law shall constitute
“fines” within the meaning of Section 7.7(a); and (iii) action taken or omitted
by it with respect to any employee benefit plan in the performance of its duties
for a purpose reasonably believed by it to be in the best interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in the best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i)    No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.


47


Active.21601985.20

--------------------------------------------------------------------------------




Section 7.8    Liability of Indemnitees.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who have acquired interests in the Partnership
Interests, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.
(b)    The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.
(d)    Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
Section 7.9    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a)    Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Outstanding Common Units (excluding Common Units
and Special Voting Units owned by the General Partner and its Affiliates but
including the Series A Preferred Units as provided in Section 5.8(b)(iii)(A)),
(iii) determined by the Board of Directors of the General Partner to be on terms
no less favorable to the Partnership than those generally being provided to or
available from unrelated third parties or (iv) determined by the Board of
Directors of the General Partner to be fair and reasonable to the Partnership,
taking into account the totality of the relationships between the parties
involved (including other transactions that may be particularly favorable or
advantageous to the Partnership). The General Partner shall be authorized but
not required in connection with its resolution of such conflict of interest to
seek Special Approval or Unitholder approval of such resolution, and the General
Partner may also adopt a resolution or course of action that has not received
Special Approval or Unitholder approval. Unless otherwise expressly provided in
this Agreement or any Group Member Agreement, whenever the General Partner makes
a determination to refer or not to refer any potential conflict of interest to
the Conflicts Committee for Special Approval or to seek or not to seek


48


Active.21601985.20

--------------------------------------------------------------------------------




Unitholder approval, then the General Partner shall be entitled, to the fullest
extent permitted by law, to make such determination or to take or decline to
take such other action free of any duty or obligation whatsoever to the
Partnership or any Limited Partner, and the General Partner shall not, to the
fullest extent permitted by law, be required to act in good faith or pursuant to
any other standard imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity, and the General Partner in making such
determination or taking or declining to take such other action shall be
permitted to do so in its sole and absolute discretion. If Special Approval is
sought, then it shall be presumed that, in making its decision, the Conflicts
Committee acted in good faith, and if the Board of Directors of the General
Partner determines that the resolution or course of action taken with respect to
a conflict of interest satisfies either of the standards set forth in clauses
(iii) or (iv) above, then it shall be presumed that, in making its decision, the
Board of Directors of the General Partner acted in good faith. In any proceeding
brought by any Limited Partner or by or on behalf of such Limited Partner or any
other Limited Partner or the Partnership challenging any action by the Conflicts
Committee with respect to any matter referred to the Conflicts Committee for
Special Approval by the General Partner, any action by the Board of Directors of
the General Partner in determining whether the resolution or course of action
taken with respect to a conflict of interest satisfies either of the standards
set forth in clauses (iii) or (iv) above, the Person bringing or prosecuting
such proceeding shall have the burden of overcoming the presumption that the
Conflicts Committee or the Board of Directors of the General Partner, as
applicable, acted in good faith; in all cases subject to the provisions for
conclusive determination in Section 7.9(b). Notwithstanding anything to the
contrary in this Agreement or any duty otherwise existing at law or equity, the
existence of the conflicts of interest described in the IPO Registration
Statement are hereby approved by all Partners and shall not constitute a breach
of this Agreement.
(b)    Whenever the General Partner or the Board of Directors, or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate of the General Partner
causes the General Partner to do so, in its capacity as the general partner of
the Partnership as opposed to in its individual capacity, whether under this
Agreement, any Group Member Agreement or any other agreement, then, unless
another express standard is provided for in this Agreement, the General Partner,
the Board of Directors or such committee or such Affiliates causing the General
Partner to do so, shall make such determination or take or decline to take such
other action in good faith and shall not be subject to any other or different
standards (including fiduciary standards) imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity. A determination or other
action or inaction will conclusively be deemed to be in “good faith” for all
purposes of this Agreement, if the Person or Persons making such determination
or taking or declining to take such other action subjectively believe that the
determination or other action or inaction is in the best interests of the
Partnership Group; provided, that if the Board of Directors of the General
Partner is making a determination or taking or declining to take an action
pursuant to clause (iii) or clause (iv) of the first sentence of Section 7.9(a),
then in lieu thereof, such determination or other action or inaction will
conclusively be deemed to be in “good faith” for all purposes of this Agreement
if the members of the Board of Directors of the General Partner making such
determination or taking or declining to take such other action subjectively
believe that the determination or other action or inaction meets the standard
set forth in clause (iii) or clause (iv) of the first sentence of Section
7.9(a), as applicable.
(c)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership


49


Active.21601985.20

--------------------------------------------------------------------------------




or any Limited Partner, and the General Partner, or such Affiliates causing it
to do so, shall not, to the fullest extent permitted by law, be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the Person
or Persons making such determination or taking or declining to take such other
action shall be permitted to do so in their sole and absolute discretion. By way
of illustration and not of limitation, whenever the phrase, “the General Partner
at its option,” or some variation of that phrase, is used in this Agreement, it
indicates that the General Partner is acting in its individual capacity. For the
avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity.
(d)    The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a partnership.
(e)    Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(f)    Except as expressly set forth in this Agreement or required by the
Delaware Act, neither the General Partner nor any other Indemnitee shall have
any duties or liabilities, including fiduciary duties, to the Partnership or any
Limited Partner and the provisions of this Agreement, to the extent that they
restrict, eliminate or otherwise modify the duties and liabilities, including
fiduciary duties, of the General Partner or any other Indemnitee otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of the General Partner or such other Indemnitee.
(g)    The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a general partner or managing member of a Group Member, to
approve actions by the general partner or managing member of such Group Member
similar to those actions permitted to be taken by the General Partner pursuant
to this Section 7.9.
Section 7.10    Other Matters Concerning the General Partner.
(a)    The General Partner and any other Indemnitee may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.
(b)    The General Partner and any other Indemnitee may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the advice or opinion (including an Opinion of
Counsel) of such Persons as to matters that the General Partner or such
Indemnitee, respectively, reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such advice or opinion.


50


Active.21601985.20

--------------------------------------------------------------------------------




(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
Section 7.11    Purchase or Sale of Partnership Interests. The General Partner
may cause the Partnership to purchase or otherwise acquire Partnership Interests
or Derivative Partnership Interests. As long as Partnership Interests are held
by any Group Member, such Partnership Interests shall not be considered
Outstanding for any purpose, except as otherwise provided herein. The General
Partner or any Affiliate of the General Partner may also purchase or otherwise
acquire and sell or otherwise dispose of Partnership Interests for its own
account, subject to the provisions of Articles IV and X.
Section 7.12    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person (other than the General Partner and its
Affiliates) dealing with the Partnership shall be entitled to assume that the
General Partner and any officer of the General Partner authorized by the General
Partner to act on behalf of and in the name of the Partnership has full power
and authority to encumber, sell or otherwise use in any manner any and all
assets of the Partnership and to enter into any authorized contracts on behalf
of the Partnership, and such Person shall be entitled to deal with the General
Partner or any such officer as if it were the Partnership’s sole party in
interest, both legally and beneficially. Each Limited Partner hereby waives, to
the fullest extent permitted by law, any and all defenses or other remedies that
may be available against such Person to contest, negate or disaffirm any action
of the General Partner or any such officer in connection with any such dealing.
In no event shall any Person (other than the General Partner and its Affiliates)
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and (c)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1    Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership’s business, including the Register and
all other books and records necessary to provide to the Limited Partners any
information required to be provided pursuant to Section 3.3(a). Any books and
records maintained by or on behalf of the Partnership in the regular course of
its business, including the Register, books of account and records of
Partnership proceedings, may be kept on, or be in the form of, computer disks,
hard drives, punch cards, magnetic tape, photographs, micrographics or any other
information storage device; provided, that the books and records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP. The Partnership
shall not be required to keep books maintained on a cash basis and the General
Partner shall be permitted to calculate cash-based measures by making such
adjustments to its accrual basis books to account for non-cash items and other
adjustments as the General Partner determines to be necessary or appropriate.


51


Active.21601985.20

--------------------------------------------------------------------------------




Section 8.2    Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.
Section 8.3    Reports.
(a)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
105 days after the close of each fiscal year of the Partnership (or such shorter
period as required by the Commission), the General Partner shall cause to be
mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s or the Commission’s website) to each Record
Holder of a Unit as of a date selected by the General Partner, an annual report
containing financial statements of the Partnership for such fiscal year of the
Partnership, presented in accordance with U.S. GAAP, including a balance sheet
and statements of operations, Partnership equity and cash flows, such statements
to be audited by a firm of independent public accountants selected by the
General Partner, and such other information as may be required by applicable
law, regulation or rule of the Commission or any National Securities Exchange on
which the Units are listed or admitted to trading, or as the General Partner
determines to be necessary or appropriate.
(b)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
50 days after the close of each Quarter (or such shorter period as required by
the Commission) except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on or accessible through the Partnership’s or the Commission’s website)
to each Record Holder of a Unit, as of a date selected by the General Partner, a
report containing unaudited financial statements of the Partnership and such
other information as may be required by applicable law, regulation or rule of
the Commission or any National Securities Exchange on which the Units are listed
or admitted to trading, or as the General Partner determines to be necessary or
appropriate.
ARTICLE IX
TAX MATTERS
Section 9.1    Tax Characterizations, Elections and Information.
(a)    The Partnership is authorized and has elected to be treated as an
association taxable as a corporation for U.S. federal income tax purposes.
(b)    The General Partner shall determine whether the Partnership shall make
any other tax elections permitted by the Code or state, local or foreign tax
law.
(c)    The tax information reasonably required by Record Holders for U.S.
federal income tax reporting purposes shall be furnished to Record Holders on or
before the date required under the Code and Treasury Regulations thereunder.
Section 9.2    Withholding. Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership and other Group Members to comply with any
withholding requirements established under the Code or any other federal, state
or local law including pursuant to Sections 1441, 1442, 1445, 1471 and 1472 of
the Code, or established under any foreign law. To the extent that the
Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Partner, the General Partner may treat the amount withheld as a distribution
of cash pursuant to Section 6.1 in the amount of such withholding from such
Partner.


52


Active.21601985.20

--------------------------------------------------------------------------------




ARTICLE X
ADMISSION OF PARTNERS
Section 10.1    Admission of Limited Partners.
(a)    Upon the issuance by the Partnership of Special Voting Units to NEE
Equity on the Closing Date, NEE Equity became, by acceptance of the Special
Voting Units, and upon becoming the Record Holder of such Special Voting Units,
was admitted to the Partnership as an Initial Limited Partner in respect of the
Special Voting Units issued to it.
(b)    Upon the issuance by the Partnership of Common Units to the IPO
Underwriters on the Closing Date, such Persons became, by acceptance of such
Partnership Interests, and upon becoming the Record Holders of such Partnership
Interests, were admitted to the Partnership as Initial Limited Partners in
respect of the Common Units issued to them and are bound by this Agreement, all
with or without execution of this Agreement by such Persons.
(c)    Upon the issuance by the Partnership of the Series A Preferred Units to
the Series A Purchasers pursuant to the Series A Purchase Agreement, such
Persons shall, by acceptance of such Partnership Interest, and upon becoming the
Record Holder of such Partnership Interest, be admitted to the Partnership as
Limited Partners in respect of the Series A Preferred Units issued to them and
be bound by this Agreement, all with or without execution of this Agreement by
such Persons.
(d)    By acceptance of any Limited Partner Interests transferred in accordance
with Article IV or acceptance of any Limited Partner Interests issued pursuant
to Article V or pursuant to a merger, consolidation or conversion pursuant to
Article XIV, each transferee of, or other such Person acquiring, a Limited
Partner Interest (including any nominee, agent or representative acquiring such
Limited Partner Interests for the account of another Person or Group, which
nominee, agent or representative shall be subject to Section 10.1(e) below) (i)
shall be admitted to the Partnership as a Limited Partner with respect to the
Limited Partner Interests so transferred or issued to such Person when such
Person becomes the Record Holder of the Limited Partner Interests so transferred
or acquired, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) shall be deemed to represent that
the transferee or acquirer has the capacity, power and authority to enter into
this Agreement and (iv) shall be deemed to make any consents, acknowledgements
or waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner without the consent or approval
of any of the Partners. A Person may not become a Limited Partner without
acquiring a Limited Partner Interest and becoming the Record Holder of such
Limited Partner Interest.
(e)    With respect to Units that are held for a Person’s account by another
Person that is the Record Holder (such as a broker, dealer, bank, trust company
or clearing corporation, or an agent of any of the foregoing), such Record
Holder shall, in exercising the rights of a Limited Partner in respect of such
Units, including the right to vote, on any matter, and unless the arrangement
between such Persons provides otherwise, take all action as a Limited Partner by
virtue of being the Record Holder of such Units in accordance with the direction
of the Person who is the beneficial owner of such Units, and the Partnership
shall be entitled to assume such Record Holder is so acting without further
inquiry. The provisions of this Section 10.1(e) are subject to the provisions of
Section 4.3.


53


Active.21601985.20

--------------------------------------------------------------------------------




(f)    The name and mailing address of each Record Holder shall be listed in the
Register. The General Partner shall update the Register from time to time as
necessary to reflect accurately the information therein (or shall cause the
Transfer Agent to do so, as applicable).
(g)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(b).
Section 10.2    Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner Interest pursuant to Section 4.6 who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
pursuant to Section 4.6, provided, however, that no such successor shall be
admitted to the Partnership until compliance with the terms of Section 4.6 has
occurred and such successor has executed and delivered such other documents or
instruments as may be required to effect such admission. Any such successor is
hereby authorized to and shall, subject to the terms hereof, carry on the
business of the members of the Partnership Group without dissolution.
Section 10.3    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the Register and any other records of the Partnership to reflect such admission
and, if necessary, to prepare as soon as practicable an amendment to this
Agreement and, if required by law, the General Partner shall prepare and file an
amendment to the Certificate of Limited Partnership.
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1    Withdrawal of the General Partner.
(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners pursuant to Section 11.1(b);
(ii)    The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;
(iii)    The General Partner is removed pursuant to Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this Section
11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment of a


54


Active.21601985.20

--------------------------------------------------------------------------------




trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;
(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)    (A) if the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) if the General Partner is a partnership or a limited
liability company, the dissolution and commencement of winding up of the General
Partner; (C) if the General Partner is acting in such capacity by virtue of
being a trustee of a trust, the termination of the trust; (D) if the General
Partner is a natural person, his death or adjudication of incompetency; and (E)
otherwise upon the termination of the General Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) in respect of the Event of
Withdrawal specified in Section 11.1(a)(i), at any time during the period
beginning on the Closing Date and ending at 12:00 midnight, Eastern Standard
Time, on June 30, 2024, the General Partner voluntarily withdraws by giving at
least 90 days’ advance notice of its intention to withdraw to the Limited
Partners; provided, that prior to the effective date of such withdrawal, the
withdrawal is approved by Unitholders holding at least a majority of the
Outstanding Common Units (excluding Common Units and Special Voting Units held
by the General Partner and its Affiliates but including the Series A Preferred
Units as provided in Section 5.8(b)(iii)(A)) and the General Partner delivers to
the Partnership an Opinion of Counsel (“Withdrawal Opinion of Counsel”) that
such withdrawal (following the selection of the successor General Partner) would
not result in the loss of the limited liability under the Delaware Act of any
Limited Partner; (ii) in respect of the Event of Withdrawal specified in Section
11.1(a)(i), at any time after 12:00 midnight, Eastern Standard Time, on June 30,
2024, the General Partner voluntarily withdraws by giving at least 90 days’
advance notice to the Unitholders, such withdrawal to take effect on the date
specified in such notice; (iii) at any time that the General Partner ceases to
be the General Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to
Section 11.2; or (iv) notwithstanding clause (i) of this sentence, at any time
that the General Partner voluntarily withdraws by giving at least 90 days’
advance notice of its intention to withdraw to the Limited Partners, such
withdrawal to take effect on the date specified in the notice, if at the time
such notice is given one Person and its Affiliates (other than the General
Partner and its Affiliates) own beneficially or of record or control at least
50% of the Outstanding Units. The withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the General Partner as general partner or managing member, if
any, to the extent applicable, of the other Group Members. If the General
Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the holders
of a Unit Majority, may, prior to the effective date of such withdrawal, elect a
successor General Partner. The Person so elected as successor General Partner
shall automatically become the successor general partner or managing member, to
the extent applicable, of the other Group Members of which the General Partner
is a general partner or a managing member. Any successor General Partner elected
in accordance with the terms of this Section 11.1 shall be subject to the
provisions of Section 10.2.


55


Active.21601985.20

--------------------------------------------------------------------------------




Section 11.2    Removal of the General Partner. The General Partner may be
removed if such removal is approved by the Unitholders holding at least 66 2/3%
of the Outstanding Units (including Units held by the General Partner and its
Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a successor
General Partner by the holders of a Unit Majority. Such removal shall be
effective immediately following the admission of a successor General Partner
pursuant to Section 10.2. The removal of the General Partner shall also
automatically constitute the removal of the General Partner as general partner
or managing member, to the extent applicable, of the other Group Members of
which the General Partner is a general partner or a managing member. If a Person
is elected as a successor General Partner in accordance with the terms of this
Section 11.2, such Person shall, upon admission pursuant to Section 10.2,
automatically become a successor general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. The right of the holders of Outstanding
Units, voting together as a single class, to remove the General Partner shall
not exist or be exercised unless the Partnership has received an opinion opining
as to the matters covered by a Withdrawal Opinion of Counsel. Any successor
General Partner elected in accordance with the terms of this Section 11.2 shall
be subject to the provisions of Section 10.2.
Section 11.3    Interest of Departing General Partner and Successor General
Partner.
(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates’ general partner
interest (or equivalent interest), if any, in the other Group Members
(collectively, the “Combined Interest”) in exchange for an amount in cash equal
to the fair market value of such Combined Interest, such amount to be determined
and payable as of the effective date of its withdrawal or removal. If the
General Partner is removed by the Unitholders under circumstances where Cause
exists or if the General Partner withdraws under circumstances where such
withdrawal violates this Agreement, and if a successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2 (or if the
business of the Partnership is continued pursuant to Section 12.2 and the
successor General Partner is not the former General Partner), such successor
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner (or, in the event the business of
the Partnership is continued, prior to the date the business of the Partnership
is continued), to purchase the Combined Interest for such fair market value of
such Combined Interest. In either event, the Departing General Partner shall be
entitled to receive all reimbursements due such Departing General Partner
pursuant to Section 7.4, including any employee-related liabilities (including
severance liabilities), incurred in connection with the termination of any
employees employed by the Departing General Partner or its Affiliates (other
than any Group Member) for the benefit of the Partnership or the other Group
Members.
For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert that is selected by the
Departing General Partner and its successor and that, in turn, may rely on other
experts, and the determination by which shall be conclusive as to such matter.
If such parties cannot agree upon one independent investment banking firm or
other independent expert within 45 days after the effective date of such
withdrawal or removal, then the Departing General Partner shall designate an
independent investment banking firm or other independent expert, the


56


Active.21601985.20

--------------------------------------------------------------------------------




Departing General Partner’s successor shall designate an independent investment
banking firm or other independent expert, and such firms or experts shall
mutually select a third independent investment banking firm or independent
expert, which third independent investment banking firm or other independent
expert shall determine the fair market value of the Combined Interest. In making
its determination, such third independent investment banking firm or other
independent expert may consider the then-current trading price of Units on any
National Securities Exchange on which Units are then listed or admitted to
trading, the value of the Partnership’s assets, the rights and obligations of
the Departing General Partner, the value of the General Partner Interest and
other factors it may deem relevant.
(b)    If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c)    If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Adjusted Percentage Interest of the General Partner Interest
of the Departing General Partner by (B) a percentage equal to 100% less the
Adjusted Percentage Interest of the General Partner Interest of the Departing
General Partner and (y) the Fair Market Value of the Partnership’s assets on
such date, net of Liabilities.
(d)    In such event, such successor General Partner shall, subject to the
following sentence, be entitled to its Adjusted Percentage Interest of all
Partnership allocations and distributions to which the Departing General Partner
was entitled. In addition, the successor General Partner shall cause this
Agreement to be amended to reflect that, from and after the date of such
successor General Partner’s admission, the successor General Partner’s interest
in all Partnership distributions and allocations shall be its Adjusted
Percentage Interest.
Section 11.4    Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
Section 12.1    Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, Section 11.2 or Section 12.2, the Partnership shall
not be dissolved and such


57


Active.21601985.20

--------------------------------------------------------------------------------




successor General Partner shall continue the business of the Partnership. The
Partnership shall dissolve, and (subject to Section 12.2) its affairs shall be
wound up, upon:
(a)    an Event of Withdrawal of the General Partner as provided in Section
11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected and a
Withdrawal Opinion of Counsel is received as provided in Section 11.1(b) or 11.2
and such successor is admitted to the Partnership pursuant to Section 10.2;
(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
Section 12.2    Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the withdrawal or removal of the General Partner as
provided in Section 11.1(a)(i) or (iii) and the failure of the Partners to
select a successor to such Departing General Partner pursuant to Section 11.1 or
Section 11.2, then, to the maximum extent permitted by law, within 90 days
thereafter, or (b) dissolution of the Partnership upon an event constituting an
Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or (vi), then, to the
maximum extent permitted by law, within 180 days thereafter, the holders of a
Unit Majority may elect to continue the business of the Partnership on the same
terms and conditions set forth in this Agreement by appointing as a successor
General Partner a Person approved by the holders of a Unit Majority. Unless such
an election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:
(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
(iii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;
provided, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that the exercise of the right would not result in the loss
of limited liability of any Limited Partner under the Delaware Act.
Section 12.3    Liquidator. Upon dissolution of the Partnership in accordance
with the provisions of Article XII, the General Partner shall select one or more
Persons to act as Liquidator. The Liquidator (if other than the General Partner)
shall be entitled to receive such compensation for its services as may be
approved by holders of at least a majority of the Outstanding Common Units and
Special Voting Units, voting together as a single class (including the Series A
Preferred Units as provided in Section 5.8(b)(iii)(A)). The Liquidator (if other
than the General Partner) shall agree not to resign at any time without 15 days’
prior notice and may be removed at any time, with or without cause, by notice of
removal approved by holders


58


Active.21601985.20

--------------------------------------------------------------------------------




of at least a majority of the Outstanding Common Units and Special Voting Units,
voting together as a single class (including the Series A Preferred Units as
provided in Section 5.8(b)(iii)(A)). Upon dissolution, removal or resignation of
the Liquidator, a successor and substitute Liquidator (who shall have and
succeed to all rights, powers and duties of the original Liquidator) shall
within 30 days thereafter be approved by holders of at least a majority of the
Outstanding Common Units and Special Voting Units, voting together as a single
class (including the Series A Preferred Units as provided in Section
5.8(b)(iii)(A)). The right to approve a successor or substitute Liquidator in
the manner provided herein shall be deemed to refer also to any such successor
or substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.3) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.
Section 12.4    Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:
(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its Fair Market Value, net of Liabilities; and
contemporaneously therewith, appropriate cash distributions must be made to the
other Partners. The Liquidator may defer liquidation or distribution of the
Partnership’s assets for a reasonable time if it determines that an immediate
sale or distribution of all or some of the Partnership’s assets would be
impractical or would cause undue loss to the Partners. The Liquidator may
distribute the Partnership’s assets, in whole or in part, in kind if it
determines that a sale would be impractical or would cause undue loss to the
Partners.
(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
(c)    All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with the priorities for distributions set forth in Article VI, and
such distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence); provided, that, any cash in
excess of that required to discharge liabilities as provided in Section 12.4(b),
shall be distributed with respect to the Series A Preferred Units and Series A
Senior Securities prior to any distribution of cash or cash equivalents with
respect to the Series A Junior Securities. The amount of such distribution paid
to the holders of Series A Preferred Units shall be the greater of (A) the
Series A Liquidation Value and (B) the amount that holders of Series A Preferred
Units would receive had they converted Series A Preferred Units into the number
of Common Units determined by multiplying the number of Series A Preferred Units
held by such holder by the Series A Conversion Rate immediately prior to the
distribution (regardless of whether the Series A Preferred Units are then
convertible).


59


Active.21601985.20

--------------------------------------------------------------------------------




Section 12.5    Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.
Section 12.6    Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from assets of the Partnership.
Section 12.7    Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE; VOTING
Section 13.1    Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
may amend any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect:
(a)    a change in the name of the Partnership, the location of the principal
office of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;
(b)    admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c)     a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Operating
Partnership and the Operating Partnership’s Subsidiaries will not be treated as
associations taxable as corporations or otherwise taxed as entities for federal
income tax purposes;
(d)     a change that the General Partner determines (i) does not adversely
affect the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect, (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or (B)
facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.6 or (iv) is required to effect the intent expressed in
the IPO Registration Statement or the intent of the provisions of this Agreement
or is otherwise contemplated by this Agreement;
(e)     a change in the fiscal year or taxable year of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year


60


Active.21601985.20

--------------------------------------------------------------------------------




or taxable year of the Partnership including a change in the definition of
“Quarter” and the dates on which distributions are to be made by the
Partnership;
(f)    an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
(g)    an amendment to lower the percentage thresholds set forth in clauses (a)
and (b) of Section 13.13 to 10% that the General Partner determines to be
necessary or appropriate to comply with Section 203 of the FPA or an act or
order by FERC relating to any Group Member;
(h)    an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests pursuant to Section 5.4;
(i)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(j)    an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;
(k)    an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4;
(l)    a merger, conveyance or conversion pursuant to Section 14.3(d); or
(m)    any other amendments substantially similar to the foregoing.
Section 13.2    Amendment Procedures. Amendments to this Agreement may be
proposed only by the General Partner. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve any
amendment to this Agreement and may decline to do so free of any duty or
obligation whatsoever to the Partnership, any Limited Partner or any other
Person bound by this Agreement, and, in declining to propose or approve an
amendment to this Agreement, to the fullest extent permitted by law shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity, and
the General Partner in determining whether to propose or approve any amendment
to this Agreement shall be permitted to do so in its sole and absolute
discretion. An amendment to this Agreement shall be effective upon its approval
by the General Partner and, except as otherwise provided by Section 13.1 or
Section 13.3, the holders of a Unit Majority, unless a different percentage of
Outstanding Units is required under this Agreement. Each proposed amendment that
requires the approval of the holders of a specified percentage of Outstanding
Units or class of Limited Partners shall be set forth in a writing that contains
the text of the proposed amendment. If such an amendment is proposed, the
General Partner shall seek the written approval of the requisite percentage of
Outstanding Units or class of Limited Partners or call a meeting of the
Unitholders to consider and vote on such proposed amendment. The General Partner
shall notify all Record Holders upon final adoption of any amendments. The
General


61


Active.21601985.20

--------------------------------------------------------------------------------




Partner shall be deemed to have notified all Record Holders as required by this
Section 13.2 if it has posted or made accessible such amendment through the
Partnership’s or the Commission’s website.
Section 13.3    Amendment Requirements.
(a)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) or class of Limited
Partners required to take any action shall be amended, altered, changed,
repealed or rescinded in any respect that would have the effect of (i) in the
case of any provision of this Agreement other than Section 11.2 or Section 13.4,
reducing such percentage or (ii) in the case of Section 11.2 or Section 13.4,
increasing such percentages, unless such amendment is approved by the written
consent or the affirmative vote of holders of Outstanding Common Units and
Special Voting Units, voting together as a single class (including the Series A
Preferred Units as provided in Section 5.8(b)(iii)(A)), whose aggregate
Outstanding Common Units and Special Voting Units, voting together as a single
class (including the Series A Preferred Units as provided in Section
5.8(b)(iii)(A)), constitute (x) in the case of a reduction as described in
subclause (a)(i) hereof, not less than the voting requirement sought to be
reduced, (y) in the case of an increase in the percentage in Section 11.2, not
less than 90% of the Outstanding Units or (z) in the case of an increase in the
percentage in Section 13.4, not less than a majority of the Outstanding Units.
(b)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
(c)    Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partner as contemplated in Section 13.1, any amendment (including by
merger or otherwise) that would have a material adverse effect on the rights or
preferences of any class of Partnership Interests in relation to other classes
of Partnership Interests must be approved by the holders of not less than a
majority of the Outstanding Partnership Interests of the class affected. For the
avoidance of doubt, any amendment (including by merger or otherwise) adversely
affecting the distribution, liquidation or conversion rights (including in
connection with a Series A Change of Control) of the Series A Preferred
Unitholders or the ranking or seniority of the Series A Preferred Units in
relation to any other class of Partnership Interests would require approval
pursuant to the foregoing sentence; provided, that (i) for so long as (x) each
Series A Purchase Agreement Purchaser (together with such Purchaser’s
then-Affiliates) continues to be the Record Holder or beneficial owner of at
least 25% of the Outstanding Series A Preferred Units, and (y) a Series A
Purchaser Change of Control has not occurred with respect to any Series A
Purchase Agreement Purchaser, any amendments that require approval under this
sentence must be approved by Series A Preferred Unitholders holding at least 66
2/3% of the Outstanding Series A Preferred Units; and (ii) from and after such
time as (x) any Series A Purchase Agreement Purchaser (together with such
Purchaser’s then-Affiliates) ceases to be the Record Holder or beneficial owner
of at least 25% of the Outstanding Series A Preferred Units, or (y) a Series A
Purchaser Change of Control occurs with respect to any Series A Purchase
Agreement Purchaser, any amendments that require approval under this sentence
must be approved by holders of not less than a majority of the Outstanding
Series A Preferred Unitholders (the vote required by clause (i) or (ii), as
applicable, of the foregoing proviso, the “Series A Required Voting
Percentage”). Without limiting the generality of the foregoing sentence, any
amendment shall be deemed to have such a material adverse effect on the rights
or preferences of the Series A Preferred Units if such amendment would:


62


Active.21601985.20

--------------------------------------------------------------------------------




(i)    Reduce the Series A Distribution Amount, change the form of payment of
distributions on the Series A Preferred Units, defer the date from which
distributions on the Series A Preferred Units will accrue, cancel any accrued
Series A Unpaid Distributions, or change the seniority rights of the Series A
Preferred Unitholders as to the payment of distributions in relation to the
holders of any other class or series of Partnership Interests;
(ii)    Reduce the amount payable or change the form of payment to the Record
Holders of the Series A Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, or change the
seniority of the liquidation preferences of the Record Holders of the Series A
Preferred Units in relation to the rights upon liquidation of the holders of any
other class or series of Partnership Interests;
(iii)    Make the Series A Preferred Units redeemable or convertible at the
option of the Partnership other than as set forth herein; or
(iv)    Adversely amend the provisions of Section 5.5(c), Section 5.8(b)(iii)(D)
or Section 5.8(b)(x).
(d)    Notwithstanding any other provision of this Agreement, any amendment to
the provisions relating to the IDR Fee contained in the Management Services
Agreement that would materially amend, alter, supplement or replace the
provisions relating to the IDR Fee or would otherwise materially adversely
affect the holders of the Common Units shall be approved by holders of a Unit
Majority.
(e)    Notwithstanding any other provision of this Agreement, prior to the
approval by the Partnership, as a holder of OpCo Common Units, of (i) any
amendment of the OpCo Partnership Agreement that requires approval by holders of
a “Unit Majority” (as defined therein), such amendment shall also be approved by
holders of a Unit Majority hereunder, (ii) any amendment of the OpCo Partnership
Agreement that requires approval by holders of at least 90% of the OpCo Common
Units, such amendment shall also be approved by holders of at least 90% of the
Outstanding Units hereunder.
(f)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by Section
14.3(b), no amendments shall become effective without the approval of the
holders of at least 90% of the Outstanding Units unless the Partnership obtains
an Opinion of Counsel to the effect that such amendment will not affect the
limited liability of any Limited Partner under applicable partnership law of the
state under whose laws the Partnership is organized.
(g)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units; provided that clauses (d) and (e)(i) of this Section 13.3 may be amended
with the approval of the holders of a Unit Majority.
Section 13.4    Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this Article
XIII. Special meetings of the Limited Partners may be called by the General
Partner or by Limited Partners owning 20% or more of the Outstanding Units of
the class or classes for which a meeting is proposed. Limited Partners shall
call a special meeting by delivering to the General Partner one or more requests
in writing stating that the signing Limited Partners wish to call a special
meeting and indicating the specific purposes for which the special meeting is to
be called and the class or classes of Units for which the meeting is proposed.
No business may be brought by any Limited Partner before such special meeting
except the business listed in the related request. Within 60 days after receipt
of such a call from Limited Partners or within such greater time as may be
reasonably necessary for the Partnership to comply with any statutes, rules,
regulations, listing agreements or similar requirements


63


Active.21601985.20

--------------------------------------------------------------------------------




governing the holding of a meeting or the solicitation of proxies for use at
such a meeting, the General Partner shall send a notice of the meeting to the
Limited Partners either directly or indirectly. A meeting shall be held at a
time and place determined by the General Partner on a date not less than 10 days
nor more than 60 days after the time notice of the meeting is given as provided
in Section 16.1. Limited Partners shall not be permitted to vote on matters that
would cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners’ limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business. If
any such vote were to take place, it shall be deemed null and void to the extent
necessary so as not to jeopardize the Limited Partners’ limited liability under
the Delaware Act or the law of any other state in which the Partnership is
qualified to do business.
Section 13.5    Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1.
Section 13.6    Record Date. For purposes of determining the Limited Partners
who are Record Holders of the class or classes of Limited Partner Interests
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11, the General Partner
shall set a Record Date, which shall not be less than 10 nor more than 60 days
before (a) the date of the meeting (unless such requirement conflicts with any
rule, regulation, guideline or requirement of any National Securities Exchange
on which the Units are listed or admitted to trading or U.S. federal securities
laws, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange or U.S. federal securities laws shall govern) or
(b) in the event that approvals are sought without a meeting, the date by which
such Limited Partners are requested in writing by the General Partner to give
such approvals.
Section 13.7    Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or more times for any reason by giving notice to each Limited
Partner entitled to vote at the meeting so postponed of the place, date and hour
at which such meeting would be held. Such notice shall be given not fewer than
two days before the date of such meeting and otherwise in accordance with this
Article XIII. When a meeting is postponed, a new Record Date need not be fixed
unless the aggregate amount of such postponement shall be for more than 45 days
after the original meeting date. Any meeting of Limited Partners may be
adjourned by the General Partner one or more times for any reason, including the
failure of a quorum to be present at the meeting with respect to any proposal or
the failure of any proposal to receive sufficient votes for approval. No vote of
the Limited Partners shall be required for any adjournment. A meeting of Limited
Partners may be adjourned by the General Partner as to one or more proposals
regardless of whether action has been taken on other matters. When a meeting is
adjourned to another time or place, notice need not be given of the adjourned
meeting and a new Record Date need not be fixed, if the time and place thereof
are announced at the meeting at which the adjournment is taken, unless such
adjournment shall be for more than 45 days. If the adjournment is for more than
45 days or if a new Record Date is fixed for the adjourned meeting, a notice of
the adjourned meeting shall be given in accordance with this Article XIII. At
any adjourned meeting, the Partnership may transact any business which might
have been transacted at the original meeting.
Section 13.8    Waiver of Notice; Approval of Meeting. The transactions of any
meeting of Limited Partners, however called and noticed, and whenever held,
shall be as valid as if it had occurred at a meeting duly held after call and
notice in accordance with Sections 13.4 and 13.5, if a quorum is present either
in person or by proxy. Attendance of a Limited Partner at a meeting shall
constitute a waiver of notice of the meeting, except when the Limited Partner
attends the meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or


64


Active.21601985.20

--------------------------------------------------------------------------------




convened; and except that attendance at a meeting is not a waiver of any right
to disapprove of any matters submitted for consideration or to object to the
failure to submit for consideration any matters required to be included in the
notice of the meeting, but not so included, if such objection is expressly made
at the beginning of the meeting.
Section 13.9    Quorum and Voting. The presence, in person or by proxy, of
holders of a majority of the Outstanding Units of the class or classes for which
a meeting has been called (including Outstanding Units deemed owned by the
General Partner and its Affiliates) shall constitute a quorum at a meeting of
Limited Partners of such class or classes unless any such action by the Limited
Partners requires approval by holders of a different percentage of such Units,
in which case the quorum shall be such different percentage. At any meeting of
the Limited Partners duly called and held in accordance with this Agreement at
which a quorum is present, the act of Limited Partners holding Outstanding Units
that in the aggregate represent a majority of the Outstanding Units entitled to
vote at such meeting shall be deemed to constitute the act of all Limited
Partners, unless a different percentage or class vote is required with respect
to such action under the provisions of this Agreement, in which case the act of
the Limited Partners holding Outstanding Units that in the aggregate represent
at least such different percentage or the act of the Limited Partners holding
the requisite percentage of the necessary class shall be required. The Limited
Partners present at a duly called or held meeting at which a quorum is present
may continue to transact business until adjournment, notwithstanding the exit of
enough Limited Partners to leave less than a quorum, if any action taken (other
than adjournment) is approved by the required percentage of Outstanding Units or
class of Limited Partners specified in this Agreement.
Section 13.10    Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the submission and
revocation of approvals in writing.
Section 13.11    Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units (including Units deemed owned by the General Partner and its
Affiliates) that would be necessary to authorize or take such action at a
meeting at which all the Limited Partners were present and voted (unless such
provision conflicts with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Units are listed or admitted to
trading, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange shall govern). Prompt notice of the taking of
action without a meeting shall be given to the Limited Partners who have not
approved in writing. The General Partner may specify that any written ballot
submitted to Limited Partners for the purpose of taking any action without a
meeting shall be returned to the Partnership within the time period, which shall
be not less than 20 days, specified by the General Partner. If a ballot returned
to the Partnership does not vote all of the Outstanding Units held by such
Limited Partners, the Partnership shall be deemed to have failed to


65


Active.21601985.20

--------------------------------------------------------------------------------




receive a ballot for the Outstanding Units that were not voted. If approval of
the taking of any permitted action by the Limited Partners is solicited by any
Person other than by or on behalf of the General Partner, the written approvals
shall have no force and effect unless and until (a) approvals sufficient to take
the action proposed are deposited with the Partnership in care of the General
Partner, (b) approvals sufficient to take the action proposed are dated as of a
date not more than 90 days prior to the date sufficient approvals are first
deposited with the Partnership and (c) an Opinion of Counsel is delivered to the
General Partner to the effect that the exercise of such right and the action
proposed to be taken with respect to any particular matter (i) will not cause
the Limited Partners to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize the
Limited Partners’ limited liability, and (ii) is otherwise permissible under the
state statutes then governing the rights, duties and liabilities of the
Partnership and the Partners.
Section 13.12    Right to Vote and Related Matters.
(a)    Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.
(b)    With respect to Units that are held for a Person’s account by another
Person that is the Record Holder (such as a broker, dealer, bank, trust company
or clearing corporation, or an agent of any of the foregoing), such Record
Holder shall, in exercising the voting rights in respect of such Units on any
matter, and unless the arrangement between such Persons provides otherwise, vote
such Units in favor of, and in accordance with the direction of, the Person who
is the beneficial owner of such Units, and the Partnership shall be entitled to
assume such Record Holder is so acting without further inquiry. The provisions
of this Section 13.12(b) (as well as all other provisions of this Agreement) are
subject to the provisions of Section 4.3.
Section 13.13    Restricted Transactions and Reductions in Voting Power.
(a)    If any Person (other than the General Partner and its Affiliates) shall
purchase or otherwise acquire Common Units in an amount that would result in
such Person, together with any related Group, owning, controlling and/or holding
with power to vote 10% or more of then Outstanding Limited Partner Interests
such transaction shall be deemed a “Restricted Transaction.”
(i)    The entire amount of Limited Partner Interests held by a Person and any
related Group that has engaged in a Restricted Transaction shall not be entitled
to vote on any matter.
(ii)    To the extent any holder of Limited Partner Interests together with any
related Group (other than the General Partner and its Affiliate) is able in the
aggregate to exercise 10% or more of the voting power of the Outstanding Limited
Partner Interests as the result of the reduction in voting power imposed
pursuant to clause (i) or as the result of proportional voting pursuant to this
clause (ii), such holder (together with any such Group) shall only be entitled
to vote less than 10% of the voting power of the Outstanding Limited Partner
Interests and the incremental voting power above this amount shall be voted
proportionally with all other votes of the same class of Limited Partner
Interests.
(b)    The reduction in voting power pursuant to subsections (a)(i) or (a)(ii)
of this Section 13.13 shall not apply to (i) any Person or Group who acquired
10% or more of the Outstanding Partnership


66


Active.21601985.20

--------------------------------------------------------------------------------




Interests of any class then Outstanding directly from the General Partner or its
Affiliates (other than the Partnership), (ii) any Person or Group who acquired
10% or more of the Outstanding Partnership Interests of any class then
Outstanding directly or indirectly from a Person or Group described in clause
(i) provided that, upon or prior to such acquisition, the General Partner shall
have notified such Person or Group in writing that such limitation shall not
apply, or (iii) any Person or Group who acquired 10% or more of any Partnership
Interests issued by the Partnership with the prior approval of the Board of
Directors of the General Partner.
(c)    The 10% threshold set forth in subsections (a) and (b) of this Section
13.13 shall automatically increase to 20% upon approval by FERC of the FERC
Application without material restriction or condition, subject to Section
13.1(g).
Section 13.14    Special Voting Units. Each of the Partners and each other
Person who may acquire Partnership Interests agrees that the holders of Special
Voting Units shall be entitled to receive notice of, be included in any
requisite quora for and participate in any and all approvals, votes or other
actions of the Partners on an pro rata basis as, and treating such Persons for
all purposes as if they are, Limited Partners holding Common Units, including
any and all notices, quora, approvals, votes and other actions that may be taken
pursuant to the requirements of the Delaware Act or any other applicable law,
rule or regulation, except as otherwise explicitly provided hereunder. The
affirmative vote of the holders of a majority of the voting power of all Special
Voting Units voting separately as a class shall be required to alter, amend or
repeal this Section 13.14 or to adopt any provision inconsistent therewith.
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1    Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America, pursuant to a written plan of merger or
consolidation (“Merger Agreement”) or a written plan of conversion (“Plan of
Conversion”), as the case may be, in accordance with this Article XIV.
Section 14.2    Procedure for Merger, Consolidation or Conversion.
(a)    Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner; provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
consent to a merger, consolidation or conversion, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity, and the General Partner in determining whether
to consent to any merger, consolidation or conversion of the Partnership shall
be permitted to do so in its sole and absolute discretion.
(b)    If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i)    name and state of domicile of each of the business entities proposing to
merge or consolidate;


67


Active.21601985.20

--------------------------------------------------------------------------------




(ii)    the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);
(iii)    the terms and conditions of the proposed merger or consolidation;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights; and (B) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
(vii)    such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.
(c)    If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i)    the name of the converting entity and the converted entity;
(ii)     a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
(v)    in an attachment or exhibit, the certificate of limited partnership of
the Partnership;


68


Active.21601985.20

--------------------------------------------------------------------------------




(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii)    the effective time of the conversion, which may be the date of the
filing of the articles of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such articles of conversion and
stated therein); and
(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3    Approval by Limited Partners. Except as provided in Section
14.3(d), the General Partner, upon its approval of the Merger Agreement or the
Plan of Conversion, as the case may be, shall direct that the Merger Agreement
or the Plan of Conversion, as applicable, be submitted to a vote of Limited
Partners, whether at a special meeting or by written consent, in either case in
accordance with the requirements of Article XIII. A copy or a summary of the
Merger Agreement or the Plan of Conversion, as the case may be, shall be
included in or enclosed with the notice of a special meeting or the written
consent and, subject to any applicable requirements of Regulation 14A pursuant
to the Exchange Act or successor provision, no other disclosure regarding the
proposed merger, consolidation or conversion shall be required.
(a)    Except as provided in Section 14.3(d) and Section 14.3(e), the Merger
Agreement or Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, effects
an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to Article XIII, would require for
its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited Partners, in which case such greater percentage
vote or consent shall be required for approval of the Merger Agreement or the
Plan of Conversion, as the case may be.
(b)    Except as provided in Section 14.3(d) and Section 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or articles of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.
(c)    Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of limited liability under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) of any Limited Partner as compared to its limited liability
under the Delaware Act or cause the Operating Partnership or the Operating
Partnership’s Subsidiaries to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated as such), (ii) the sole purpose
of such conversion, merger, or conveyance is to effect a mere change in the
legal form of the Partnership into another limited liability entity and (iii)
the General


69


Active.21601985.20

--------------------------------------------------------------------------------




Partner determines that the governing instruments of the new entity provide the
Limited Partners and the General Partner with substantially the same rights and
obligations as are herein contained.
(d)    Additionally, notwithstanding anything else contained in this Article XIV
or in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another limited
liability entity if (i) the General Partner has received an Opinion of Counsel
that the merger or consolidation, as the case may be, would not result in the
loss of the limited liability of any Limited Partner under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) as compared to its limited liability under the Delaware Act or
cause the Operating Partnership or the Operating Partnership’s Subsidiaries to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes (to the extent not previously
treated as such), (ii) the merger or consolidation would not result in an
amendment to this Agreement, other than any amendments that could be adopted
pursuant to Section 13.1, (iii) the Partnership is the Surviving Business Entity
in such merger or consolidation, (iv) each Unit outstanding immediately prior to
the effective date of the merger or consolidation is to be an identical Unit of
the Partnership after the effective date of the merger or consolidation, and (v)
the number of Partnership Interests to be issued by the Partnership in such
merger or consolidation does not exceed 20% of the Partnership Interests
Outstanding immediately prior to the effective date of such merger or
consolidation.
(e)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.
Section 14.4    Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement or the Plan of Conversion, as the case may be, a certificate of merger
or certificate of conversion or other filing, as applicable, shall be executed
and filed with the Secretary of State of the State of Delaware or the
appropriate filing office of any other jurisdiction, as applicable, in
conformity with the requirements of the Delaware Act or other applicable law.
Section 14.5    Effect of Merger, Consolidation or Conversion.
(a)    At the effective time of the merger:
(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and


70


Active.21601985.20

--------------------------------------------------------------------------------




(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)    At the effective time of the conversion:
(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;
(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
(v)    a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and
(vi)    the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the Plan of Conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1    Right to Acquire Limited Partner Interests.
(a)    Notwithstanding any other provision of this Agreement other than Section
5.8(b)(vii), if at any time the General Partner and its Affiliates hold more
than 80% of the total Limited Partner Interests of any class then Outstanding
(and treating the Common Units and Special Voting Units as a single class of
Limited Partner Interests), the General Partner shall then have the right, which
right it may assign and transfer in whole or in part to the Partnership or any
Affiliate of the General Partner, exercisable at its option, to purchase all,
but not less than all, of such Limited Partner Interests (other than the Series
A Preferred Units, which are subject to Section 5.8(b)(vii)) of such class (and
treating the Common Units and Special Voting Units as a single class of Limited
Partner Interests) then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three Business Days prior to the date that the notice described in
Section 15.1(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.1(b) is mailed.


71


Active.21601985.20

--------------------------------------------------------------------------------




(b)    If the General Partner any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
applicable Transfer Agent notice of such election to purchase (the “Notice of
Election to Purchase”) and shall cause the Transfer Agent to mail a copy of such
Notice of Election to Purchase to the Record Holders of Limited Partner
Interests of such class (as of a Record Date selected by the General Partner),
together with such information as may be required by law, rule or regulation, at
least 10, but not more than 60, days prior to the Purchase Date. Such Notice of
Election to Purchase shall also be filed and distributed as may be required by
the Commission or any National Securities Exchange on which such Limited Partner
Interests are listed. The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests, in the case of Limited Partner
Interests evidenced by Certificates, or instructions agreeing to such redemption
in exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the Register shall be conclusively presumed to have
been given regardless of whether the owner receives such notice. On or prior to
the Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent or exchange agent cash in an
amount sufficient to pay the aggregate purchase price of all of such Limited
Partner Interests to be purchased in accordance with this Section 15.1. If the
Notice of Election to Purchase shall have been duly given as aforesaid at least
10 days prior to the Purchase Date, and if on or prior to the Purchase Date the
deposit described in the preceding sentence has been made for the benefit of the
holders of Limited Partner Interests subject to purchase as provided herein,
then from and after the Purchase Date, notwithstanding that any Certificate or
redemption instructions shall not have been surrendered for purchase or
provided, respectively, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Article IV, Article V, Article VI,
and Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent of
the Certificates representing such Limited Partner Interests, in the case of
Limited Partner Interests evidenced by Certificates, or instructions agreeing to
such redemption, and such Limited Partner Interests shall thereupon be deemed to
be transferred to the General Partner, its Affiliate or the Partnership, as the
case may be, in the Register, and the General Partner or any Affiliate of the
General Partner, or the Partnership, as the case may be, shall be deemed to be
the Record Holder of all such Limited Partner Interests from and after the
Purchase Date and shall have all rights as the Record Holder of such Limited
Partner Interests (including all rights as owner of such Limited Partner
Interests pursuant to Article IV, Article V, Article VI and Article XII).
(c)    In the case of Limited Partner Interests evidenced by Certificates, at
any time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in Section
15.1(a), therefor, without interest thereon, in accordance with procedures set
forth by the General Partner.
ARTICLE XVI
GENERAL PROVISIONS
Section 16.1    Addresses and Notices; Written Communications.


72


Active.21601985.20

--------------------------------------------------------------------------------




(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Except as otherwise provided herein,
any notice, payment or report to be given or made to a Partner hereunder shall
be deemed conclusively to have been given or made, and the obligation to give
such notice or report or to make such payment shall be deemed conclusively to
have been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown in the
Register, regardless of any claim of any Person who may have an interest in such
Partnership Interests by reason of any assignment or otherwise. An affidavit or
certificate of making of any notice, payment or report in accordance with the
provisions of this Section 16.1 executed by the General Partner, the Transfer
Agent or the mailing organization shall be prima facie evidence of the giving or
making of such notice, payment or report. If any notice, payment or report
addressed to a Record Holder at the address of such Record Holder appearing in
the Register is returned by the United States Postal Service marked to indicate
that the United States Postal Service is unable to deliver it, such notice,
payment or report and any subsequent notices, payments and reports shall be
deemed to have been duly given or made without further mailing (until such time
as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3; provided that where a different notice address is provided herein,
such notice shall be deemed given if received at such other address. The General
Partner may rely and shall be protected in relying on any notice or other
document from a Partner or other Person if believed by it to be genuine.
(b)    The terms “in writing,” “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
(c)    Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.
Section 16.2    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 16.3    Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
Section 16.4    Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.
Section 16.5    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
Section 16.6    Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted


73


Active.21601985.20

--------------------------------------------------------------------------------




Person shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.
Section 16.7    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.1(a), (b) or
(c) without execution hereof.
Section 16.8    Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial
by Jury.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b)    Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):
(i)    irrevocably agrees that any claims, suits, actions or proceedings (A)
arising out of or relating in any way to this Agreement (including any claims,
suits or actions to interpret, apply or enforce the provisions of this Agreement
or the duties, obligations or liabilities among Partners or of Partners to the
Partnership, or the rights or powers of, or restrictions on, the Partners or the
Partnership), (B) brought in a derivative manner on behalf of the Partnership,
(C) asserting a claim of breach of a duty (including a fiduciary duty) owed by
any director, officer, or other employee of the Partnership or the General
Partner, or owed by the General Partner, to the Partnership or the Partners, (D)
asserting a claim arising pursuant to any provision of the Delaware Act or (E)
asserting a claim governed by the internal affairs doctrine shall be exclusively
brought in the Court of Chancery of the State of Delaware, in each case
regardless of whether such claims, suits, actions or proceedings sound in
contract, tort, fraud or otherwise, are based on common law, statutory,
equitable, legal or other grounds, or are derivative or direct claims;
(ii)    irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware in connection with any such claim, suit,
action or proceeding;
(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;
(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and
(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.
Section 16.9    Invalidity of Provisions. If any provision or part of a
provision of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and


74


Active.21601985.20

--------------------------------------------------------------------------------




enforceability of the remaining provisions and/or parts thereof contained herein
shall not be affected thereby and this Agreement shall, to the fullest extent
permitted by law, be reformed and construed as if such invalid, illegal or
unenforceable provision, or part of a provision, had never been contained
herein, and such provisions and/or part shall be reformed so that it would be
valid, legal and enforceable to the maximum extent possible.
Section 16.10    Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
Section 16.11    Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document (.pdf) or similar format
affixed in the name and on behalf of the Transfer Agent of the Partnership on
certificates representing Common Units is expressly permitted by this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]






75


Active.21601985.20

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
GENERAL PARTNER:


NextEra Energy Partners GP, Inc.
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Signature Page
Second Amended and Restate Agreement of Limited Partnership


Active.21601985.20

--------------------------------------------------------------------------------





EXHIBIT A
to the Second Amended and Restated Agreement of
Limited Partnership of NextEra Energy Partners, LP
Certificate Evidencing Common Units
Representing Limited Partner Interests in
NextEra Energy Partners, LP
No. _________________________    Common Units _________________
In accordance with Section 4.1 of the First Amended and Restated Agreement of
Limited Partnership of NextEra Energy Partners, LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), NextEra Energy
Partners, LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that _______________ (the “Holder”) is the registered owner of Common
Units representing limited partner interests in the Partnership (the “Common
Units”) transferable on the books of the Partnership, in person or by duly
authorized attorney, upon surrender of this Certificate properly endorsed. The
rights, preferences and limitations of the Common Units are set forth in, and
this Certificate and the Common Units represented hereby are issued and shall in
all respects be subject to the terms and provisions of, the Partnership
Agreement. Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 700 Universe Boulevard, Juno
Beach, Florida 33408. Capitalized terms used herein but not defined shall have
the meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER OR (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF NEXTERA ENERGY PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS
TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE
PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT
OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES
OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED
TO TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement, and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.


Exhibit A - 1


Active.21601985.20

--------------------------------------------------------------------------------






This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware
Dated:
 
 
NEXTERA ENERGY PARTNERS, LP
 
 
 
 
 
 
By:
NextEra Energy Partners GP, Inc., its
 
 
 
General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
By:
 



Countersigned and Registered by:
Computershare Trust Company, N.A.
as Transfer Agent and Registar



By:
 
 
Authorized Signature



 



Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM-as tenants in common
 
UNIF GIFT TRANSFERS MIN ACT
 
 
 
TEN ENT-as tenants by the entireties
 
Custodian
 
 
 
 
 
(Cust)
(Minor)

JT TEN-as joint tenants with right of survivorship under Uniform Gifts/Transfers
to CD Minors Act (State) and not as tenants in common
Additional abbreviations, though not in the above list, may also be used.


Exhibit A - 2


Active.21601985.20

--------------------------------------------------------------------------------








 



ASSIGNMENT OF COMMON UNITS OF
NEXTERA ENERGY PARTNERS, LP
FOR VALUE RECEIVED,
 
hereby assigns, conveys, sells and transfers unto
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Please print or typewrite name and address of assignee)
 
(Please insert Social Security or other identifying number of assignee)
 
 
 
________________ Common Units representing limited partner interests evidenced
by this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint ____________________ as its attorney-in-fact
with full power of substitution to transfer the same on the books of NextEra
Energy Partners, LP.
 



Date:
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
(Signature)

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15    
No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.




Exhibit A - 3


Active.21601985.20

--------------------------------------------------------------------------------





EXHIBIT B
to the Second Amended and Restated Agreement of
Limited Partnership of NextEra Energy Partners, LP
Certificate Evidencing Series A Preferred Units
Representing Limited Partner Interests in
NextEra Energy Partners, LP
No. _________________________ Series A Preferred Units _________________
In accordance with Section 4.1 of the Second Amended and Restated Agreement of
Limited Partnership of NextEra Energy Partners, LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), NextEra Energy
Partners, LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that _______________ (the “Holder”) is the registered owner of Series
A Preferred Units representing limited partner interests in the Partnership (the
“Series A Preferred Units”) transferable on the books of the Partnership, in
person or by duly authorized attorney, upon surrender of this Certificate
properly endorsed, subject to certain restrictions. The rights, preferences and
limitations of the Series A Preferred Units are set forth in, and this
Certificate and the Series A Preferred Units represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Partnership
Agreement. Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 700 Universe Boulevard, Juno
Beach, Florida 33408. Capitalized terms used herein but not defined shall have
the meanings given them in the Partnership Agreement.
THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF
A TRANSACTION EXEMPT FROM REGISTRATION, NEXTERA ENERGY PARTNERS, LP HAS RECEIVED
AN OPINION OF COUNSEL OR SUCH OTHER DOCUMENTATION SATISFACTORY TO IT THAT SUCH
TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER; (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF NEXTERA ENERGY PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE; OR (C) VIOLATE THE TRANSFER RESTRICTIONS TO WHICH THE SECURITIES ARE
SUBJECT PURSUANT TO SECTIONS 5.8 AND 4.7 OF THE PARTNERSHIP AGREEMENT OR SECTION
5.4 OF THE SERIES A PREFERRED UNIT PURCHASE AGREEMENT DATED JUNE 20, 2017. THIS
SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN
THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST
BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE
SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the


Exhibit B - 1


Active.21601985.20



--------------------------------------------------------------------------------




Partnership Agreement, (ii) represented and warranted that the Holder has all
right, power and authority and, if an individual, the capacity necessary to
enter into the Partnership Agreement, and (iii) made the waivers and given the
consents and approvals contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
Dated:
 
 
NEXTERA ENERGY PARTNERS, LP
 
 
 
 
 
 
By:
NextEra Energy Partners GP, Inc., its
 
 
 
General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
By:
 



Countersigned and Registered by:
Computershare Trust Company, N.A.
as Transfer Agent and Registar

By:
 
 
Authorized Signature



 



Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM-as tenants in common
 
UNIF GIFT TRANSFERS MIN ACT
 
 
 
TEN ENT-as tenants by the entireties
 
Custodian
 
 
 
 
 
(Cust)
(Minor)

JT TEN-as joint tenants with right of survivorship under Uniform Gifts/Transfers
to CD Minors Act (State) and not as tenants in common
Additional abbreviations, though not in the above list, may also be used.


Exhibit B - 2


Active.21601985.20



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

ASSIGNMENT OF SERIES A PREFERRED UNITS OF
NEXTERA ENERGY PARTNERS, LP
FOR VALUE RECEIVED,
 
hereby assigns, conveys, sells and transfers unto
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Please print or typewrite name and address of assignee)
 
(Please insert Social Security or other identifying number of assignee)
 
 
 
______________ Series A Preferred Units representing limited partner interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint _________________ as its
attorney-in-fact with full power of substitution to transfer the same on the
books of NextEra Energy Partners, LP.
 



Date:
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
(Signature)

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15    .
No transfer of the Series A Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series A
Preferred Units to be transferred is surrendered for registration or transfer.






Exhibit B - 3


Active.21601985.20



--------------------------------------------------------------------------------





EXHIBIT C
to the Second Amended and Restated Agreement of
Limited Partnership of NextEra Energy Partners, LP
Restrictions on Transfer of Series A Preferred Units
THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF
A TRANSACTION EXEMPT FROM REGISTRATION, NEXTERA ENERGY PARTNERS, LP HAS RECEIVED
AN OPINION OF COUNSEL OR SUCH OTHER DOCUMENTATION SATISFACTORY TO IT THAT SUCH
TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER; (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF NEXTERA ENERGY PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE; OR (C) VIOLATE THE TRANSFER RESTRICTIONS TO WHICH THE SECURITIES ARE
SUBJECT PURSUANT TO SECTIONS 5.8 AND 4.7 OF THE PARTNERSHIP AGREEMENT OR SECTION
5.4 OF THE SERIES A PREFERRED UNIT PURCHASE AGREEMENT DATED JUNE 20, 2017. THIS
SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN
THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST
BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE
SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP.




Exhibit C - 1
        
Active.21601985.20



--------------------------------------------------------------------------------





Exhibit C
Form of Registration Rights Agreement


See Attached




Active.21674869.11



--------------------------------------------------------------------------------


Final Form
Form of Registration Rights Agreement

































--------------------------------------------------------------------------------




NEXTERA ENERGY PARTNERS, LP

AND

THE PURCHASERS NAMED ON SCHEDULE A

HERETO

____________________________________

REGISTRATION RIGHTS AGREEMENT



Dated [●], 2017

___________________________________



--------------------------------------------------------------------------------







011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
 
 
 
Section 1.01
Definitions
1


Section 1.02
Registrable Securities
4


 
 
 
ARTICLE II
REGISTRATION RIGHTS
Section 2.01
Shelf Registration
4


Section 2.02
Piggyback Registration
5


Section 2.03
Underwritten Offerings
7


Section 2.04
Further Obligations
8


Section 2.05
Cooperation by Holders
12


Section 2.06
Restrictions on Public Sale by Holders of Registrable Securities
12


Section 2.07
Expenses
12


Section 2.08
Indemnification
13


Section 2.09
Rule 144 Reporting
15


Section 2.10
Transfer or Assignment of Registration Rights
15


Section 2.11
Limitation on Subsequent Registration Rights
15


 
 
 
ARTICLE III
MISCELLANEOUS
Section 3.01
Communications
16


Section 3.02
Binding Effect
16


Section 3.03
Assignment of Rights
16


Section 3.04
Recapitalization, Exchanges, Etc. Affecting Units
16


Section 3.05
Aggregation of Registrable Securities
17


Section 3.06
Specific Performance
17


Section 3.07
Counterparts
17


Section 3.08
Governing Law, Submission to Jurisdiction
17


Section 3.09
Waiver of Jury Trial
17


Section 3.10
Entire Agreement
17


Section 3.11
Amendment
18


Section 3.12
No Presumption
18


Section 3.13
Obligations Limited to Parties to Agreement
18


Section 3.14
Interpretation
18



Schedule A
Purchaser Name: Notice and Contact Information










--------------------------------------------------------------------------------





REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of [●], 2017 (this “Agreement”), is
entered into by and among NEXTERA ENERGY PARTNERS, LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
hereto (the “Purchasers”).
WHEREAS, this Agreement is made in connection with the initial closing of the
issuance and sale of the Series A Convertible Preferred Units (the date of such
closing, the “Initial Closing Date”) pursuant to the Series A Preferred Unit
Purchase Agreement, dated as of June 20, 2017, by and among the Partnership and
the Purchasers (the “Purchase Agreement”); and
WHEREAS, the Partnership has agreed to provide the registration rights set forth
in this Agreement for the benefit of the Purchasers pursuant to the Purchase
Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, the following terms have
the meanings indicated:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, (a) the Partnership, on
the one hand, and any Purchaser, on the other, shall not be considered
Affiliates and (b) any fund or account managed, advised or subadvised, directly
or indirectly, by a Purchaser or its Affiliates, shall be considered an
Affiliate of such Purchaser.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Average VWAP” per Common Unit over a certain period shall mean the arithmetic
average of the VWAP per Common Unit for each Trading Day in such period.
“BlackRock Purchaser” means Nasa A Holdings LP, a Delaware limited partnership.
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or Florida
are authorized or required by law or other governmental action to close.
“Closing Date” means the Initial Closing Date or a Subsequent Closing Date under
the Purchase Agreement.
“Commission” means the United States Securities and Exchange Commission.


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




“Common Units” means the common units representing limited partner interests in
the Partnership and having the rights and obligations specified in the
Partnership Agreement.
“Effective Date” means the date of effectiveness of any Registration Statement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Holder” means a record holder of any Registrable Securities.
“Holder Underwriter Registration Statement” has the meaning specified in Section
2.04(q).
“Included Registrable Securities” has the meaning specified in Section 2.02(a).
“Initial Closing Date” has the meaning set forth in the Recitals of this
Agreement.
“Losses” has the meaning specified in Section 2.08(a).
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section) and
any other securities exchange (whether or not registered with the Commission
under Section 6(a) (or successor to such Section) of the Exchange Act) that the
Partnership shall designate as a National Securities Exchange for purposes of
this Agreement.
“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.
“Partnership Agreement” has the meaning ascribed in the Purchase Agreement.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Piggyback Notice” has the meaning specified in Section 2.02(a).
“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).
“Piggyback Registration” has the meaning specified in Section 2.02(a).
“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.
“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.
“Registrable Securities” means the Common Units issuable upon conversion of the
Series A Preferred Units, all of which are subject to the rights provided herein
until such time as such securities cease to be Registrable Securities pursuant
to Section 1.02.
“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.


2


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




“Registration Expenses” has the meaning specified in Section 2.07(a).
“Registration Statement” means a registration statement filed with the
Commission by the Partnership registering Registrable Securities pursuant to the
terms of this Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Selling Expenses” has the meaning specified in Section 2.07(a).
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.
“Selling Holder Indemnified Persons” has the meaning specified in Section
2.08(a).
“Series A Preferred Units” means the Series A Convertible Preferred Units
representing limited partner interests in the Partnership and having the rights
and obligations specified in the Partnership Agreement to be issued and sold to
the Purchasers pursuant to the Purchase Agreement, including any PIK Units
issued in connection therewith.
“Subsequent Closing Date” means a closing date for the purchase of Series A
Preferred Units under the Purchase Agreement that occurs following the Initial
Closing Date.
“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business or, if such Common Units are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.
“Underwriter” means, with respect to any Underwritten Offering, the underwriters
of such Underwritten Offering.
“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an Underwriter on a
firm commitment basis for reoffering to the public for cash or an offering that
is a “bought deal” with one or more investment banks, in either case, in the
sole discretion of the Partnership. For the avoidance of doubt, the term
Underwritten Offering does not include at-the-market offerings.
“VWAP” per Common Unit on any Trading Day shall mean the per Common Unit
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “NEP <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one Common Unit on such Trading Day as reported on the New York Stock
Exchange’s website or the website of the National Securities Exchange upon which
the Common Units are listed). If the VWAP cannot be calculated for the Common
Units on a particular date on any of the foregoing bases, the VWAP of the Common
Units on such date shall be the fair market value as determined in good faith by
the Partnership in a commercially reasonable manner.
Section 1.02    Registrable Securities. Except as otherwise specifically
provided herein, a Registrable Security will cease to be a Registrable Security
under this Agreement upon the earliest to occur of the following: (a) when a
registration statement covering such Registrable Security becomes or has been


3


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement, (b) when such
Registrable Security has been disposed of (excluding transfers or assignments by
a Holder to an Affiliate or to another Holder or any of its Affiliates or to any
assignee or transferee to whom the rights under this Agreement have been
transferred pursuant to Section 2.10) pursuant to any transaction exempt from
registration pursuant to Rule 144 (or any similar provision then in effect)
under the Securities Act, (c) when such Registrable Security is held by the
Partnership or one of its Affiliates, and (d) when such Registrable Security has
been sold or disposed of in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of such
securities pursuant to Section 2.10. For the avoidance of doubt, (i) the
provisions of this Section 1.02 do not modify the transfer restrictions
applicable to the Holders under the Partnership Agreement and (ii) only a Holder
that (A) is a named Purchaser under the Purchase Agreement or (B) is an
Affiliate of a named Purchaser both (x) at the time any Registrable Securities
are transferred to such Holder in compliance with the Purchase Agreement and the
Partnership Agreement and (y) at the time of exercise of registration rights
pursuant to Section 2.02 or Section 2.03 shall have any piggyback or demand
registration rights under this Agreement.
ARTICLE II
REGISTRATION RIGHTS
Section 2.01    Shelf Registration. For the avoidance of doubt, Holder shall
have no right, at any time, to require or cause the Partnership to prepare and
file a registration statement under the Securities Act to permit the resale of
the Registrable Securities from time to time as permitted by Rule 415 (or any
similar provision adopted by the Commission then in effect) of the Securities
Act.
Section 2.02    Piggyback Registration.
(a)    Participation. If at any time on or after January 1, 2019 and except in
connection with the exercise of a demand registration pursuant to Section 2.03
prior to December 31, 2023, the Partnership proposes to file a Registration
Statement related to an Underwritten Offering, including pursuant to Section
2.03, then the Partnership shall give not less than four Business Days’ notice
(including notification by electronic mail) (the “Piggyback Notice”) of such
proposed Underwritten Offering to the BlackRock Purchaser and such Piggyback
Notice shall offer the BlackRock Purchaser (on behalf of itself and as
representative of the other Holders ) the opportunity to include in such
Underwritten Offering up to one-third (including the securities being registered
pursuant to Section 2.03) of aggregate number of Registrable Securities
outstanding as of the latest Closing Date (or such larger number of Registrable
Securities to the extent consented to by the Partnership in its sole and
absolute discretion) (the “Included Registrable Securities”), as the BlackRock
Purchaser may request in writing (a “Piggyback Registration”); provided,
however, that the Partnership shall not be required to offer such opportunity
(A) if the BlackRock Purchaser, together with the other Holders, do not offer a
minimum of $50 million of Registrable Securities, in the aggregate (determined
by multiplying the number of Common Unit Registrable Securities owned by the
Average VWAP for the 10 Trading Days preceding the date of such notice) or (B)
if the Partnership has been advised by the Managing Underwriter that the
inclusion of Registrable Securities for sale for the benefit of the BlackRock
Purchaser and such Holders will have an adverse effect on the price, timing or
distribution of the Common Units in such Underwritten Offering, in which case
the amount of Registrable Securities to be offered for the accounts of the
BlackRock Purchaser and all other Holders shall be determined based on the
provisions of Section 2.02(b). Each Piggyback Notice shall be provided to the
BlackRock Purchaser on a Business Day pursuant to Section 3.01 and receipt of
such notice shall be confirmed and kept confidential by the BlackRock Purchaser
and the Holders (and neither the BlackRock Purchaser nor any other Holder
receiving such notice shall purchase or sell Common Units) (provided that any
Holder may provide such notice to its personnel, advisors and other
representatives on a confidential basis) until either (x) such proposed


4


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




Underwritten Offering has been publicly announced by the Partnership or (y) the
BlackRock Purchaser has received notice from the Partnership that such proposed
Underwritten Offering has been abandoned, which the Partnership shall provide to
the BlackRock Purchaser reasonably promptly after the final decision to abandon
a proposed Underwritten Offering has been made. The BlackRock Purchaser will
have two Business Days (or one Business Days in connection with any overnight or
bought Underwritten Offering) after such Piggyback Notice has been delivered to
request in writing (on behalf of itself and/or the Holders) to the Partnership
for the inclusion of Registrable Securities in the Underwritten Offering. If no
request for inclusion from the BlackRock Purchaser is received by the
Partnership within the specified time, neither the BlackRock Purchaser nor any
Holder shall have any further right to participate in such Underwritten
Offering. If, at any time after giving written notice of the Partnership’s
intention to undertake an Underwritten Offering and prior to the pricing of such
Underwritten Offering, such Underwritten Offering is terminated or delayed
pursuant to the provisions of this Agreement, the Partnership may, at its
election, give written notice of such determination to the BlackRock Purchaser
(on behalf of itself and/or the Holders) and, (1) in the case of a termination
of such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering, and (2) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the Underwritten Offering. The
BlackRock Purchaser (on behalf of itself or any Selling Holder) shall have the
right to withdraw the request for inclusion of such Registrable Securities, in
whole or in part (subject to the other provisions of this Agreement) in such
Underwritten Offering by giving written notice to the Partnership of such
withdrawal at least two Business Days prior to the time of pricing of such
Underwritten Offering. The BlackRock Purchaser may deliver written notice (a
“Piggyback Opt-Out Notice”) to the Partnership requesting that the BlackRock
Purchaser not receive notice from the Partnership of any proposed Underwritten
Offering; provided, however, that the BlackRock Purchaser may later revoke any
such Piggyback Opt-Out Notice in writing. Following receipt of a Piggyback
Opt-Out Notice (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to the BlackRock Purchaser pursuant to this
Section 2.02(a) and the BlackRock Purchaser and the Holders shall no longer be
entitled to participate in Underwritten Offerings pursuant to this Section
2.02(a), unless such Piggyback Opt-Out Notice is subsequently revoked by the
BlackRock Purchaser. The BlackRock Purchaser shall have the right (on behalf of
itself and the other Holders) to exercise the piggyback registration rights set
forth in this Section 2.02 up to three times, but not more frequently than once
in any twelve-month period; provided, however, if the number of Included
Registrable Securities included in the Underwritten Offering is reduced by 50%
or more, the BlackRock Purchaser (on behalf of itself and the other Holders )
will have the right to withdraw from such Underwritten Offering by delivering
written notice to the Partnership at least two Business Days prior to the time
of pricing of such Underwritten Offering, and such exercise of piggyback
registration rights will not decrease the number of piggyback registrations that
the BlackRock Purchaser shall have the right to request under this Section
2.02(a).
(b)    Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering advise the Partnership that
the total amount of Registrable Securities that Holders intend to include in
such offering exceeds the number that can be sold in such offering without being
likely to have an adverse effect on the price, timing or distribution of the
Common Units offered or the market for the Common Units, then the Partnership
shall include the number of Registrable Securities that such Managing
Underwriter or Underwriters advise the Partnership can be sold without having
such adverse effect, with such number to be allocated (i) first, to the Common
Units proposed to be included in such Underwritten Offering prior to the
delivery by the Partnership of the Piggyback Notice hereunder, unless such
Underwritten Offering is undertaken pursuant to the exercise of a Holder’s
rights under Section 2.03 below, in which case the allocation between all
participating Holders shall be determined as if all such Holders were exercising
piggyback registration rights in the following clause, and (ii) second, pro rata
among the Persons who are exercising piggyback registration rights related to
such Underwritten Offering (based,


5


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




for each such Holder, on the percentage derived by dividing (x) the number of
Common Units proposed to be sold by such Holder in such Underwritten Offering by
(y) the aggregate number of Common Units proposed to be sold by all Holders and
by any other Persons exercising pari passu piggyback registration rights in such
Underwritten Offering).
Section 2.03    Underwritten Offerings.
(a)    Purchaser Demand Rights. On or after January 1, 2021 and prior to
December 31, 2025, the BlackRock Purchaser (on behalf of itself and any other
Holders) shall have the right to dispose of Registrable Securities under a
Registration Statement pursuant to an Underwritten Offering if the BlackRock
Purchaser reasonably expects (for itself and/or any other Holders) (i) gross
proceeds of at least $100 million from such Underwritten Offering or (ii) gross
proceeds of at least $50 million from such Underwritten Offering and such
Registrable Securities represent 100% of the then-outstanding Registrable
Securities held by the BlackRock Purchaser and any applicable Selling Holder.
The BlackRock Purchaser (on behalf of itself and any other Holders) shall
exercise its demand registration right by delivering a written notice to the
Partnership specifying that (x) it is exercising a demand registration right,
(y) the name of each Selling Holder, and (z) the amount of Registrable
Securities to be included in the Underwritten Offering. Promptly upon receipt of
the written notice, the Partnership shall enter into an underwriting agreement
in a form that is customary in Underwritten Offerings of securities by the
Partnership with the Managing Underwriter or Underwriters selected by the
Partnership, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08, and shall take all such other
reasonable actions as are requested by the Managing Underwriter or Underwriters
in order to expedite or facilitate the disposition of such Registrable
Securities; provided, however, the BlackRock Purchaser shall have the right (on
behalf of itself and the other Holders) to exercise the demand registration
rights set forth in this Section 2.03 not more than three times (and not more
frequently than once in any twelve-month period), and only in the event that
either the Partnership has not conducted an Underwritten Offering of Common
Units in the preceding twelve-month period in which the BlackRock Purchaser (on
behalf of itself or other Holders) was eligible to exercise piggyback
registration rights pursuant to Section 2.02 or, if the Partnership has
conducted such an Underwritten Offering, the BlackRock Purchaser (on behalf of
itself or other Holders) has been reduced in the amount of Registerable
Securities included in such offering pursuant to Section 2.02(b) by 25% or more
of the Included Registrable Securities; provided, further, the aggregate amount
of Registerable Securities that may be included in an Underwritten Offering
pursuant to a demand registration right exercised pursuant to this Section 2.03
shall not exceed one-third of aggregate number of Registrable Securities
outstanding as of the latest Closing Date (or such larger number of Registrable
Securities to the extent consented to by the Partnership in its sole and
absolute discretion); provided, further, that if the Partnership or any of their
respective Affiliates (A) is conducting or actively pursuing a merger,
acquisition or disposition transaction with a third party, (B) is conducting or
actively pursuing a securities offering of the Partnership’s Common Units with
anticipated gross offering proceeds of at least $100 million (other than in
connection with any at-the-market offering or similar continuous offering
program), or (C) is in possession of material nonpublic information affecting
the Common Units that the Partnership has determined, in the best interests of
the Partnership, should not be publicly disclosed at that time, then the
Partnership may suspend the BlackRock Purchaser’s right to require the
Partnership to conduct an Underwritten Offering on the BlackRock Purchaser’s and
such Selling Holder’s behalf pursuant to this Section 2.03; provided, however,
that the Partnership may only suspend such demand registration right to require
the Partnership to conduct an Underwritten Offering pursuant to this Section
2.03 once in any six-month period and in no event for a period that exceeds an
aggregate of 90 days in any 180-day period or 120 days in any 365-day period.


6


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




(b)    General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.02 or Section 2.03(a), the underwriting agreement into
which each Selling Holder and the Partnership shall enter shall contain such
representations, covenants, indemnities (subject to Section 2.08) and other
rights and obligations as are customary in Underwritten Offerings of securities
by the Partnership. No Selling Holder shall be required to make any
representations or warranties to or agreements with the Partnership or the
Underwriters, other than representations, warranties or agreements regarding
such Selling Holder’s authority to enter into such underwriting agreement and to
sell Registerable Securities pursuant thereto, its ownership of the securities
being registered on its behalf, its intended method of distribution and any
other representation regarding matters required by law. Subject to the other
provisions of this Agreement, the terms of each Underwritten Offering shall be
approved or disapproved in the sole reasonable discretion of the Partnership;
provided, however, in an Underwritten Offering undertaken pursuant to Section
2.03, underwriting discounts and commissions shall be approved by the BlackRock
Purchaser; provided, further, the Partnership and the BlackRock Purchaser shall
use commercially reasonable efforts to cooperate and coordinate relating to the
terms of an Underwritten Offering, including indicative pricing ranges, at all
times following the time a notice of exercise a demand registration right is
given pursuant to Section 2.03. If any Selling Holder disapproves of the terms
of an Underwritten Offering contemplated by this Section 2.03, the BlackRock
Purchaser may (on behalf of such Selling Holder) withdraw such Selling Holder’s
Registerable Securities from such Underwritten Offering by written notice to the
Partnership and the Managing Underwriter; provided, however, that, to be
effective, such withdrawal must be made at least two Business Days prior to the
time of pricing of such Underwritten Offering; provided, further, that in the
event the Managing Underwriter or Underwriters of any proposed Underwritten
Offering advise the Partnership that the total amount of Common Units that
Holders intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Registrable Securities offered or the market for
the Common Units, and the amount of Registrable Securities requested to be
included in such Underwritten Offering pursuant to Section 2.03(a) is reduced by
50% or more, the BlackRock Purchaser (on behalf of itself and the other Holders)
will have the right to withdraw from such Underwritten Offering by delivering
written notice to the Partnership at least two Business Days prior to the time
of pricing of such Underwritten Offering, in which case the Partnership will
have no obligation to proceed with such Underwritten Offering and such
Underwritten Offering, whether or not completed, will not decrease the number of
Underwritten Offerings that the BlackRock Purchaser shall have the right to
request under this Section 2.03. Notwithstanding the ability of a Holder to
withdraw Registrable Securities from an Underwritten Offering, the exercise of
piggyback registration rights or demand registration rights under this Agreement
shall be irrevocable, and, except as otherwise specifically provided above,
shall decrease the number of Underwritten Offerings that the BlackRock Purchaser
(on behalf of itself and the other Holders) shall have the right to request
under Section 2.02 and Section 2.03.
Section 2.04    Further Obligations. In connection with its obligations under
this Article II, the Partnership will:
(a)    promptly prepare and file with the Commission the Registrations
Statements and such amendments and supplements to any Registration Statement and
the prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for the period of the Underwritten Offering and
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement;
(b)    if a prospectus supplement will be used in connection with the marketing
of an Underwritten Offering under a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of such


7


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




Underwritten Offering, the Partnership shall use its commercially reasonable
efforts to include such information in such prospectus supplement;
(c)    furnish to the BlackRock Purchaser (on behalf of itself and each Selling
Holder) (i) as far in advance as reasonably practicable before filing a
Registration Statement or any other registration statement contemplated by this
Agreement or any supplement or amendment thereto, upon request, copies of
reasonably complete drafts of all such documents proposed to be filed (including
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the Commission), and provide the
BlackRock Purchaser the opportunity to object to any information pertaining to
the BlackRock Purchaser and such Selling Holders and the plan of distribution
that is contained therein and, to the extent timely received, make the
corrections reasonably requested by the BlackRock Purchaser with respect to such
information prior to filing such Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (ii) such number of copies of such Registration Statement
or such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the resale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;
(d)    if applicable, use its commercially reasonable efforts to promptly
register or qualify the Registrable Securities covered by any Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that the Partnership will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject;
(e)    promptly notify the BlackRock Purchaser (on behalf of itself and each
Selling Holder), at any time when a prospectus relating thereto is required to
be delivered by any of it under the Securities Act, of (i) the filing of a
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to a
Registration Statement or any other registration statement or any post-effective
amendment thereto, when the same has become effective; and (ii) the receipt of
any written comments from the Commission with respect to any filing referred to
in clause (i) and any written request by the Commission for amendments or
supplements to any such Registration Statement or any other registration
statement or any prospectus or prospectus supplement thereto;
(f)    promptly notify the BlackRock Purchaser (on behalf of itself and each
Selling Holder), at any time when a prospectus relating thereto is required to
be delivered by any of them under the Securities Act, of (i) the happening of
any event as a result of which the prospectus or prospectus supplement contained
in a Registration Statement or any other registration statement contemplated by
this Agreement, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
prospectus contained therein, in the light of the circumstances under which a
statement is made); (ii) the issuance or express threat of issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by the
Partnership of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to, as promptly as practicable, amend or
supplement the prospectus or prospectus supplement or take other appropriate
action


8


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




so that the prospectus or prospectus supplement does not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing and to take such other action as is
reasonably necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;
(g)    upon request and subject to appropriate confidentiality obligations,
furnish to the BlackRock Purchaser (on behalf of itself and each Selling Holder)
copies of any and all transmittal letters or other correspondence with the
Commission or any other governmental agency or self-regulatory body or other
body having jurisdiction (including any domestic or foreign securities exchange)
relating to such offering of Registrable Securities;
(h)    in the case of an Underwritten Offering, furnish, or use its reasonable
efforts to cause to be furnished, upon request, (i) an opinion of counsel for
the Partnership addressed to the Underwriters, dated the date of the closing
under the applicable underwriting agreement and (ii) a “comfort letter”
addressed to the Underwriters, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
applicable underwriting agreement, in each case, signed by the independent
public accountants who have certified the Partnership’s financial statements
included or incorporated by reference into the applicable registration
statement, and each of the opinion and the “comfort letter” shall be in
customary form and covering substantially the same matters with respect to such
registration statement (and the prospectus and any prospectus supplement) as
have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the Underwriters in Underwritten Offerings of
securities by the Partnership and such other matters as such Underwriters may
reasonably request;
(i)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;
(j)    make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and
Partnership personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act; provided, however,
that the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;
(k)    use its commercially reasonable efforts to cause all Registrable
Securities registered pursuant to this Agreement to be listed on each securities
exchange or nationally recognized quotation system on which similar securities
issued by the Partnership are then listed;
(l)    use its commercially reasonable efforts to cause Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the BlackRock Purchaser and the Selling Holders to
consummate the disposition of such Registrable Securities;
(m)    provide a transfer agent and registrar for all Registrable Securities
covered by any Registration Statement not later than the Effective Date of such
Registration Statement;
(n)    enter into customary agreements and take such other actions as are
reasonably requested by the BlackRock Purchaser (on behalf of itself and each
Selling Holder) or the Underwriters, if any, in order to expedite or facilitate
the disposition of the Registrable Securities (including making appropriate
representatives of the Partnership available to participate in customary
marketing activities); provided, however, that representatives of the
Partnership shall not be required to dedicate an unreasonably burdensome amount
of time in connection with any roadshow and related marketing activities for any


9


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




Underwritten Offering which, in any event, shall not be more than the amount of
time customarily dedicated in similar Underwritten Offerings undertaken by the
Partnership and its Affiliates;
(o)    if reasonably requested by the BlackRock Purchaser (on behalf of itself
and each Selling Holder), (i) incorporate in a prospectus supplement or
post-effective amendment such information as the BlackRock Purchaser reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;
(p)    if reasonably required by the Partnership’s transfer agent, the
Partnership shall promptly deliver any authorizations, certificates and
directions required by the transfer agent which authorize and direct the
transfer agent to transfer Registrable Securities without legend upon sale by
the Holder of such Registrable Securities under a Registration Statement; and
(q)    if any Holder could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with a
Registration Statement and any amendment or supplement thereof (a “Holder
Underwriter Registration Statement”), then the Partnership will reasonably
cooperate with the BlackRock Purchaser (on behalf of itself and each Selling
Holder) in allowing the BlackRock Purchaser (on behalf of itself and each
Selling Holder) to conduct customary “underwriter’s due diligence” with respect
to the Partnership and satisfy its obligations in respect thereof; provided,
however, that the Partnership need not disclose any non-public information to
any such representative unless and until the BlackRock Purchaser and its
representatives has entered into a confidentiality agreement with the
Partnership. In addition, at the BlackRock Purchaser’s request (on behalf of
itself and each Selling Holder), the Partnership will furnish to the BlackRock
Purchaser, on the date of the effectiveness of the Holder Underwriter
Registration Statement and thereafter from time to time on such dates as the
BlackRock Purchaser may reasonably request (provided that such request shall not
be more frequently than on an annual basis), (i) a “comfort letter”, dated such
date, from the Partnership’s independent certified public accountants in form
and substance as has been customarily given by independent certified public
accountants to underwriters in Underwritten Offerings of securities by the
Partnership, (ii) an opinion, dated as of such date, of counsel representing the
Partnership for purposes of the Holder Underwriter Registration Statement, in
form, scope and substance as has been customarily given in Underwritten
Offerings of securities by the Partnership, accompanied by standard “10b-5”
negative assurance for such offerings and (iii) a standard officer’s certificate
from the chief executive officer or chief financial officer, or other Persons
serving such functions, as has been customarily given by such officers in
Underwritten Offerings of securities by the Partnership. The Partnership will
also use its reasonable efforts to provide legal counsel to the BlackRock
Purchaser with an opportunity to review and comment upon any such Holder
Underwriter Registration Statement, and any amendments and supplements thereto,
prior to its filing with the Commission.
Notwithstanding anything to the contrary in this Section 2.04, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an underwriter (as
defined in Section 2(a)(11) of the Securities Act), and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the applicable Registration Statement, and the Partnership shall have no
further obligations hereunder with respect to Registrable Securities held by
such Holder, unless the BlackRock Purchaser (on behalf of itself and each
Selling Holder) has not had an opportunity to conduct customary


10


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




underwriter’s due diligence as set forth in Section 2.04(q) with respect to the
Partnership at the time such Holder’s consent is sought.
Each Selling Holder, upon receipt of notice from the Partnership or from the
BlackRock Purchaser of the happening of any event of the kind described in
Section 2.04(f), shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.04(f) or until it is advised in writing by the
Partnership that the use of the prospectus may be resumed and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by the Partnership, such Selling Holder
will, or will request the Managing Underwriter or Managing Underwriters, if any,
to deliver to the Partnership (at the Partnership’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.
Section 2.05    Cooperation by Holders. The Partnership shall have no obligation
to include Registrable Securities of a Holder in a Registration Statement or in
an Underwritten Offering pursuant to Section 2.03(a) if the BlackRock Purchaser
has failed to timely furnish such information that the Partnership determines,
after consultation with its counsel, is reasonably required in order for any
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
Section 2.06    Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities who is participating in an
Underwritten Offering and is included in a Registration Statement agrees to
enter into a customary letter agreement (each, a “Lockup”) with underwriters
providing that such Holder will not effect any public sale or distribution of a
Common Unit during the 45 calendar day period beginning on the date of a
prospectus or prospectus supplement filed with the Commission with respect to
the pricing of such Underwritten Offering; provided, however, that,
notwithstanding the foregoing, (i) the duration of the foregoing restrictions
shall be no longer than the duration of the shortest restriction imposed by the
Underwriters on the Partnership or the officers, directors or any other
Affiliate of the Partnership on whom a restriction is imposed, (ii) the
restrictions set forth in this Section 2.06 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Holder and
(iii) the Partnership will use commercially reasonable efforts to ensure that
each Lockup shall include customary carve-outs, including carve-outs for the
pledge, hypothecation or other granting of a security interest in Common Units
or securities convertible into or exchangeable for shares of Common Units as
collateral or security for any loan, advance or extension of credit and any
transfer upon foreclosure upon such Common Units or such securities.
Section 2.07    Expenses.
(a)    Certain Definitions. “Registration Expenses” shall not include Selling
Expenses but otherwise means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect a Piggyback
Registration pursuant to Section 2.02, or an Underwritten Offering pursuant to
Section 2.03, and the disposition of such Registrable Securities, including all
registration, filing, securities exchange listing and National Securities
Exchange fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the Financial
Industry Regulatory Authority, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, and the fees and disbursements of
counsel and independent public accountants for the Partnership, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance. “Selling Expenses” means all underwriting
fees, discounts and selling commissions and transfer


11


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




taxes allocable to the sale of the Registrable Securities, plus any costs or
expenses related to any roadshows conducted in connection with the marketing of
any Underwritten Offering.
(b)    Expenses. The Partnership will pay all reasonable Registration Expenses,
as determined in good faith, in connection with a Piggyback Registration or an
Underwritten Offering, whether or not any sale is made pursuant to such
Piggyback Registration or Underwritten Offering. Each Selling Holder shall pay
its pro rata share of all Selling Expenses in connection with any sale of its
Registrable Securities hereunder. In addition, except as otherwise provided in
Section 2.08, the Partnership shall not be responsible for professional fees
(including legal fees) incurred by the BlackRock Purchaser or Holders in
connection with the exercise of the BlackRock Purchaser’s or such Holders’
rights hereunder.
Section 2.08    Indemnification.
(a)    By the Partnership. In the event of a Registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, partners, employees and agents and each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act and the
Exchange Act, and its directors, officers, managers, partners, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating, defending or resolving any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by to it by the BlackRock Purchaser or
such Selling Holder Indemnified Person in writing specifically for use in the
applicable Registration Statement or other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.
(b)    By Each Selling Holder. Each Selling Holder severally and not jointly
(other than the BlackRock Purchaser which obligations will be joint and several)
agrees to indemnify and hold harmless the Partnership, the General Partner and
their respective directors, officers, employees and agents and each Person, who,
directly or indirectly, controls the Partnership within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holders furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereto or any free writing prospectus relating thereto;


12


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




provided, however, that the liability of each Selling Holder (other than the
BlackRock Purchaser in respect of its joint obligations with respect to other
Selling Holders) shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holders from the
sale of the Registrable Securities giving rise to such indemnification;
provided, further, however, that the liability of the BlackRock Purchaser with
respect to a joint obligation with respect to any other Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification .
(c)    Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to so notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.08(c), except to the
extent that the indemnifying party is materially prejudiced by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party may be entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, includes a complete and
unconditional release from liability of, and does not contain any admission of
wrongdoing by, the indemnified party.
(d)    Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and of the indemnified party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that the liability of each
Selling Holder (other than the BlackRock Purchaser in respect of its joint
obligations with respect to other Selling Holders) shall not be greater than the
maximum amount for which such Selling Holder could have been liable under the
provisos contained in Section 2.08(b) and the liability of the BlackRock
Purchaser with respect to a joint obligation with respect to any other Selling
Holder shall not be greater than the maximum amount for which such Selling
Holder could have been liable under the provisos contained in Section 2.08(b).
The relative fault of the indemnifying party, on the one hand, and the
indemnified party, on the other, shall be determined by reference to, among
other things,


13


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
(e)    Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.09    Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the resale of
the Registrable Securities without registration, the Partnership agrees to use
its commercially reasonable efforts to:
(a)    make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any similar provision then in effect), at all times from and after the date
hereof;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
(c)    so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 under the
Securities Act (or any similar provision then in effect) and (ii) unless
otherwise available via the Commission’s EDGAR filing system, to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.
Section 2.10    Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities under this Article II
may be transferred or assigned by a Holder only if (a) such transferee or
assignee is an Affiliate of such Holder, and after such transfer or assignment
continues to be an Affiliate of such Holder, (b) the amount of Registrable
Securities transferred or assigned to such transferee or assignee shall
represent at least $50 million of Registrable Securities (determined by
multiplying the number of Registrable Securities owned by the Average VWAP for
the 10 Trading Days preceding the date of such transfer or assignment), or such
lesser amount if it constitutes the remaining holdings of the Holder and its
Affiliates, (c) the Partnership is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned, (d) with respect to such Holder, a
Series A Purchaser Change of Control (as defined in the Partnership Agreement)
has not occurred and (e) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of such transferring Holder
under this Agreement. Notwithstanding the foregoing, the BlackRock Purchaser may
not transfer


14


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




any of the rights to give or receive notices, including in respect of the
exercise of piggyback or demand registration rights hereunder, on behalf of
itself and/or each Holder without the express written consent of the
Partnership. Notwithstanding anything herein to the contrary, the BlackRock
Purchaser may continue to give or receive notices and exercise piggyback or
demand registration rights hereunder on behalf of other Holders following such
time as the BlackRock Purchaser ceases to own any Registrable Securities.
Section 2.11    Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
BlackRock Purchaser (on behalf of itself and each Selling Holder) enter into any
agreement with any current or future holder of any securities of the Partnership
that would allow such current or future holder to require the Partnership to
include securities in any registration statement filed by the Partnership on a
basis other than pari passu with, or expressly subordinate to, the piggyback
rights of the Holders of Registrable Securities hereunder. For purposes of this
Agreement, the term “pari passu” shall mean only the right to include Common
Units in an Underwritten Offering subject to customary cutback provisions, such
as contained Section 2.02(b) and shall not refer to any other term of this
Agreement or any other agreement or instrument pursuant to which registration
rights are granted.
ARTICLE III
MISCELLANEOUS
Section 3.01    Communications. All notices, demands and other communications
provided for hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, telecopy, air courier guaranteeing
overnight delivery, personal delivery or (in the case of any notice given by the
Partnership to the BlackRock Purchaser or a Selling Holder) email to the
following addresses:
(a)    If to the Purchasers, to the addresses set forth on Schedule A.
(b)    If to the Partnership:
NextEra Energy Partners, LP
700 Universe Boulevard
Juno Beach, Florida 33408
Attention: Treasurer and Daniel Lotano


with a copy to:


Squire Patton Boggs (US) LLP
4900 Key Tower
127 Public Square
Cleveland, Ohio 44114
Attention: David A. Zagore and Julia M. Tosi
or to such other address as the Partnership or a Purchaser may designate to each
other in writing from time to time or, if to a transferee or assignee of the
Purchasers or any transferee or assignee thereof, to such transferee or assignee
at the address provided pursuant to Section 2.10. All notices and communications
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; upon actual receipt if sent by certified or registered
mail, return receipt requested, or regular mail, if mailed; upon actual receipt
of the facsimile or email copy, if sent via facsimile or email; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.


15


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




Section 3.02    Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns, including subsequent Holders of Registrable Securities to the
extent permitted herein. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.
Section 3.03    Assignment of Rights. Except as provided in Section 2.10,
neither the BlackRock Purchaser nor any Holder may assigned or transfer this
Agreement or any of the rights, benefits or obligations hereunder without the
prior written consent of the Partnership.
Section 3.04    Recapitalization, Exchanges, Etc. Affecting Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, acquisition, consolidation,
reorganization, sale of assets or otherwise) that may be issued in respect of,
in exchange for or in substitution of, the Registrable Securities, and shall be
appropriately adjusted for combinations, unit splits, recapitalizations, pro
rata distributions of units and the like occurring after the date of this
Agreement.
Section 3.05    Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.
Section 3.06    Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
Section 3.07    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.
Section 3.08    Governing Law, Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.


16


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




Section 3.09    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 3.10    Entire Agreement. This Agreement, the Purchase Agreement and the
other agreements and documents referred to herein and therein are intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or in the Purchase Agreement with respect
to the rights granted by the Partnership or any of its Affiliates or the
Purchasers or any of their respective Affiliates set forth herein or therein.
This Agreement, the Purchase Agreement and the other agreements and documents
referred to herein or therein supersede all prior agreements and understandings
between the parties with respect to such subject matter. Notwithstanding the
foregoing, no provision of this Agreement, the Purchase Agreement and the other
agreements and documents referred to herein and therein are intended to modify,
amend or otherwise affect any provisions of the Partnership Agreement.
Section 3.11    Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the BlackRock Purchaser (on
behalf of itself and each Selling Holder). Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure from the terms of
any provision of this Agreement shall be effective only in the specific instance
and for the specific purpose for which such amendment, supplement, modification,
waiver or consent has been made or given.
Section 3.12    No Presumption. This Agreement has been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.
Section 3.13    Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that, other than as set forth herein,
no Person other than the Purchasers, the Holders, their respective permitted
assignees and the Partnership shall have any obligation hereunder and that,
notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner,


17


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




manager, member, stockholder or Affiliate of any of such Persons or any of their
respective assignees, or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, as such, for any obligations of such Persons
or their respective permitted assignees under this Agreement or any documents or
instruments delivered in connection herewith or for any claim based on, in
respect of or by reason of such obligation or its creation, except, in each
case, for any assignee of any Purchaser or a Selling Holder hereunder.
Section 3.14    Interpretation. Article, Section and Schedule references in this
Agreement are references to the corresponding Article, Section or Schedule to
this Agreement, unless otherwise specified. All Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever the Partnership has an obligation
under this Agreement, the expense of complying with that obligation shall be an
expense of the Partnership unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by a Purchaser, such action shall be in such
Holder’s sole discretion, unless otherwise specified in this Agreement. If any
provision in this Agreement is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. The words such as “herein,” “hereinafter,” “hereof’ and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The provision
of a Table of Contents, the division of this Agreement into Articles, Sections
and other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.
[Remainder of Page Left Intentionally Blank]






18


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
NEXTERA ENERGY PARTNERS, LP
 
 
 
 
By:
 
Name:
 
Title:
 









[Signature page to Registration Rights Agreement]


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------




NASA A HOLDINGS LP
 
 
By: Nasa A Holdings GP, LLC, its General Partner
 
 
 
 
By:
 
Name:
 
Title:
 
 
 



NASA B HOLDINGS LP
 
 
By: Nasa B Holdings GP, LLC, its General Partner
 
 
 
 
By:
 
Name:
 
Title:
 
 
 



NASA CO-INVEST HOLDINGS L.P.
 
 
By: First Reserve Energy Infrastructure GP II Limited,
its General Partner
 
 
By:
 
Name:
 
Title:
 
 
 

KKR FLATIRONS AGGREGATOR L.P.
 
 
By: KKR Flatirons Aggregator GP LLC, its General Partner
 
 
 
 
By:
 
Name:
 
Title:
 
 
 





[Signature page to Registration Rights Agreement]


011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------





SCHEDULE A

Purchaser Name; Notice and Contact Information
Purchaser
Contact Information
 
 
 
 





011958-1172-15614-Active.21674870.15



--------------------------------------------------------------------------------





Exhibit D
Form of General Partner Waiver


See Attached




Active.21674869.11



--------------------------------------------------------------------------------


Final Form
Form of General Partner Waiver




NextEra Energy Partners GP, Inc.


Limited Preemptive Right


Section 5.5 of the Second Amended and Restated Agreement of Limited Partnership
of NextEra Energy Partners, LP, dated as of [●], 2017 (the “Partnership
Agreement”), provides that NextEra Energy Partners GP, Inc., the general partner
(the “General Partner”), of NextEra Energy Partners, LP (the “Partnership”),
shall have the right, which the General Partner may from time to time assign in
whole or in part to any of the General Partner’s Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and the General Partner’s Affiliates, to the extent necessary to
maintain the Percentage Interests of the General Partner and the General
Partner’s Affiliates equal to that which existed immediately prior to the
issuance of such Partnership Interests. All capitalized terms used herein but
not defined herein shall have the meanings assigned to such terms in the
Partnership Agreement.




In connection with the issuance of Series A Preferred Units by the Partnership
pursuant to the Series A Preferred Unit Purchase Agreement, dated June 20, 2017
(the “Purchase Agreement”), between the Partnership and the purchasers set forth
in Schedule A thereto (as Schedule A may be updated in accordance with the
Purchaser Agreement), the General Partner hereby (i) confirms that, with respect
to any Series A Preferred Units to be issued pursuant to the Purchase Agreement
and any Series A PIK Units that may be issued pursuant to a Series A Quarterly
Distribution, it has not assigned and will not assign, in either case in whole
or in part, its right to purchase Partnership Interests pursuant to Section 5.5
of the Partnership Agreement relating to such issuance, and (ii) waives any
preemptive rights it or its Affiliates may hold pursuant to Section 5.5 of the
Partnership Agreement, with respect to the offering, issuance and sale of Series
A Preferred Units to be issued pursuant to the Purchase Agreement, any Series A
PIK Units that may be issued pursuant to a Series A Quarterly Distribution and
any Series A Conversion Units in respect of any such Series A Preferred Units or
Series A PIK Units.


[Signature Page Follows]




011958-1172-08899-Active.21763536.4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first written above.


NextEra Energy Partners GP, Inc.
 
 
By:
 
 
W. Scott Seeley
 
Corporate Secretary



Dated: [●], 2017




011958-1172-08899-Active.21763536.4



--------------------------------------------------------------------------------





Exhibit E
Form of OpCo Partnership Agreement Amendment


See Attached




Active.21674869.11



--------------------------------------------------------------------------------


Final Form
Form of OpCo Partnership Agreement Amendment








































SERIES A CONVERTIBLE PREFERRED UNITS AMENDMENT

to

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP,
AS AMENDED

of

NEXTERA ENERGY OPERATING PARTNERS, LP

A Delaware Limited Partnership


Dated

[•], 2017




21716598.9



--------------------------------------------------------------------------------






TABLE OF CONTENTS








Page
ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION
1


Section 1.1
Revised Definitions
1


Section 1.2
Additional Definitions
3


Section 1.3
Definitions Removed
6


Section 1.4
Construction
6


ARTICLE II
AUTHORIZATION OF ADDITIONAL LIMITED PARTNER INTERESTS
6


Section 2.1
Authorization
6


Section 2.2
Addition of Section 5.11 to Agreement
6


Section 2.3
Revision of Sections 6.1, 6.4 and 12.4 of the Agreement
11


Section 2.4
Addition of Exhibits B and C to the Agreement
12


ARTICLE III
MISCELLANEOUS
12


Section 3.1
Effective Date
12


Section 3.2
No Other Amendments
12


Section 3.3
Binding Effect
13


Section 3.4
Modification
13


Section 3.5
Headings
13


Section 3.6
Integration
13


Section 3.7
Creditors
13


Section 3.8
Waiver
13


Section 3.9
No Third-Party Beneficiaries
13


Section 3.10
Invalidity of Provisions
13


Section 3.11
Coordination with Equity Purchase Agreement and Agreement
13







-i-
21716598.9



--------------------------------------------------------------------------------





SERIES A CONVERTIBLE PREFERRED UNITS AMENDMENT
to
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP,
AS AMENDED
of
NEXTERA ENERGY OPERATING PARTNERS, LP
This SERIES A CONVERTIBLE PREFERRED UNITS AMENDMENT to FIRST AMENDED AND
RESTATED AGREEMENT OF LIMITED PARTNERSHIP, AS AMENDED of NEXTERA ENERGY
OPERATING PARTNERS, LP, dated [•], 2017 (this “Amendment”), is entered into by
NextEra Energy Operating Partners GP, LLC, a Delaware limited liability company
(the “General Partner”), as the General Partner of NEXTERA ENERGY OPERATING
PARTNERS, LP, a Delaware limited partnership (the “Partnership”).
WHEREAS, the General Partner, NextEra Energy Equity Partners, LP, a Delaware
limited partnership (“NEE Equity”) and NextEra Energy Partners, LP, a Delaware
limited partnership (“NEE Partners” and, collectively with NEE Equity, the
“Limited Partners”), heretofore entered into that certain First Amended and
Restated Agreement of Limited Partnership, dated as of July 1, 2014, and certain
amendments thereto (as amended through the date of this Amendment, and as it may
be further amended, supplemented or restated from time to time, the
“Agreement”);
WHEREAS, the Partnership and NEE Partners entered into that certain Equity
Purchase Agreement, dated as of [•], 2017 (as amended from time to time, the
“Equity Purchase Agreement”), pursuant to which NEE Partners contributed the net
proceeds from the private placement of NEE Partners’ Series A convertible
preferred units as a capital contribution to the Partnership, in exchange for
Series A Convertible Preferred Units of the Partnership (collectively, the
“Contribution Transaction”);
WHEREAS, the General Partner authorized the creation of, and issuance to NEE
Partners by the Partnership of, Limited Partner Interests to be designated as
“Series A Convertible Preferred Units” (the “Units Issuance” and, collectively
with the Contribution Transaction, the “Transaction”), with such designations,
preferences, rights, powers and duties as are set forth in this Amendment, and
the General Partner desires to amend the Agreement in accordance with the
authority granted to the General Partner pursuant to Section 13.1(g) of the
Agreement to authorize the issuance of such Series A Convertible Preferred Units
to NEE Partners, the admission of NEE Partners as a Limited Partner of the
Partnership with respect to the Series A Convertible Preferred Units as provided
in Section 10.1 of the Agreement and to set forth the designations, preferences,
rights, powers and duties applicable to such Partnership Interests.
NOW, THEREFORE, pursuant to the authority granted to the General Partner
pursuant to Section 13.1(g) of the Agreement, the General Partner hereby amends
the Agreement as follows:


21716598.9



--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION
Section 1.1    Revised Definitions. Capitalized terms used herein and not
otherwise defined shall have the same meanings when used herein as in the
Agreement. The following terms have the meanings set forth below and the related
definitions in the Agreement are hereby amended to read and replaced in their
entirety, as follows:
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of:
(i)    all cash and cash equivalents of the Partnership Group (or the
Partnership’s proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned) on hand at the end of such Quarter;
(ii)    all Unreturned Excess Funds; and
(iii)    if the General Partner so determines, all or any portion of additional
cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the date of determination of Available
Cash with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter, less
(b)    the amount of any cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to:
(i)    provide for the proper conduct of the business of the Partnership Group,
including reserves for expected debt service requirements and future capital
expenditures, subsequent to such Quarter;
(ii)    comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject; and
(iii)    provide funds for distributions under Section 5.11(b)(i), Section 6.4
or Section 6.5 in respect of any one or more of the next four Quarters, less
(c)    the amount of any Construction Contributions or Genesis Cash Grant
Proceeds that would otherwise constitute Available Cash;
provided, however, that the General Partner may not establish cash reserves
pursuant to subclause (b)(iii) above if the effect of such reserves would be
that the Partnership is unable to distribute the Minimum Quarterly Distribution
on all Common Units with respect to such Quarter plus any


2


21716598.9



--------------------------------------------------------------------------------




Aggregate Shortfall (as defined in the Management Services Agreement); and,
provided further, that disbursements made by a Group Member or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of Available Cash with respect to such Quarter shall
be deemed to have been made, established, increased or reduced, for purposes of
determining Available Cash, within such Quarter if the General Partner so
determines.
Notwithstanding the foregoing, “Available Cash” shall not include any proceeds
received pursuant to the purchase of or contribution of cash in exchange for any
Series A Preferred Units or Series A Parity Securities issued in accordance with
Section 5.11 and with respect to the Quarter in which the Liquidation Date
occurs and any subsequent Quarter shall equal zero.
“Certificate” means a certificate in such form (including global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner and issued by the Partnership evidencing ownership of one or more
classes of Partnership Interests. The initial form of certificate approved by
the General Partner for the Common Units is attached as Exhibit A to this
Agreement. The initial form of certificate approved by the General Partner for
the Series A Preferred Units is attached as Exhibit B to this Agreement.
“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not refer to or include, prior to its conversion into a Common Unit
pursuant to the terms hereof, any Series A Preferred Unit.
“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests; provided, however, that a Partnership Interest relating to,
convertible into or exchangeable for another Partnership Interest shall not be a
Derivative Partnership Interest.
“Limited Partner Interest” means an interest of a Limited Partner in the
Partnership, which may be evidenced by Series A Preferred Units, Common Units or
other Partnership Interests (other than a General Partner Interest) or a
combination thereof (but excluding Derivative Partnership Interests), and
includes any and all benefits to which such Limited Partner is entitled as
provided in this Agreement, together with all obligations of such Limited
Partner pursuant to the terms and provisions of this Agreement.
“Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units (other than with respect to Series A Preferred
Units), as the case may be, the product obtained by multiplying (i) 100% less
the percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of Units (excluding Series A Preferred Units) held by
such Unitholder, as the case may be, by (B) the total number of Outstanding
Units (excluding Series A Preferred Units), and (b) as to the holders of other
Partnership Interests (other than with respect to Series A Preferred Units)
issued by the Partnership in accordance with Section 5.4, the percentage
established as a part of such issuance. The Percentage Interest with respect to
a Series A Preferred Unit shall at all times be zero.
“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative


3


21716598.9



--------------------------------------------------------------------------------




Percentage Interests and (c) when used with respect to Series A Preferred
Unitholders, apportioned among all Series A Preferred Unitholders in accordance
with the relative number or percentage of Series A Preferred Units held by each
such Series A Preferred Unitholder.
“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Series A Preferred Units and Common Units.
“Unit Majority” means (i) during the Purchase Price Adjustment Period, 100% of
the Outstanding Common Units, and (ii) after the end of the Purchase Price
Adjustment Period, at least a majority of the Outstanding Common Units
(including the Series A Preferred Units as provided in Section 5.11).
Section 1.2    Additional Definitions. Terms defined below shall have the
meanings set forth below and these defined terms are hereby added to the
Agreement:
“Capital Distribution Basket” means, at the time of determination, (i) an amount
equal to four times the total distributions to the Common Unitholders under this
Agreement for the preceding Quarter less (ii) the sum of (x) any amounts
previously distributed by the Partnership to Common Unitholders under this
Agreement from Capital Surplus on or following the date of the NEE Partners
Series A Purchase Agreement and (y) any amounts previously distributed by NEE
Partners to the NEE Partners Common Unitholders under the NEE Partners
Partnership Agreement from Capital Proceeds (as defined in the NEE Partners
Partnership Agreement) on or following the date of the NEE Partners Series A
Purchase Agreement; provided that if during the preceding Quarter, there was a
distribution by the Partnership or NEE Partners that reduced the Capital
Distribution Basket, the amount in clause (i) shall be determined by reference
to the last preceding Quarter during which no such distributions were made.
“Initial Distribution Period” means, with respect to a Series A Preferred Unit,
the period commencing on the date of issuance of such Series A Preferred Unit
and ending on the third anniversary thereof; provided, that the Initial
Distribution Period with respect to a Series A PIK Unit shall be deemed to be
the same as that of the Series A Preferred Unit on which the Series A PIK Unit
is paid.
“NEE Partners Series A Conversion Notice” has the meaning assigned to such term
in Section 5.11(b)(vi)(C).
“NEE Partners Series A Conversion Rate” means the conversion rate applicable to
a NEE Partners Series A Preferred Unit pursuant to the NEE Partners Partnership
Agreement, as adjusted pursuant to the same.
“NEE Partners Series A Conversion Unit” means a NEE Partners Common Unit issued
upon conversion of a NEE Partners Series A Preferred Unit pursuant to the NEE
Partners Partnership Agreement.
“NEE Partners Series A Forced Conversion Notice” has the meaning assigned to
such term in Section 5.11(b)(vi)(C).


4


21716598.9



--------------------------------------------------------------------------------




“NEE Partners Series A Preferred Units” means limited partner interests in NEE
Partners having the rights and obligations specified with respect to “Series A
Preferred Units” in the NEE Partners Partnership Agreement.
“NEE Partners Series A Purchase Agreement” means the Series A Preferred Unit
Purchase Agreement, dated as of June 20, 2017, by and among NEE Partners and the
purchasers of NEE Partners Series A Preferred Units thereunder, as may be
amended from time to time.
“Partially Adjusted Capital Account Balance” means with respect to any Partner
and any taxable period the Capital Account of such Partner at the beginning of
such period as adjusted for contributions and distributions during such period
and any allocations made pursuant to Section 6.1(b) for such period.
“Series A Conversion Rate” means the rate necessary to achieve the economic
equivalent of the NEE Partners Series A Conversion Rate in effect and as
applicable at the time of such conversion.
“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.11(b)(vi)(D). Immediately upon
such issuance, each Series A Conversion Unit shall be considered a Common Unit
for all purposes hereunder.
“Series A Converting Unitholder” means a Series A Preferred Unitholder whose
Series A Preferred Units are converted in accordance with Section 5.11(b)(vi).
“Series A Distribution Amount” means (a) with respect to any Quarter ending on
or before the end of the Initial Distribution Period for a Series A Preferred
Unit, an amount per Quarter per Series A Preferred Unit equal to $0.4413; (b)
with respect to any Quarter ending after the end of the Quarter during which the
Initial Distribution Period ends for a Series A Preferred Unit, an amount per
Quarter per Series A Preferred Unit equal to the greater of (i) the amount set
forth in clause (a) and (ii) the amount of distributions for such Quarter that
would have been payable with respect to such Series A Preferred Unit if such
Series A Preferred Unit had converted immediately prior to the Record Date for
such Quarter in respect of which such distributions are being paid into the
number of Common Unit(s) into which such Series A Preferred Unit would be
convertible at the then-applicable Series A Conversion Rate (regardless of
whether the Series A Preferred Units are then convertible); and (c) with respect
to the Quarter during which the Initial Distribution Period ends, a prorated
amount based on the date that the Initial Distribution Period ends, which amount
shall equal the sum of (i) the amount set forth in clause (a) of this paragraph,
multiplied by a fraction, the numerator of which equals the number of days in
such Quarter commencing on the start of the applicable Quarter and ending on,
and including, the last day of the Initial Distribution Period, and the
denominator of which equals the total number of days in such Quarter, and (ii)
the amount determined as provided in clause (b) of this paragraph, multiplied by
a fraction, the numerator of which equals the number of days in such Quarter
commencing on the day following the last day of the Initial Distribution Period
and ending on, and including, the last day of such Quarter, and the denominator
of which equals the total number of days in such Quarter; provided, however,
that the Series A Distribution Amount for the Quarter during which the Initial
Distribution Period commences shall be prorated for such period, and shall equal
the amount calculated by multiplying the amount set forth in clause (a) of this
paragraph by a fraction, the numerator of which equals the number of days in
such Quarter commencing on the applicable issuance date and ending on, and


5


21716598.9



--------------------------------------------------------------------------------




including, the last day of such Quarter, and the denominator of which equals the
total number of days in such Quarter.
“Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.11(b)(i)(A).
“Series A Initial Issuance Date” means the date on which Series A Preferred
Units are first issued to NEE Partners.
“Series A Issue Price” means $39.2253 per Series A Preferred Unit.
“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including Common Units, but excluding any Series A Parity
Securities and Series A Senior Securities.
“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with (but
not senior to) the Series A Preferred Units.
“Series A PIK Payment Date” has the meaning assigned to such term in Section
5.11(b)(i)(E).
“Series A PIK Units” means any Series A Preferred Units issued pursuant to a
Series A Quarterly Distribution in accordance with Section 5.11(b)(i).
“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.
“Series A Preferred Units” means any Units designated as “Series A Convertible
Preferred Units” and issued pursuant to Section 5.11, including any Units issued
under Section 5.11(b)(ii) and any Series A PIK Units.
“Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.11(b)(i)(A).
“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units.
“Series A Unpaid Distributions” has the meaning assigned to such term in Section
5.11(b)(i)(B).
“Targeted Capital Account Balance” means with respect to any Partner and any
taxable period an amount (which may be either a positive number of a negative
number) equal to the hypothetical distribution such Partner would receive
pursuant to the hypothetical distribution described below, minus the Partner’s
share of Company minimum gain determined in accordance with Regulations Section
1.704-2(g) and Partner’s share of Partner Nonrecourse Debt Minimum Gain. The
hypothetical distribution to a Partner is the amount the Partner would receive
by such Partner if all of the Partnership’s assets were sold for cash


6


21716598.9



--------------------------------------------------------------------------------




equal to their Carrying Value, all Company liabilities were satisfied to the
extent required by their terms (limited with respect to each nonrecourse
liability or Partner Nonrecourse Debt to the Carrying Value of the assets
securing such property) and the proceeds were distributed to the Partners in
accordance with Section 12.4(c).
Section 1.3    Definitions Removed. The following definitions are hereby removed
and deleted from the Agreement:
Curative Allocations
Section 1.4    Construction. The rules of construction set forth in Section 1.2
of the Agreement shall also apply to this Amendment.
ARTICLE II

AUTHORIZATION OF ADDITIONAL LIMITED PARTNER INTERESTS
Section 2.1    Authorization. Pursuant to the authority vested in the General
Partner by Section 5.4 of the Agreement, the General Partner does hereby
authorize a series of Limited Partner Interests of the Partnership, designated
as the “Series A Convertible Preferred Units,” having, to the extent that the
powers, designations, preferences, limitations, restrictions and relative rights
thereof are not stated and expressed in the Agreement, the designations,
preferences, rights, powers and duties as are set forth in Section 2.2 hereof.
Section 2.2    Addition of Section 5.11 to Agreement. The following Section 5.11
is hereby added to the Agreement:
Section 5.11    Establishment of Series A Preferred Units.
(a)    General. There is hereby created a class of Units designated as “Series A
Convertible Preferred Units”, with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as set forth
in this Section 5.11 and elsewhere in this Agreement.
(b)    Rights of Series A Preferred Units. The Series A Preferred Units shall
have the following rights, preferences and privileges and the Series A Preferred
Unitholders shall be subject to the following duties and obligations:
(i)    Distributions.
(A)     Subject to Section 5.11(b)(i)(B), commencing with the Quarter that
includes the Series A Initial Issuance Date, subject to Section 5.11(b)(i)(D),
the Record Holders of the Series A Preferred Units as of the applicable Record
Date for each Quarter shall be entitled to receive, in respect of each
Outstanding Series A Preferred Unit, cumulative distributions in respect of such
Quarter equal to the sum of (1) the Series A Distribution Amount for such
Quarter and (2) any Series A Unpaid Distributions (collectively, a “Series A
Quarterly Distribution”).
With respect to any Quarter (or portion thereof for which a Series A Quarterly
Distribution is due) ending on or before the end of the Initial Distribution
Period for a Series A Preferred Unit, such


7


21716598.9



--------------------------------------------------------------------------------




Series A Quarterly Distribution shall be paid, as determined by the General
Partner, in Series A PIK Units or in cash, or in a combination of Series A PIK
Units and cash; provided, however, that the Partnership and NEE Partners must
effect all distributions on corresponding Series A Preferred Units and NEE
Partners Series A Preferred Units on an equivalent and consistent basis; and NEE
Partners agrees that it will pay and elect to pay all distributions on the
corresponding NEE Partners Series A Preferred Units in cash or in kind on an
equivalent basis consistent with the determination made by the General Partner
of the Partnership.
For any Quarter ending after the end of the Initial Distribution Period for a
Series A Preferred Unit, each Series A Quarterly Distribution on such Series A
Preferred Unit shall be paid, as determined by the General Partner, in cash or
in a combination of Series A PIK Units and cash; provided that, no more than
one-ninth (1/9th) of any such Series A Quarterly Distribution shall consist of
Series A PIK Units for any Quarter following the Quarter during which the
Initial Distribution Period ends; provided, further, that for the Quarter during
which the Initial Distribution Period ends, (i) the portion of the Series A
Distribution Amount calculated through the end of the Initial Distribution
Period shall not be subject to the foregoing one-ninth (1/9th) limitation, and
(ii) the portion of the Series A Distribution Amount calculated after the end of
the Initial Distribution Period shall be subject to the foregoing one-ninth
(1/9th) limitation; and provided, further, that the Partnership and NEE Partners
must effect all distributions on corresponding Series A Preferred Units and NEE
Partners Series A Preferred Units on an equivalent and consistent basis; and NEE
Partners agrees that it will pay and elect to pay all distributions on the
corresponding NEE Partners Series A Preferred Units in cash or in kind on an
equivalent basis consistent with the determination made by the General Partner
of the Partnership.
If the General Partner elects to pay all or any portion of a Series A Quarterly
Distribution in Series A PIK Units, the number of Series A PIK Units to be
issued in connection with such Series A Quarterly Distribution shall equal the
quotient of (A) the applicable Series A Distribution Amount (or portion thereof
to be paid in Series A PIK Units) divided by (B) the Series A Issue Price;
provided that instead of issuing any fractional Series A PIK Unit, the
Partnership shall round the number of Series A PIK Units issued to each Series A
Preferred Unitholder down to the nearest whole Series A PIK Unit and pay cash in
lieu of any resulting fractional unit (with the amount of such cash payment
being based on the value of such fractional Series A PIK Unit, which shall be
the product of the Series A Issue Price multiplied by the number of Series A
Conversion Units into which such fractional Series A PIK Units would be
convertible at the applicable Series A Conversion Rate on such Record Date
(without regard to whether any Series A Preferred Units are then convertible)).
Each Series A Quarterly Distribution shall be paid within 45 days following the
end of each Quarter (each such payment date, a “Series A Distribution Payment
Date”) and, unless otherwise determined by the General Partner, shall have the
same Record Date as established by the Partnership for any distribution to be
made by the Partnership on other Partnership Interests in respect of such
Quarter. For the avoidance of doubt, subject to Section 5.11(b)(i)(D),
distributions on the Series A Preferred Units shall be subject to the provisions
of Section 6.4.
(B)    If the Partnership fails to pay in full the Series A Distribution Amount
of any Series A Quarterly Distribution (in cash or Series A PIK Units) when due
for any Quarter during the applicable Initial Distribution Period, then the
Series A Preferred Unitholders entitled to such unpaid Series A Quarterly
Distribution shall be deemed to have nonetheless received such Series A
Quarterly Distribution in Series A PIK Units and, accordingly, shall have all
other


8


21716598.9



--------------------------------------------------------------------------------




rights under this Agreement as if such Series A PIK Units had, in fact, been
issued on the date such distribution was due. If the Partnership fails to pay in
full the Series A Distribution Amount of any Series A Quarterly Distribution (in
cash or Series A PIK Units) in accordance with Section 5.11(b)(i)(A) when due
for any Quarter following the applicable Initial Distribution Period, then (i)
the Series A Preferred Unitholders entitled to such unpaid Series A Quarterly
Distribution shall be deemed to have nonetheless received one-ninth (1/9th) of
such Series A Quarterly Distribution in Series A PIK Units and, accordingly,
shall have all other rights under this Agreement as if such Series A PIK Units
had, in fact, been issued on the date such distribution was due and (ii) from
and after the first date of such failure and continuing until such failure is
cured by payment in full in cash of all such arrearages (which arrearages shall
exclude, for the avoidance of doubt, the Series A PIK Units deemed received
under the immediately preceding clause (i)), (1) the amount of such unpaid cash
distributions (on a per Series A Preferred Unit basis, “Series A Unpaid
Distributions”) unless and until paid will accrue and accumulate from and
including the first day of the Quarter immediately following the Quarter in
respect of which such payment is due until paid in full and (2) the Partnership
shall not be permitted to, and shall not, declare or make, any distributions,
redemptions or repurchases in respect of any Series A Junior Securities or
Series A Parity Securities (including, for the avoidance of doubt, with respect
to the Quarter for which the Partnership first failed to pay in full any such
cash Series A Distribution Amount when due); provided, however, that pro rata
distributions may be declared and paid on the Series A Preferred Units and the
Series A Parity Securities in amounts per Series A Preferred Unit and Series A
Parity Security that bear to each other the same ratio that accrued and
accumulated distributions per Series A Preferred Unit and Series A Parity
Security bear to each other.
(C)    The aggregate Series A Distribution Amount (excluding any portion paid in
Series A PIK Units) shall be paid out of Available Cash and, for the avoidance
of doubt, shall be paid in accordance with Section 6.4.
(D)    Notwithstanding anything in this Section 5.11(b)(i) to the contrary, with
respect to any Series A Preferred Unit that is converted into a Common Unit, (i)
with respect to a distribution to be made to Record Holders as of the Record
Date preceding such conversion, the Record Holder as of such Record Date of such
Series A Preferred Unit shall be entitled to receive such distribution in
respect of such Series A Preferred Unit on the corresponding Series A
Distribution Payment Date, but shall not be entitled to receive such
distribution in respect of the Common Units into which such Series A Preferred
Unit was converted on the payment date thereof, and (ii) with respect to a
distribution to be made to Record Holders as of any Record Date following such
conversion, the Record Holder as of such Record Date of the Common Units into
which such Series A Preferred Unit was converted shall be entitled to receive
such distribution in respect of such converted Common Units on the payment date
thereof, but shall not be entitled to receive such distribution in respect of
such Series A Preferred Unit on the corresponding Series A Distribution Payment
Date. For the avoidance of doubt, if a Series A Preferred Unit is converted into
Common Units pursuant to the terms hereof following a Record Date but prior to
the corresponding Series A Distribution Payment Date, then the Record Holder of
such Series A Preferred Unit as of such Record Date shall nonetheless remain
entitled to receive on the Series A Distribution Payment Date a


9


21716598.9



--------------------------------------------------------------------------------




distribution in respect of such Series A Preferred Unit pursuant to Section
5.11(b)(i)(A) and, until such distribution is received, Section 5.11(b)(i)(B)
shall continue to apply, but shall not be entitled to receive such distribution
in respect of the Common Units into which such Series A Preferred Unit was
converted on the Series A Distribution Payment Date.
(E)    When any Series A PIK Units are payable to a Series A Preferred
Unitholder pursuant to this Section 5.11, the Partnership shall issue the Series
A PIK Units to such holder in accordance with Section 5.11(b)(i)(A) (the date of
issuance of such Series A PIK Units, the “Series A PIK Payment Date”). On the
Series A PIK Payment Date, the Partnership shall have the option to (i) issue to
such Series A Preferred Unitholder a certificate or certificates for the number
of Series A PIK Units to which such Series A Preferred Unitholder shall be
entitled, or (ii) cause the Transfer Agent to make a notation in book entry form
in the books of the Partnership.
(ii)    Issuance of the Series A Preferred Units. The Series A Preferred Units
shall be issued by the Partnership pursuant to the terms and conditions of an
equity purchase or contribution agreement or otherwise as provided in this
Agreement.
(iii)    Voting Rights.
(A)    The Outstanding Series A Preferred Units shall have voting rights that
are identical to the voting rights of the Common Units and shall vote with the
Common Units as a single class, so that each Outstanding Series A Preferred Unit
will be entitled to one vote for each Common Unit into which such Series A
Preferred Unit would be convertible at the then applicable Series A Conversion
Rate (regardless of whether the Series A Preferred Units are then convertible)
on each matter with respect to which each Record Holder of a Common Unit is
entitled to vote. Each reference in this Agreement to a vote of Record Holders
of Common Units shall be deemed to be a reference to the Record Holders of
Common Units and Series A Preferred Units, voting together as a single class
during any period in which any Series A Preferred Units are Outstanding.
(B)    Notwithstanding any other provision of this Agreement, the Partnership
shall not declare or pay distributions from Capital Surplus in any given Quarter
that exceed an amount equal to the then available Capital Distribution Basket.
(iv)    No Series A Senior Securities; Series A Parity Securities. The
Partnership shall not, without the consent of a majority of the Outstanding
Series A Preferred Units, issue any (A) Series A Senior Securities (or amend the
provisions of any class of Partnership Interests to make such class of
Partnership Interests a class of Series A Senior Securities) or (B) Series A
Parity Securities (or amend the provisions of any class of Partnership Interests
to make such class of Partnership Interests a class of Series A Parity
Securities) or Series A Preferred Units; provided that, without the consent or
vote of any of the Outstanding Series A Preferred Unitholders (but without
prejudice to their rights under Section 5.11(b)(iii)(A)), the Partnership may
issue after the Series A Initial Issuance Date additional Series A Preferred
Units or Series A Parity Securities if, when and to the same extent that NEE
Partners may issue corresponding NEE Partners Series A Preferred Units or NEE
Partners Series A Parity Securities under the NEE Partners Partnership
Agreement.


10


21716598.9



--------------------------------------------------------------------------------




NEE Partners shall not issue any additional NEE Partners Series A Preferred
Units or NEE Partners Series A Parity Securities unless NEE Partners contributes
the cash proceeds or other consideration received from the issuance of such
additional NEE Partners Series A Preferred Units or NEE Partners Series A Parity
Securities to the Partnership in exchange for an equivalent number of Series A
Preferred Units or Series A Parity Securities, as applicable. In the event that
NEE Partners issues any additional NEE Partners Series A Preferred Units or NEE
Partners Series A Parity Securities and contributes the cash proceeds or other
consideration received from the issuance thereof to the Partnership, the
Partnership is authorized to issue, and shall issue, a number of Series A
Preferred Units or Series A Parity Securities, as applicable, equal to the
number of NEE Partners Series A Preferred Units or NEE Partners Series A Parity
Securities so issued without any further act, approval or vote of any Partner or
any other Persons.
Subject to Section 5.11(b)(vi)(E), the Partnership may, without any consent or
vote of the holders of Outstanding Series A Preferred Units (but without
prejudice to their rights under Section 5.11(b)(iii)(A)), issue the Series A PIK
Units contemplated by this Agreement or create (by reclassification or
otherwise) and issue Series A Junior Securities in an unlimited amount.
(v)    Legends. Each certificate or book entry evidencing a Series A Preferred
Unit shall bear a conspicuous legend in substantially the form set forth in
Exhibit C of this Agreement.
(vi)    Conversion.
(A)    The Series A Preferred Units shall be converted into Series A Conversion
Units automatically if, when and to the same extent as the corresponding NEE
Partners Series A Preferred Units are converted into NEE Partners Series A
Conversion Units pursuant to the NEE Partners Partnership Agreement, and the
Partnership is authorized to issue, and shall issue, a number of Series A
Conversion Units equal to the number of NEE Partners Series A Conversion Units
so issued without any further act, approval or vote of any Partner or any other
Persons.
(B)    Immediately upon the issuance of Common Units as a result of any
conversion of Series A Preferred Units, subject to Section 5.11(b)(i)(D), all
rights of the Series A Converting Unitholder with respect to such Series A
Preferred Units shall cease, including any further accrual of distributions, and
such Series A Converting Unitholder thereafter shall be treated for all purposes
as the owner of Common Units. Fractional Common Units shall not be issued to any
Person pursuant to this Section 5.11(b)(vi)(A) (each fractional Common Unit
shall be rounded down with the remainder being paid an amount in cash equal to
the amount of cash paid with respect to any fractional corresponding NEE
Partners Common Units).
(C)    Conversion Notice. NEE Partners shall promptly notify the Partnership
upon receipt of written notice from a NEE Partners Series A Converting
Unitholder stating that such converting unitholder elects to convert its NEE
Partners Series A Preferred Units pursuant to the NEE Partners Partnership
Agreement (a “NEE Partners Series A Conversion Notice”). NEE Partners shall
simultaneously notify the Partnership if NEE Partners gives notice to a NEE
Partners Series A Preferred Unitholder of NEE Partners’ election to force
conversion of NEE Partners Series A Preferred Units (a “NEE Partners Series A
Forced Conversion Notice”).


11


21716598.9



--------------------------------------------------------------------------------




(D)    Timing. NEE Partners and the Partnership agree to use commercially
reasonable efforts to accomplish the objectives of this Section 5.11(b)(vi) on
the time frames and in the manner contemplated in the corresponding provisions
of the NEE Partners Partnership Agreement. Subject to Section 5.11(b)(i)(D),
upon issuance of Series A Conversion Units to the Series A Converting
Unitholder, all rights under the converted Series A Preferred Units shall cease,
and such Series A Converting Unitholder shall be treated for all purposes as the
Record Holder of such Series A Conversion Units.
(E)    Distributions, Combinations, Subdivisions and Reclassifications by NEE
Partners. If, when and to the same extent that the NEE Partners Series A
Conversion Rate, the NEE Partners Series A Issue Price or any other term(s) of
the NEE Partners Series A Preferred Units are adjusted under or pursuant to
Section 5.8(b)(vi)(E) of the NEE Partners Partnership Agreement, the Series A
Conversion Rate, Series A Issue Price or other corresponding term(s) of the
Partnership’s Series A Preferred Units shall be simultaneously and automatically
adjusted in a manner that achieves the economic equivalent adjustment with
respect to the Partnership’s Series A Preferred Units, without any further act,
approval or vote of any Partner or any other Persons. Such adjustments shall be
made successively if, when and to the same extent as provided in the NEE
Partners Partnership Agreement.
(F)    No Adjustments for Certain Items. The limitations on adjustments to the
NEE Partners Series A Preferred Units under Section 5.8(b)(vi)(F) of the NEE
Partners Partnership Agreement shall apply to the Partnership’s Series A
Preferred Units on a corresponding and equivalent basis.
(vii)    Series A Change of Control. If a Series A Change of Control (as defined
in the NEE Partners Partnership Agreement) occurs:
(A)    If the corresponding NEE Partners Series A Preferred Units are converted
under or pursuant to the NEE Partners Partnership Agreement, the Series A
Preferred Units shall be converted automatically if, when and to the same extent
as the corresponding NEE Partners Series A Preferred Units are so converted,
without any further act, approval or vote of any Partner or any other Persons.
(B)    If the corresponding NEE Partners Series A Preferred Units continue to be
held after the Series A Change of Control pursuant to the NEE Partners
Partnership Agreement, the Series A Preferred Units shall continue to be held by
NEE Partners.
(C)    If the corresponding NEE Partners Series A Preferred Units are redeemed,
repurchased or otherwise acquired (whether by exercise of a put or call, by
forfeiture, automatically or by means of another arrangement) by NEE Partners,
or if the corresponding NEE Partners Series A Preferred Units are exchanged for
a Series A Substantially Equivalent Unit (as defined in the NEE Partners
Partnership Agreement), then, immediately prior to such redemption, repurchase
or acquisition of NEE Partners Series A Preferred Units, or immediately prior to
such exchange for a Series A Substantially Equivalent Unit, as applicable, the
Partnership shall redeem a number of Series A Units held by NEE Partners equal
to the number of NEE Partners Series A


12


21716598.9



--------------------------------------------------------------------------------




Units so redeemed, repurchased, acquired or exchanged, with such redemption to
be upon the same or substantially economically equivalent terms as the
redemption, repurchase, acquisition or exchange of such NEE Partners Series A
Preferred Units.
(viii)    Series A Preferred Unit Transfer Restrictions. NEE Partners shall not
transfer any Series A Preferred Units issued to it under this Agreement.
Section 2.3    Revision of Sections 6.1, 6.4 and 12.4 of the Agreement.
Section 6.1(a) of the Agreement is hereby amended to read as follows:
(a)    Net Income and Net Loss. After giving effect to the special allocations
set forth in Section 6.1(b), if there is Net Income remaining for a taxable
period, the remaining Net Income shall be allocated among the Partners so as to
reduce proportionately (based on the amounts that need to be reduced) the
differences between their respective Target Capital Account Balances and
Partially Adjusted Capital Account Balances for the taxable period. After giving
effect to the special allocations set forth in Section 6.1(b), if there is Net
Loss remaining for a taxable period, the remaining Net Loss shall be allocated
among the Partners so as to reduce proportionately (based on the amounts that
need to be reduced) the differences between their respective Partially Adjusted
Capital Account Balances and Target Capital Account Balances for the taxable
period. If in the fiscal period of liquidation of the Company or in the fiscal
period of the sale of substantially all of its assets, at least one Partner has
a Targeted Capital Account Balance in excess of its Partially Adjusted Capital
Account Balance or at least one Partner has a Partially Adjusted Capital Account
Balance in excess of its Targeted Capital Account Balance, the General Partner
may apply the foregoing provisions by allocating items of income and gain taken
into account in determining Net Income or Net Loss (other than items allocated
pursuant to Section 6.1(b)) in lieu of Net Income and by allocating items of
loss and deduction taken into account in determining Net Income or Net Loss
(other than items allocated pursuant to Section 6.1(b)) in lieu of Net Loss.
Section 6.1(b)(x) is hereby deleted from the Agreement.
Section 6.1(c)(i) is hereby amended to read and replaced in its entirety, as
follows:
(i)    [Reserved].
Section 6.4 of the Agreement is hereby amended to read and replaced in its
entirety, as follows:
Section 6.4    Distributions and Payments of Available Cash from Operating
Surplus. Available Cash with respect to any Quarter that is deemed to be
Operating Surplus pursuant to the provisions of Section 6.3 or Section 6.5 shall
be distributed or paid in the following order of priority:
(a)    First, as distributions or payments with respect to Series A Preferred
Units as required by Section 5.11; and
(b)    Second, to the holders of the Common Units, Pro Rata.


13


21716598.9



--------------------------------------------------------------------------------




Section 12.4(c) of the Agreement is hereby amended to read and replaced in its
entirety, as follows:
(c)    All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in the following order:
(i)    First, to the Series A Preferred Unitholders in amounts equal to the
amount of distributions that would be paid under Section 12.4 of the NEE
Partners Partnership Agreement with respect to the corresponding Series A
Preferred Units held pursuant to the NEE Partners Partnership Agreement if such
partnership were liquidated; and
(ii)    Second, to the holders of the Common Units, Pro Rata.
Section 2.4    Addition of Exhibits B and C to the Agreement. Attachment 1 to
this Amendment is hereby added as Exhibit B to the Agreement and Attachment 2 to
this Amendment is hereby added as Exhibit C to the Agreement.
ARTICLE III

MISCELLANEOUS
Section 3.1    Effective Date. This Amendment shall be effective on the date
first above written (such date, the “Effective Date”).
Section 3.2    No Other Amendments. Except as specifically provided in this
Amendment, no other amendments, revisions or changes are made to the Agreement.
All other terms and conditions of the Agreement remain in full force and effect.
Any reference to the Agreement set forth in any document delivered in connection
with the Agreement shall be deemed to include a reference to the Agreement as
amended by this Amendment, whether or not so stated in such document. Except as
specifically set forth in this Amendment, nothing in this Amendment and no
action taken by the parties to this Amendment shall be deemed or construed to,
in any manner enlarge, diminish or otherwise affect in any way the rights,
remedies or defenses of the parties to the Agreement, at law, in equity or
otherwise.
Section 3.3    Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the Partners and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 3.4    Modification. This Amendment may not be amended or modified in
any way except by a written instrument executed by the General Partner and the
Series A Preferred Unit Limited Partners holding one hundred percent (100%) of
the Series A Preferred Units then outstanding.
Section 3.5    Headings. Headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


14


21716598.9



--------------------------------------------------------------------------------




Section 3.6    Integration. This Amendment together with the Agreement
constitutes the entire agreement of the Partners pertaining to the subject
matter hereof and supersedes all prior agreements and understandings pertaining
thereto.
Section 3.7    Creditors. None of the provisions of this Amendment shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.
Section 3.8    Waiver. No failure by any Partner to insist upon the strict
performance of any covenant, duty, agreement or condition of this Amendment or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
Section 3.9    No Third-Party Beneficiaries. Except as specified in Section 15.6
of the Agreement, the terms and provisions of this Amendment and the Agreement
are intended solely for the benefit of the Partners and their respective
successors or permitted assigns, and it is not the intention of the General
Partner to confer third-party beneficiary rights upon any other Person by reason
of the execution and delivery of this Amendment.
Section 3.10    Invalidity of Provisions. If any provision or part of a
provision of this Amendment is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions or parts thereof contained herein shall not be affected
thereby and this Amendment shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions or
part shall be reformed so that it would be valid, legal and enforceable to the
maximum extent possible.
Section 3.11    Coordination with Equity Purchase Agreement and Agreement. The
Equity Purchase Agreement includes covenants, rights and obligations that
survive the closing of the Transaction. In the event of any conflict or
inconsistency between the provisions of this Amendment and the Equity Purchase
Agreement, on one hand, and the provisions of the Agreement, on the other hand,
this Amendment and the Equity Purchase Agreement shall govern and control.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


15


21716598.9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the General Partner caused this Amendment to be executed by
its authorized representative on [•], 2017, and effective as of the Effective
Date.
NEXTERA ENERGY OPERATING
PARTNERS GP, LLC
 
 
 
 
By:
 
 
Name:  
Title:    





21716598.9



--------------------------------------------------------------------------------





Attachment 1
Exhibit B to the Agreement
(See Attached)




21716598.9



--------------------------------------------------------------------------------





EXHIBIT B
to the First Amended and Restated
Agreement of Limited Partnership, as Amended
of NextEra Energy Operating Partners, LP
Certificate Evidencing Series A Preferred Units
Representing Limited Partner Interests in
NextEra Energy Operating Partners, LP
No. _________________________ Series A Preferred Units _________________
In accordance with Section 4.1 of the First Amended and Restated Agreement of
Limited Partnership of NextEra Energy Operating Partners, LP, as amended,
supplemented or restated from time to time (the “Partnership Agreement”),
NextEra Energy Operating Partners, LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that _______________ (the “Holder”) is the
registered owner of Series A Preferred Units representing limited partner
interests in the Partnership (the “Series A Preferred Units”) transferable on
the books of the Partnership, in person or by duly authorized attorney, upon
surrender of this Certificate properly endorsed. The rights, preferences and
limitations of the Series A Preferred Units are set forth in, and this
Certificate and the Series A Preferred Units represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Partnership
Agreement. Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 700 Universe Boulevard, Juno
Beach, Florida 33408. Capitalized terms used herein but not defined shall have
the meanings given them in the Partnership Agreement.
THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF
A TRANSACTION EXEMPT FROM REGISTRATION, NEXTERA ENERGY OPERATING PARTNERS, LP
HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
OPERATING PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH
TRANSFER (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE
EXISTENCE OR QUALIFICATION OF NEXTERA ENERGY OPERATING PARTNERS, LP UNDER THE
LAWS OF THE STATE OF DELAWARE, (C) CAUSE NEXTERA ENERGY OPERATING PARTNERS, LP
TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE
TAXED AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES, OR (D) RESULT IN A
TERMINATION OF THE PARTNERSHIP UNDER INTERNAL


Exhibit B - 1
21716598.9



--------------------------------------------------------------------------------




REVENUE CODE OF 1986, AS AMENDED, SECTION 708 UNLESS, PRIOR TO SUCH TRANSFER,
THE TRANSFERRING PARTNER AGREES TO INDEMNIFY THE PARTNERSHIP AND THE OTHER
PARTNERS FOR ANY ADVERSE TAX CONSEQUENCES CAUSED AS A RESULT OF SUCH
TERMINATION. THE GENERAL PARTNER OF NEXTERA ENERGY OPERATING PARTNERS, LP MAY
IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES
AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A
SIGNIFICANT RISK OF NEXTERA ENERGY OPERATING PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS
TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE
PARTNERSHIP.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement, and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.


Exhibit B - 2
21716598.9



--------------------------------------------------------------------------------






This Certificate shall be governed by and construed in accordance with the laws
of the State of Delaware.
Dated: _____________________________
NEXTERA ENERGY OPERATING PARTNERS, LP
 
 
 
By: NextEra Energy Operating Partners GP,
 
 LLC
 
 
 
By: ________________________________
 
 
 
By: ________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 



[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM-as tenants in common
 
UNIF GIFT TRANSFERS MIN ACT
 
 
 
TEN ENT-as tenants by the entireties
 
Custodian
 
 
 
 
 
(Cust)
(Minor)

JT TEN-as joint tenants with right of survivorship under Uniform Gifts/Transfers
to CD Minors Act (State) and not as tenants in common.
Additional abbreviations, though not in the above list, may also be used.


Exhibit B - 3
21716598.9



--------------------------------------------------------------------------------








 



ASSIGNMENT OF SERIES A PREFERRED UNITS OF
NEXTERA ENERGY OPERATING PARTNERS, LP
FOR VALUE RECEIVED,
 
hereby assigns, conveys, sells and transfers unto
 
 
 
 
 
 
______________________________________
 
 
______________________________________
 
 
______________________________________
 
________________________________________
(Please print or typewrite name and address of assignee)
 
(Please insert Social Security or other identifying number of assignee)
 
 
 
_____________ Series A Preferred Units representing limited partner interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint _________________ as its
attorney-in-fact with full power of substitution to transfer the same on the
books of NextEra Energy Operating Partners, LP.
 



Date:
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.
 
 
__________________________________________________________________
 
 
(Signature)
 
 
 
 
 
__________________________________________________________________
 
 
(Signature)

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15    .
No transfer of the Series A Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series A
Preferred Units to be transferred is surrendered for registration or transfer.






Exhibit B - 4
21716598.9



--------------------------------------------------------------------------------





Attachment 2
Exhibit C to the Agreement
(See Attached)




21716598.9



--------------------------------------------------------------------------------






TABLE OF CONTENTS








EXHIBIT C
to the First Amended and Restated
Agreement of Limited Partnership, as Amended
of NextEra Energy Operating Partners, LP
Restrictions on Transfer of Series A Preferred Units
THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF
A TRANSACTION EXEMPT FROM REGISTRATION, NEXTERA ENERGY OPERATING PARTNERS, LP
HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
OPERATING PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH
TRANSFER (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE
EXISTENCE OR QUALIFICATION OF NEXTERA ENERGY OPERATING PARTNERS, LP UNDER THE
LAWS OF THE STATE OF DELAWARE, (C) CAUSE NEXTERA ENERGY OPERATING PARTNERS, LP
TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE
TAXED AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES, OR (D) RESULT IN A
TERMINATION OF THE PARTNERSHIP UNDER INTERNAL REVENUE CODE OF 1986, AS AMENDED,
SECTION 708 UNLESS, PRIOR TO SUCH TRANSFER, THE TRANSFERRING PARTNER AGREES TO
INDEMNIFY THE PARTNERSHIP AND THE OTHER PARTNERS FOR ANY ADVERSE TAX
CONSEQUENCES CAUSED AS A RESULT OF SUCH TERMINATION. THE GENERAL PARTNER OF
NEXTERA ENERGY OPERATING PARTNERS, LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF NEXTERA ENERGY
OPERATING PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING
TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THIS SECURITY MAY BE
SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN THE PARTNERSHIP
AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE
GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP.




Exhibit C - 1
21716598.9

